
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.42

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of November 18, 2005,

among

SPX CORPORATION,

The Foreign Subsidiary Borrowers Party Hereto,

The Lenders Party Hereto,

THE BANK OF NOVA SCOTIA,
as Syndication Agent,

BANK OF AMERICA, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agents,
and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

--------------------------------------------------------------------------------

DEUTSCHE BANK AG,
DRESDNER KLEINWORT WASSERSTEIN,
the Investment Banking Division of Dresdner Bank AG,
and
J.P. MORGAN SECURITIES INC.
as Foreign Trade Facility Bookrunners and Mandated Arrangers,

and

J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I Definitions
 
1  
SECTION 1.1.
 
Defined Terms
 
1   SECTION 1.2.   Classification of Loans and Borrowings   27   SECTION 1.3.  
Terms Generally   28   SECTION 1.4.   Accounting Terms; GAAP   28   SECTION 1.5.
  Exchange Rates   28   SECTION 1.6.   Currency Conversion   29   SECTION 1.7.  
Canadian Borrowing Provisions   29
ARTICLE II The Credits
 
29  
SECTION 2.1.
 
Commitments; Incremental Facilities
 
29   SECTION 2.2.   Loans and Borrowings   30   SECTION 2.3.   Requests for
Borrowings   31   SECTION 2.4.   Swingline Loans   32   SECTION 2.5.   Letters
of Credit   33   SECTION 2.6.   Foreign Credit Instruments   39   SECTION 2.7.  
Funding of Borrowings   54   SECTION 2.8.   Interest Elections   54   SECTION
2.9.   Termination and Reduction of Commitments   55   SECTION 2.10.   Evidence
of Debt   56   SECTION 2.11.   Repayment of Loans   56   SECTION 2.12.  
Prepayment of Loans   57   SECTION 2.13.   Certain Payment Application Matters  
58   SECTION 2.14.   Fees   59   SECTION 2.15.   Interest   60   SECTION 2.16.  
Alternate Rate of Interest   61   SECTION 2.17.   Increased Costs   61   SECTION
2.18.   Break Funding Payments   63   SECTION 2.19.   Taxes   63   SECTION 2.20.
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs   65   SECTION
2.21.   Mitigation Obligations; Replacement of Lenders   67   SECTION 2.22.  
Change in Law   68   SECTION 2.23.   Foreign Subsidiary Borrowers   68
ARTICLE III Representations and Warranties
 
69  
SECTION 3.1.
 
Organization; Powers.
 
69   SECTION 3.2.   Authorization; Enforceability   69   SECTION 3.3.  
Governmental Approvals; No Conflicts   70   SECTION 3.4.   Financial Condition;
No Material Adverse Change   70   SECTION 3.5.   Properties   70   SECTION 3.6.
  Litigation and Environmental Matters   70   SECTION 3.7.   Compliance with
Laws and Agreements   71   SECTION 3.8.   Investment and Holding Company Status
  71   SECTION 3.9.   Taxes   71   SECTION 3.10.   ERISA   71   SECTION 3.11.  
Disclosure   71   SECTION 3.12.   Subsidiaries   72          


i

--------------------------------------------------------------------------------



  SECTION 3.13.   Labor Matters   72   SECTION 3.14.   Solvency   72   SECTION
3.15.   Senior Indebtedness   72   SECTION 3.16.   Security Documents   72
ARTICLE IV Conditions
 
73  
SECTION 4.1.
 
Effective Date
 
73   SECTION 4.2.   Each Credit Event   75
ARTICLE V Affirmative Covenants
 
75  
SECTION 5.1.
 
Financial Statements and Other Information
 
75   SECTION 5.2.   Notices of Material Events   76   SECTION 5.3.   Information
Regarding Collateral   77   SECTION 5.4.   Existence; Conduct of Business   77  
SECTION 5.5.   Payment of Obligations   77   SECTION 5.6.   Maintenance of
Properties   78   SECTION 5.7.   Insurance   78   SECTION 5.8.   Books and
Records; Inspection and Audit Rights   78   SECTION 5.9.   Compliance with Laws
and Contractual Obligations   78   SECTION 5.10.   Use of Proceeds and Letters
of Credit and Foreign Credit Instruments   78   SECTION 5.11.   Additional
Collateral   78   SECTION 5.12.   Further Assurances   80   SECTION 5.13.  
Post-Closing Matters   80
ARTICLE VI Negative Covenants
 
80  
SECTION 6.1.
 
Financial Condition Covenants
 
81   SECTION 6.2.   Indebtedness   81   SECTION 6.3.   Liens   84   SECTION 6.4.
  Fundamental Changes   85   SECTION 6.5.   Investments, Loans, Advances,
Guarantees and Acquisitions   85   SECTION 6.6.   Disposition of Assets   87  
SECTION 6.7.   Sale and Leaseback Transactions   88   SECTION 6.8.   Restricted
Payments   89   SECTION 6.9.   Payments of Certain Indebtedness; Certain
Derivative Transactions   90   SECTION 6.10.   Transactions with Affiliates   90
  SECTION 6.11.   Restrictive Agreements   90   SECTION 6.12.   Amendment of
Material Documents, etc   91
ARTICLE VII Events of Default
 
92
ARTICLE VIII The Administrative Agent
 
94
ARTICLE IX Miscellaneous
 
96  
SECTION 9.1.
 
Notices
 
96   SECTION 9.2.   Waivers; Amendments   96   SECTION 9.3.   Expenses;
Indemnity; Damage Waiver   99   SECTION 9.4.   Successors and Assigns;
Participations and Assignments   101   SECTION 9.5.   Survival   103   SECTION
9.6.   Counterparts; Integration   103   SECTION 9.7.   Severability   103  
SECTION 9.8.   Right of Setoff   103          

ii

--------------------------------------------------------------------------------



  SECTION 9.9.   Governing Law; Jurisdiction; Consent to Service of Process  
104   SECTION 9.10.   Acknowledgements   104   SECTION 9.11.   Headings   104  
SECTION 9.12.   Confidentiality   104   SECTION 9.13.   WAIVER OF JURY TRIAL  
105   SECTION 9.14.   Release of Collateral   105   SECTION 9.15.   Judgment
Currency   106   SECTION 9.16.   USA Patriot Act Notice   107

iii

--------------------------------------------------------------------------------



SCHEDULES:


1.1A
 
Commitments 1.1B   Material Subsidiaries 1.1C   Foreign Credit Instrument
Requirements 1.7   Canadian Borrowing Provisions 2.5   Existing Letters of
Credit 2.6(a)   Existing Foreign Credit Instruments 2.6(g)   Obligations of
Foreign Issuing Lenders 2.6(i)   Procedures for Release of Foreign Credit
Instruments 2.6(k)   Form of Agreement for Joint Signature Foreign Credit
Instruments 2.6(q)   Daily Reports 3.4   Disclosed Matters 3.12   Subsidiaries
3.16   UCC Filing Jurisdictions 6.2   Existing Indebtedness 6.3   Existing Liens
6.5   Existing Investments 6.11   Existing Restrictions

EXHIBITS:


A
 
Form of Guarantee and Collateral Agreement B   Form of Closing Certificate C  
Form of Assignment and Acceptance D-1   Form of Legal Opinion of Fried, Frank,
Harris, Shriver & Jacobson LLP D-2   Form of Legal Opinion of General Counsel of
the Parent Borrower D-3   Matters to be Covered by Foreign Subsidiary Opinion E
  Form of Addendum F   Form of Exemption Certificate G   Form of Borrowing
Subsidiary Agreement H   Form of Borrowing Subsidiary Termination I   Form of
Incremental Facility Activation Notice J   Form of New Lender Supplement K  
Form of Utilization Request

iv

--------------------------------------------------------------------------------



        CREDIT AGREEMENT, dated as of November 18, 2005, among SPX CORPORATION,
a Delaware corporation (the "Parent Borrower"), the Foreign Subsidiary Borrowers
(as hereinafter defined) party hereto, the Lenders party hereto, THE BANK OF
NOVA SCOTIA, as Syndication Agent, BANK OF AMERICA, N.A. and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Documentation Agents, THE BANK OF NOVA SCOTIA, as
Canadian Administrative Agent, DEUTSCHE BANK AG, as Foreign Trade Facility
Agent, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

        The parties hereto hereby agree as follows:


ARTICLE I

DEFINITIONS

        Section 1.1.    Defined Terms.    As used in this Agreement, the
following terms have the meanings specified below:

        "ABR": when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

        "Adjusted LIBO Rate": with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

        "Administrative Agent": JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder; it being understood that
(a) matters concerning Qualified Global Currency Loans (other than Canadian
Dollar Loans) will be administered by Chase Manhattan International Limited and
therefore all notices concerning such Loans will be required to be given at the
London Administrative Office, (b) matters concerning Canadian Dollar Loans will
be administered by The Bank of Nova Scotia and therefore all notices concerning
such Loans will be required to be given at the Canadian Administrative Office
and (c) matters concerning Foreign Credit Instruments will be administered by
Deutsche Bank AG (the "Foreign Trade Facility Agent") and therefore all notices
concerning such Foreign Credit Instruments will be required to be given at the
Foreign Trade Administrative Office.

        "Administrative Office": the New York Administrative Office, the London
Administrative Office, the Canadian Administrative Office or the Foreign Trade
Administrative Office, as applicable.

        "Administrative Questionnaire": an Administrative Questionnaire in a
form supplied by the Administrative Agent.

        "Advance Payment Guarantee": a customary standby letter of credit or
bank guarantee or surety issued by a Foreign Issuing Lender in favor of
customers of the Parent Borrower or any of its Subsidiaries for the purpose of
securing the obligation to refund advance payments made by such customers in the
case contractual obligations vis-à-vis such customers are not fulfilled.

        "Affected Foreign Issuing Lender": as defined in Section 2.6(m)(i).

        "Affiliate": as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

        "Alternate Base Rate": for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in
effect on such day plus 1% and (c) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%. If for any reason the Administrative Agent shall

--------------------------------------------------------------------------------




have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in respect thereof, the Alternate Base Rate shall be
determined without regard to clause (c) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Base CD
Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Base CD Rate or the
Federal Funds Effective Rate, respectively.

        "Alternative Currency": any currency that is freely available, freely
transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market, provided that such
currency is reasonably acceptable to the Administrative Agent and the applicable
Issuing Lender.

        "Alternative Currency LC Exposure": at any time, the sum of (a) the
Dollar Equivalent of the aggregate undrawn and unexpired amount of all
outstanding Alternative Currency Letters of Credit at such time plus (b) the
Dollar Equivalent of the aggregate principal amount of all LC Disbursements in
respect of Alternative Currency Letters of Credit that have not yet been
reimbursed at such time.

        "Alternative Currency Letter of Credit": a Letter of Credit denominated
in an Alternative Currency.

        "Applicable Percentage": with respect to any Domestic Revolving Lender,
the percentage of the total Domestic Revolving Commitments represented by such
Lender's Domestic Revolving Commitment. If the Domestic Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Domestic Revolving Commitments most recently in effect, giving effect
to any assignments.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

        "Applicable Rate": (a) with respect to any Loans (other than Incremental
Term Loans), Commitments and Foreign Credit Instruments, for any day, the
applicable rate per annum set forth below in the applicable grid, based upon the
Consolidated Leverage Ratio as of the most recent determination date:

Consolidated Leverage Ratio


--------------------------------------------------------------------------------

  Applicable Rate for
Eurocurrency Loans and
Foreign Credit
Instruments

--------------------------------------------------------------------------------

  Applicable Rate for ABR
Loans

--------------------------------------------------------------------------------

  Commitment
Fee Rate

--------------------------------------------------------------------------------

  Greater than or equal to 3.00 to 1.0   1.500 % 0.500 % 0.300 % Greater than or
equal to 2.00 to 1.0 and less than 3.00 to 1.0   1.250 % 0.250 % 0.250 % Greater
than or equal to 1.50 to 1.0 and less than 2.00 to 1.0   1.000 % 0.000 % 0.200 %
Greater than or equal to 1.00 to 1.0 and less than 1.50 to 1.0   0.875 % 0.000 %
0.175 % Less than 1.00 to 1.0   0.750 % 0.000 % 0.150 %

and (b) for Incremental Term Loans, such per annum rates as shall be agreed to
by the Parent Borrower and the applicable Incremental Term Lenders as shown in
the applicable Incremental Facility Activation Notice; provided that, at the
time of the making of any Incremental Term Loans, the Applicable Rate for the
other Term Loans shall automatically be increased if and to the extent required
by Section 2.1(b).

        For purposes of the foregoing, (a) the Consolidated Leverage Ratio shall
be determined as of the end of each fiscal quarter of the Parent Borrower's
fiscal year based upon the Parent Borrower's consolidated financial statements
delivered pursuant to Section 5.1(a) or (b), and (b) each change in

2

--------------------------------------------------------------------------------




the Applicable Rate resulting from a change in the Consolidated Leverage Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that (i) subject to clause (ii)
below, until the delivery pursuant to Section 5.1(b) of the Parent Borrower's
consolidated financial statements for the first two full fiscal quarters of the
Parent Borrower occurring after the Effective Date, the Consolidated Leverage
Ratio shall be deemed to be greater than or equal to 1.00 to 1.0 and less than
1.50 to 1.0, and (ii) the Consolidated Leverage Ratio shall be deemed to be
greater than or equal to 3.00 to 1.0 (A) at any time that an Event of Default
has occurred and is continuing or (B) at the option of the Administrative Agent
or at the request of the Required Lenders, if the Parent Borrower fails to
deliver the consolidated financial statements required to be delivered by it
pursuant to Section 5.1(a) or (b), during the period from the expiration of the
time for delivery thereof until such consolidated financial statements are
delivered.

        "Assessment Rate": for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
"well-capitalized" and within supervisory subgroup "B" (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in Dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

        "Asset Swap": the exchange by the Parent Borrower or a Subsidiary of any
portion of its assets for other assets which, or Capital Stock of a Person all
or substantially all of the assets of which, are of a type used in the business
of the Parent Borrower or in a related business, or a combination of any such
assets or Capital Stock of such a Person and cash or Permitted Investments,
provided that in the case of any such exchange involving the exchange of assets
having an aggregate fair market value in excess of $100,000,000, either (a) the
Board of Directors of the Parent Borrower or (b) the chief financial officer of
the Parent Borrower shall have determined in good faith that the aggregate fair
market value of the assets and other consideration received in connection
therewith shall at least equal the aggregate fair market value of the assets so
exchanged.

        "Assignment and Acceptance": an assignment and acceptance in the form of
Exhibit C or any other form approved by the Administrative Agent.

        "Attributable Debt": in respect of a Sale/Leaseback Transaction, as at
the time of determination, the present value (discounted at the interest rate
assumed in making calculations in accordance with FAS 13) of the total
obligations of the Parent Borrower or the relevant Subsidiary, as lessee, for
rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended).

        "Available Global Revolving Commitments": as at any date of
determination with respect to any Global Revolving Lender, an amount in Dollars
equal to the excess, if any, of (a) the amount of such Lender's Global Revolving
Commitment in effect on such date over (b) the Global Revolving Exposure of such
Lender on such date.

        "Available Term Loan Commitment": as at any date of determination with
respect to any Initial Term Loan Lender, an amount equal to the excess, if any,
of (a) such Lender's Term Loan Commitment then in effect over (b) such Lender's
Initial Term Loans then outstanding.

        "Base CD Rate": the sum of (a) the Three-Month Secondary CD Rate
multiplied by the Statutory Reserve Rate plus (b) the Assessment Rate.

3

--------------------------------------------------------------------------------




        "Board": the Board of Governors of the Federal Reserve System of the
United States of America.

        "Borrowers": the collective reference to the Parent Borrower and the
Foreign Subsidiary Borrowers.

        "Borrowing": (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

        "Borrowing Request": a request by the relevant Borrower for a Borrowing
in accordance with Section 2.3.

        "Borrowing Subsidiary Agreement": a Borrowing Subsidiary Agreement,
substantially in the form of Exhibit G.

        "Borrowing Subsidiary Termination": a Borrowing Subsidiary Termination,
substantially in the form of Exhibit H.

        "Business Day": any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or (except in the case of
Dollar-denominated Loans) London are authorized or required by law to remain
closed; provided that (a) with respect to any borrowings, disbursements and
payments in respect of and calculations, interest rates and Interest Periods
pertaining to Eurocurrency Loans, such day is also a day on which banks are open
for general business in the principal financial center of the country of the
relevant currency, (b) with respect to notices and determinations in connection
with, and payments of principal and interest on, Loans denominated in Euros,
such day is also a day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer System (TARGET) (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euros, (c) with respect to the issuance of any Foreign Credit
Instrument by a Foreign Issuing Lender, such day is also a day on which banks
are open for general business at the Foreign Trade Administrative Office and the
Lending Office of such Foreign Issuing Lender, (d) with respect to any
Utilization Reduction Notice given by a Foreign Issuing Lender, such day is also
a day on which banks are open for general business at the Lending Office of such
Foreign Issuing Lender, (e) with respect to any calculation of the Euro
Equivalent pursuant to Section 2.6(l), the distribution of reports pursuant to
Section 2.6(q) and the determination of a Rebasing Date, such day is also a day
on which banks are open for general business at the Foreign Trade Administrative
Office and (f) in all other cases with respect to the Foreign Trade Facility,
such day is also a day on which banks are open for general business in
Düsseldorf.

        "Calculation Date": two Business Days prior to the last Business Day of
each calendar quarter (or any other day selected by the Administrative Agent
(each, an "Optional Calculation Date")); provided that each date that is on or
about the date of any borrowing request or rollover request with respect to any
Qualified Global Currency Loan or of any issuance or maturity extension of a
Letter of Credit denominated in an Alternative Currency shall also be a
"Calculation Date" with respect to the relevant Qualified Global Currency or
Alternative Currency, as the case may be.

        "Canadian Administrative Office": as defined in Schedule 1.7.

        "Canadian B/A": a Bankers' Acceptance as defined in Schedule 1.7.

        "Canadian Commitment": as defined in Schedule 1.7.

        "Canadian Contract Period": with respect to any Canadian B/A, the term
thereof pursuant to subsection 2.3(b)(4) of Schedule 1.7.

        "Canadian Lender": as defined in Schedule 1.7.

4

--------------------------------------------------------------------------------



        "Canadian Dollar Loan": a C$ Loan as defined in Schedule 1.7.

        "Canadian dollars": lawful currency of Canada.

        "Capital Lease Obligations": with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

        "Capital Stock": shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any and all warrants,
rights or options to purchase any of the foregoing (other than any Indebtedness
convertible into Capital Stock, until such conversion).

        "Cash Cover": as defined in Section 2.6(m)(v).

        "Cash Cover Extension": as defined in Section 2.6(b)(iv).

        "Change in Law": (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender, Issuing Lender or
Foreign Issuing Lender (or, for purposes of Section 2.17(b), by any lending
office of such Lender, Issuing Lender or Foreign Issuing Lender or by such
Person's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

        "Change of Control": (a) the acquisition of ownership, directly or
indirectly, beneficially, by any "person" or "group" (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of Capital Stock
representing more than 35% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Capital Stock
of the Parent Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Parent Borrower by Persons who
were neither (i) nominated by the board of directors of the Parent Borrower nor
(ii) appointed by directors so nominated; or (c) the occurrence of a "Change of
Control" (or any comparable concept) as defined in any Subordinated Debt
Documents, any LYONs Documents or any Other Permitted Debt Documents.

        "Class": when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Domestic
Revolving Loans, Global Revolving Loans, Initial Term Loans, Incremental Term
Loans or Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Domestic Revolving Commitment, a Global
Revolving Commitment, a Foreign Trade Commitment or a Term Loan Commitment.

        "Code": the Internal Revenue Code of 1986, as amended from time to time.

        "Collateral": all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

        "Collateral Date": each date on which, pursuant to Section 5.1, the
Parent Borrower delivers annual financial statements in respect of its fiscal
year or quarterly financial statements in respect of the second quarter of its
fiscal year.

        "Commercial Lifetime": with respect to any Foreign Credit Instrument
that does not provide for a specific expiration date, the period from the date
of issuance thereof until the expected maturity of such Foreign Credit
Instrument as indicated by the relevant Borrower in its reasonable discretion in
the relevant Utilization Request determined on the basis of the lifetime of the
underlying obligations.

5

--------------------------------------------------------------------------------




        "Commitment": a Domestic Revolving Commitment, a Global Revolving
Commitment, a Term Loan Commitment, a Foreign Trade Commitment or any
combination thereof (as the context requires).

        "Consideration": in connection with any acquisition or Investment, the
consideration paid by the Parent Borrower or any of its Subsidiaries in
connection therewith (including consideration in the form of issuance of Capital
Stock of the Parent Borrower or any Subsidiary and assumption of Indebtedness
but excluding, for the purposes of any calculation made pursuant to Section 6.5,
consideration in the form of issuance of Capital Stock of the Parent Borrower).

        "Consolidated EBITDA": for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other premiums, fees and
charges associated with Indebtedness, whether in connection with the Incurrence,
prepayment, redemption, termination or winddown thereof or otherwise associated
with Indebtedness (including the Loans, Foreign Credit Instruments, letters of
credit, bankers' acceptances and net costs under Hedging Agreements),
(c) depreciation and amortization expense, (d) amortization or write-off of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary or non-recurring non-cash expenses or non-cash losses,
provided that in the event that the Parent Borrower or any Subsidiary makes any
cash payment in respect of any such extraordinary or non-recurring non-cash
expense, such cash payment shall be deducted from Consolidated EBITDA in the
period in which such cash payment is made, (f) losses on Dispositions of assets
outside of the ordinary course of business, (g) extraordinary or non-recurring
cash charges resulting from severance, integration and other adjustments made as
a result of Permitted Acquisitions, provided that the amounts referred to in
this clause (g) reported in any fiscal period ending after the Effective Date
shall not, in the aggregate during the term of this Agreement, exceed
$40,000,000 on an after-tax basis, and (h) non-cash compensation expenses, or
other non-cash expenses or charges, arising from the sale of stock, the granting
of stock options, the granting of stock appreciation rights and similar
arrangements (including any repricing, amendment, modification, substitution or
change of any such stock, stock option, stock appreciation rights or similar
arrangements), and minus, to the extent included in the statement of such
Consolidated Net Income for such period, (a) any extraordinary or non-recurring
non-cash income or non-cash gains and (b) gains on Dispositions of assets
outside of the ordinary course of business, all as determined on a consolidated
basis; provided that in determining Consolidated EBITDA for such period, the
cumulative effect of any change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application) shall be
excluded. For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a "Reference Period") pursuant to any
determination of the Consolidated Leverage Ratio, if during such Reference
Period (or, in the case of pro forma calculations, during the period from the
last day of such Reference Period to and including the date as of which such
calculation is made) the Parent Borrower or any Subsidiary shall have made a
Material Disposition or Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition occurred on the first day of
such Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available), without giving
effect (unless permitted for pro forma financial statements prepared in
accordance with Regulation S-X) to cost savings. As used in this definition,
"Material Acquisition" means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves Consideration
in excess of $25,000,000; and "Material Disposition" means any Disposition of
property or series of related Dispositions of property that (a) involves assets
comprising all or substantially all of an operating unit of a business or
constitutes all

6

--------------------------------------------------------------------------------




or substantially all of the common stock of a Subsidiary and (b) yields gross
proceeds to the Parent Borrower or any of its Subsidiaries in excess of
$25,000,000.

        "Consolidated Interest Coverage Ratio": for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

        "Consolidated Interest Expense": for any period, the sum of (a) total
cash interest expense (including that attributable to Capital Lease Obligations)
of the Parent Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Parent Borrower and its Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
Foreign Credit Instruments, letters of credit and bankers' acceptance financing
and net cash costs or net cash income under Hedging Agreements in respect of
such Indebtedness to the extent such net cash costs or net cash income, as the
case may be, are allocable to such period in accordance with GAAP), (b) total
dividend payments made by the Parent Borrower or any of its Subsidiaries to any
Person (other than the Parent Borrower or any Wholly Owned Subsidiary Guarantor)
during such period in respect of preferred Capital Stock and (c) to the extent
not otherwise included in "interest expense" (or any like caption) on a
consolidated income statement of the Parent Borrower and its Subsidiaries for
such period, any other discounts, fees and expenses comparable to or in the
nature of interest under any Qualified Receivables Transaction; provided that,
notwithstanding the foregoing, in no event shall any of the following constitute
"Consolidated Interest Expense": (i) premiums or fees paid by the Parent
Borrower or its Subsidiaries in connection with the prepayment or redemption of
Indebtedness or (ii) any net cash costs or any net cash income, as the case may
be, of the Parent Borrower or its Subsidiaries in connection with termination or
winddown of any Hedging Agreement.

        "Consolidated Leverage Ratio": as at the last day of any period, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
such period.

        "Consolidated Net Income": for any period, the consolidated net income
(or loss) of the Parent Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Parent Borrower or is merged into or consolidated
with the Parent Borrower or any of its Subsidiaries and (b) the income (or
deficit) of any Person (other than a Subsidiary of the Parent Borrower) in which
the Parent Borrower or any of its Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Parent Borrower
or such Subsidiary in the form of dividends or similar distributions; provided
further that, solely for purposes of calculating Consolidated Net Income
pursuant to clause (e)(i)(B)(II) of Section 6.8, there shall be excluded (i) (A)
any gain or loss realized upon the sale or other disposition of any property,
plant or equipment of the Parent Borrower or its consolidated Subsidiaries
(including pursuant to any Sale/Leaseback Transaction) which is not sold or
otherwise Disposed of in the ordinary course of business, (B) any gain or loss
recorded in connection with the designation of a discontinued operation
(exclusive of its operating income or loss) and (C) any gain or loss realized
upon the sale or other disposition of any Capital Stock of any Person, (ii) any
extraordinary gain or loss, (iii) the cumulative effect of a change in
accounting principles (effected either through cumulative effect adjustment or a
retroactive application), (iv) any restructuring or special charges appearing on
the face of the statement of operations of the Parent Borrower, (v) any non-cash
compensation charges, or other non-cash expenses or charges, arising from the
grant of or issuance or repricing of stock, stock options or other equity-based
awards or any amendment, modification, substitution or change of any such stock,
stock options or other equity-based awards and (vi) any increase in the cost of
sales or other write-offs or other increased costs resulting from purchase
accounting in relation to any acquisitions occurring after October 1, 2004, net
of taxes.

7

--------------------------------------------------------------------------------



        "Consolidated Total Debt": at any date, the sum of (a) the aggregate
principal amount of all Indebtedness of the Parent Borrower and its Subsidiaries
at such date (excluding the face amount of undrawn letters of credit and other
Foreign Credit Instruments), determined on a consolidated basis in accordance
with GAAP, calculated net of the amount of cash and cash equivalents, in excess
of $50,000,000, that would (in conformity with GAAP) be set forth on a
consolidated balance sheet of the Parent Borrower and its Subsidiaries for such
date, provided that, for purposes of Section 6.8(e), "Consolidated Total Debt"
shall be calculated without netting such cash and cash equivalents, plus
(b) without duplication of amounts included in clause (a) above, an amount equal
to the aggregate amount of Receivables Transaction Attributed Indebtedness
associated with any Qualified Receivables Transaction which is outstanding at
such date.

        "Contractual Obligation": as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Control": the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

        "Counter-Guarantee": a guarantee payable on first demand by a Foreign
Issuing Lender as security for a Foreign Credit Instrument issued by an Indirect
Foreign Issuing Lender, a Fronting Lender or an Affected Foreign Issuing Lender.

        "Daily Report": as defined in Section 2.6(q).

        "DB Direct Internet Agreement": the db direct internet agreement, dated
the date hereof, between the Parent Borrower and the Foreign Trade Facility
Agent regarding the use of the db-direct internet communication facility, as
such agreement may be amended, modified or otherwise supplemented from time to
time.

        "Default": any event or condition which upon notice, lapse of time or
both would, unless cured or waived, become an Event of Default (including, in
any event, a "Default" under and as defined in the Senior Note Indenture, any
Subordinated Debt Documents or any Other Permitted Debt Documents).

        "Determination Date": each date that is two Business Days after any
Calculation Date or Optional Calculation Date.

        "Disclosed Matters": the matters disclosed in Schedule 3.4.

        "Dispensable Requirements": the requirements under Part B of
Schedule 1.1C.

        "Disposition": with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.
"Dispose" and "Disposed of" have meanings correlative thereto.

        "Documentation Agents": the collective reference to Bank of America,
N.A. and Wachovia Bank, National Association, in their capacity as documentation
agents.

        "Dollar Equivalent": on any date of determination, (a) for the purposes
of determining compliance with Article VI or the existence of an Event of
Default under Article VII (other than for the purpose of determining amounts
outstanding hereunder, in which case clause (b) below shall govern), with
respect to any amount denominated in a currency other than Dollars, the
equivalent in Dollars of such amount, determined in good faith by the Parent
Borrower in a manner consistent with the way such amount is or would be
reflected on the Parent Borrower's audited consolidated financial statements for
the fiscal year in which such determination is made, (b) with respect to any
amount hereunder denominated in an Alternative Currency or a Qualified Global
Currency, the amount of Dollars that may be purchased with such amount of such
currency at the Exchange Rate (determined as of the most

8

--------------------------------------------------------------------------------




recent Calculation Date) with respect to such currency on such date and (c) for
the purposes of determining the amount of the Foreign Credit Instruments and any
Foreign Trade Exposure that is denominated in a currency other than Dollars, the
amount of Dollars that may be purchased with the Euro Equivalent for such
Foreign Credit Instruments or Foreign Trade Exposure, as applicable (as
determined in accordance with Section 2.6(l)), at the Exchange Rate (determined
as of the most recent Calculation Date) with respect to Euros on such date.

        "Dollars" or "$" refers to lawful money of the United States of America.

        "Domestic Revolving Availability Period": the period from and including
the Effective Date to but excluding the earlier of the Domestic Revolving
Maturity Date and the date of termination of the Domestic Revolving Commitments.

        "Domestic Revolving Commitment": with respect to each Lender, the
commitment, if any, of such Lender to make Domestic Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder, as
such commitment may be changed from time to time pursuant to this Agreement. The
amount of each Lender's Domestic Revolving Commitment as of the Effective Date
is set forth on Schedule 1.1A, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Domestic Revolving Commitment, as
applicable. The aggregate amount of the Domestic Revolving Commitments is
$350,000,000 as of the Effective Date.

        "Domestic Revolving Exposure": with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender's Domestic Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

        "Domestic Revolving Facility": as defined in the definition of Facility.

        "Domestic Revolving Lender": a Lender with a Domestic Revolving
Commitment or with Domestic Revolving Exposure.

        "Domestic Revolving Loan": a Loan made pursuant to Section 2.1(a)(ii).

        "Domestic Revolving Maturity Date": November 18, 2010.

        "Domestic Subsidiary": any Subsidiary other than a Foreign Subsidiary.

        "Effective Date": the date on which the conditions precedent set forth
in Section 4.1 shall be satisfied, which date is November 18, 2005.

        "Emerson JV": EGS LLC.

        "EMU": Economic and Monetary Union as contemplated in the Treaty.

        "Environmental Laws": all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

        "Environmental Liability": any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

        "EONIA": the European Overnight Index Average for deposits in Euros as
calculated on a daily basis under the supervision of the European Network of
Central Banks and, as at the date of this

9

--------------------------------------------------------------------------------




Agreement, broadcast on the immediately following day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer System
(TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) is operating, on page EONIA of the Reuters Monitor
Money Rates Service.

        "ERISA": the Employee Retirement Income Security Act of 1974, as amended
from time to time.

        "ERISA Affiliate": any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

        "ERISA Event": (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Parent Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Parent Borrower or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

        "Euro": the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty and, in respect
of all payments to be made under this Agreement in Euros, means immediately
available, freely transferable funds.

        "Eurocurrency": when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

        "Euro Equivalent": with respect to Foreign Credit Instruments or sums
denominated in Euros, the Face Amount or the amount of such sum and, with
respect to Foreign Credit Instruments or sums not denominated in Euros, such
Face Amount or other sum as converted into Euros in accordance with the
conversion rules set forth under Section 2.6(l).

        "Event of Default": as defined in Article VII.

        "Excess Amount": as defined in Section 2.6(m)(i).

        "Exchange Rate": on any day, with respect to any Alternative Currency or
Qualified Global Currency, the rate at which such Alternative Currency or
Qualified Global Currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m., London time, on such day on the applicable Reuters
World Spot Page. In the event that any such rate does not appear on any Reuters
World Spot Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates reasonably
selected by the Administrative Agent in consultation with the Parent Borrower
for such purpose or, at the discretion of the Administrative Agent in
consultation with the Parent Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternative Currency are then being conducted, at or about 11:00 a.m., local
time, on

10

--------------------------------------------------------------------------------




such day for the purchase of the applicable Alternative Currency for delivery
two Business Days later, provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

        "Excluded Taxes": with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located, (c) in the case of any Borrowing
by the Parent Borrower or any Foreign Subsidiary Borrower (other than any
Foreign Subsidiary Borrower that becomes a Borrower hereunder after the
Effective Date), with respect to any Lender (other than an assignee pursuant to
a request by a Borrower under Section 2.21(b)), any withholding tax imposed by
the jurisdiction in which such Borrower is located that is (i) imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement or (ii) attributable to such Lender's failure to comply with
Section 2.19(e) or 2.19(i), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding tax pursuant to Section 2.19(a) and (d) withholding
taxes imposed other than as a result of an addition of a Foreign Subsidiary
Borrower after the Effective Date or a Change in Law (it being understood that
for this purpose the term Change in Law shall not include final Treasury
regulations under Section 1441 of the Code becoming effective).

        "Existing Credit Agreement": the Credit Agreement, dated as of
October 6, 1998, as amended and restated through February 12, 2004, and as
further amended through the date hereof, among the Parent Borrower, the several
banks and other financial institutions or entities parties thereto, the agents
parties thereto and JPMorgan Chase Bank, N.A. (formerly The Chase Manhattan
Bank), as administrative agent.

        "Existing Foreign Credit Instruments": any outstanding standby letter of
credit, bank guarantee or surety which (a) is issued by a Foreign Issuing Lender
and listed on Schedule 2.6(a) or (b) would meet the criteria to qualify as a
Warranty Guarantee, a Performance Guarantee, an Advance Payment Guarantee, a
Tender Guarantee or a General Purpose Guarantee if it had been issued hereunder
by a Foreign Issuing Lender under bilateral facilities maintained with the
Parent Borrower or any of its Subsidiaries and designated, by written notice
from the Parent Borrower and such Foreign Issuing Lender to the Foreign Trade
Facility Agent, to constitute an Existing Foreign Credit Instrument.

        "Existing Letters of Credit": as defined in Section 2.5(a).

        "Extended Foreign Trade Maturity Date": as defined in Section 2.6(b)(i).

        "Extending Lenders": as defined in Section 2.6(b)(i).

        "Extension Acceptance Notice": as defined in Section 2.6(b)(i).

        "Extension Date": as defined in Section 2.6(b)(i).

        "Extension Notice": as defined in Section 2.6(b)(i).

        "Face Amount": with respect to any Foreign Credit Instrument issued by a
Foreign Issuing Lender, the principal face amount of such Foreign Credit
Instrument in Euros or, as the case may be, any other currency in which such
Foreign Credit Instrument has been issued, such amount representing the maximum
liability of such Lender under such Foreign Credit Instrument which may only be
increased by fees and interest payable with respect to the secured obligation
if, and to the extent, so provided for under the terms of such Foreign Credit
Instrument.

11

--------------------------------------------------------------------------------




        "Facility": each of (a) the Term Loan Commitments and the Initial Term
Loans made hereunder (the "Term Loan Facility"), (b) the Domestic Revolving
Commitments and the extensions of credit made thereunder (the "Domestic
Revolving Facility"), (c) the Global Revolving Commitments and the Global
Revolving Loans made thereunder (the "Global Revolving Facility"), (d) the
Foreign Trade Commitments and the extensions of credit made thereunder (the
"Foreign Trade Facility" and, together with the Domestic Revolving Facility and
the Global Revolving Facility, the "Revolving Facilities") and (e) the
Incremental Term Loans (the "Incremental Term Loan Facility").

        "Federal Funds Effective Rate": for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        "Financial Officer": the chief financial officer, principal accounting
officer, treasurer or controller of the Parent Borrower.

        "Foreign Credit Commission": as defined in Section 2.6(n)(i).

        "Foreign Credit Commitment Fee": as defined in Section 2.6(n)(ii).

        "Foreign Credit Disbursement": as defined in Section 2.6(h)(i).

        "Foreign Credit Fronting Fee": as defined in Section 2.6(n)(iv).

        "Foreign Credit Handling Fee": as defined in Section 2.6(n)(iii).

        "Foreign Credit Instrument": a Warranty Guarantee, a Performance
Guarantee, an Advance Payment Guarantee, a Tender Guarantee, a General Purpose
Guarantee or a Counter-Guarantee, including (subject to the provisions of
Section 2.6(a)) any Existing Foreign Credit Instrument.

        "Foreign Credit Instrument Requirements": the Dispensable Requirements
and the Mandatory Requirements.

        "Foreign Credit Instrument Termination Date": as defined in
Section 2.6(i)(i).

        "Foreign Credit Reimbursement Obligation": the obligation of each
relevant Borrower to reimburse the relevant Foreign Issuing Lender pursuant to
Section 2.6(h) for Foreign Credit Disbursements.

        "Foreign Issuing Lender": a Lender with a Foreign Trade Commitment or
with Foreign Trade Exposure.

        "Foreign Subsidiary": any Subsidiary (a) that is organized under the
laws of a jurisdiction other than the United States of America or any State
thereof or the District of Columbia or (b) that is a Foreign Subsidiary Holdco.

        "Foreign Subsidiary Borrower": (a) with respect to the Global Revolving
Facility, any Foreign Subsidiary of the Parent Borrower designated as a Foreign
Subsidiary Borrower by the Parent Borrower pursuant to Section 2.23(a) that has
not ceased to be a Foreign Subsidiary Borrower pursuant to such Section and
(b) with respect to the Foreign Trade Facility, any Foreign Subsidiary of the
Parent Borrower designated as a Foreign Subsidiary Borrower by the Parent
Borrower pursuant to Section 2.23(b) that has not ceased to be a Foreign
Subsidiary Borrower pursuant to such Section.

        "Foreign Subsidiary Holdco": any Domestic Subsidiary that has no
material assets other than the Capital Stock of one or more Foreign
Subsidiaries, and other assets relating to an ownership interest in any such
Capital Stock.

12

--------------------------------------------------------------------------------




        "Foreign Subsidiary Opinion": with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower
addressed to the Administrative Agent and the Lenders covering the matters set
forth on Exhibit D-3, with such assumptions, qualifications and deviations
therefrom as the Administrative Agent shall approve (such approval not to be
unreasonably withheld).

        "Foreign Trade Administrative Office": the office of the Foreign Trade
Facility Agent located at Trade Center, Königsalle 45 - 47, 40212 Düsseldorf,
Germany, or such other office as may be designated by the Foreign Trade Facility
Agent by written notice to the Parent Borrower, the Administrative Agent and the
Lenders.

        "Foreign Trade Commitment": with respect to each Lender, the commitment,
if any, of such Lender to issue Foreign Credit Instruments, as such commitment
may be changed from time to time pursuant to this Agreement. The amount of each
Lender's Foreign Trade Commitment as of the Effective Date is set forth on
Schedule 1.1A, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Foreign Trade Commitment, as applicable. The aggregate
principal amount of the Foreign Trade Commitments as of the Effective Date is
€361,887,500.00.

        "Foreign Trade Exposure": with respect to any Lender at any time, the
Euro Equivalent (or, for purposes of any determination of Required Lenders, the
Dollar Equivalent) of the sum of (a) the aggregate outstanding amount of such
Lender's obligations in respect of Foreign Credit Instruments at such time plus
(b) the aggregate amount of all Foreign Credit Disbursements made by such Lender
that have not yet been reimbursed by or on behalf of the relevant Borrower at
such time.

        "Foreign Trade Facility": as defined in the definition of Facility.

        "Foreign Trade Facility Agent": as defined in the definition of
Administrative Agent.

        "Foreign Trade Maturity Date": November 18, 2010, as such date may be
extended pursuant to Section 2.6(b).

        "Fronted Foreign Credit Instrument": a Foreign Credit Instrument that is
issued or continued under one or more Counter-Guarantees of a Fronting
Guarantor.

        "Fronting Cover": as defined in Section 2.6(m)(i).

        "Fronting Guarantor": as defined in Section 2.6(j)(ii).

        "Fronting Lender": any Lender that has issued a Fronted Foreign Credit
Instrument.

        "GAAP": generally accepted accounting principles in the United States of
America.

        "General Purpose Guarantee": a customary standby letter of credit or
bank guarantee or surety issued by a Foreign Issuing Lender for the purpose of
securing any obligations of the Parent Borrower or any of its Subsidiaries,
other than (a) Advance Payment Guarantees, (b) Warranty Guarantees,
(c) Performance Guarantees, (d) Tender Guarantees and (e) any other Foreign
Credit Instrument issued to secure obligations to financial creditors, but
including, inter alia, customs guarantees, guarantees for rental payments and
for the benefit of tax authorities and guarantees used as collateral in
connection with court proceedings.

        "Global Revolving Availability Period": the period from and including
the Effective Date to but excluding the earlier of the Global Revolving Maturity
Date and the date of termination of the Global Revolving Commitments.

        "Global Revolving Facility": as defined in the definition of Facility.

        "Global Revolving Commitment": with respect to each Lender, the
commitment, if any, of such Lender to make Global Revolving Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender's Global Revolving Exposure hereunder, as such

13

--------------------------------------------------------------------------------




commitment may be changed from time to time pursuant to this Agreement. The
amount of each Lender's Global Revolving Commitment as of the Effective Date is
set forth on Schedule 1.1A, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Global Revolving Commitment, as
applicable. The aggregate amount of the Global Revolving Commitments is
$100,000,000 as of the Effective Date.

        "Global Revolving Exposure": with respect to any Lender at any time, the
sum of (a) the aggregate outstanding principal amount of such Lender's Global
Revolving Loans at such time that are denominated in Dollars plus (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of such
Lender's Global Revolving Loans at such time that are denominated in Qualified
Global Currencies.

        "Global Revolving Lender": a Lender with a Global Revolving Commitment
or with Global Revolving Exposure.

        "Global Revolving Loan": a Loan made pursuant to Section 2.1(a)(iii),
including Canadian Dollar Loans and any Canadian B/A accepted in accordance with
Schedule 1.7.

        "Global Revolving Maturity Date": November 18, 2010.

        "Governmental Authority": any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including, without limitation, any European central
bank or other similar agency, authority or regulatory body), any securities
exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners).

        "Guarantee: with respect to any Person (the "guarantor"), any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business,
purchaser or customer arrangements in the ordinary course of business, Standard
Receivables Undertakings or "comfort" letters delivered to auditors in
connection with statutory audits.

        "Guarantee and Collateral Agreement": the Guarantee and Collateral
Agreement to be executed and delivered by the Parent Borrower and the Subsidiary
Guarantors in favor of the Administrative Agent, in substantially the form of
Exhibit A, as the same may be amended, supplemented or otherwise modified from
time to time.

        "Hazardous Materials": all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

        "Hedging Agreement": any interest rate agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price swap or hedging arrangement or option.

14

--------------------------------------------------------------------------------




        "Incremental Facility Activation Notice": a notice substantially in the
form of Exhibit I.

        "Incremental Term Lenders": each Lender with an outstanding Incremental
Term Loan.

        "Incremental Term Loan Facility": as defined in the definition of
Facility.

        "Incremental Term Loan Maturity Date": with respect to the Incremental
Term Loans to be made pursuant to any Incremental Facility Activation Notice,
the maturity date specified in such Incremental Facility Activation Notice,
which date shall be a date no earlier than the final maturity of the other Term
Loans.

        "Incremental Term Loans": as defined in Section 2.1(b).

        "Incur": as defined in Section 6.2. "Incurrence" and "Incurred" shall
have correlative meanings.

        "Indebtedness": with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (other than current
trade payables Incurred in the ordinary course of business and payable in
accordance with customary practices), (d) all obligations of such Person in
respect of the deferred purchase price of property or services (other than
(i) current trade payables or liabilities for deferred payment for services to
employees and former employees, in each case Incurred in the ordinary course of
business and payable in accordance with customary practices and (ii) unsecured
Payables Programs in respect of current trade payables Incurred in the ordinary
course of business, so long as the aggregate amount at any time outstanding that
is owed in respect of such Payables Programs does not exceed an amount equal to
the current trade payables so financed plus interest (or equivalent), yield,
indemnities, fees and expenses in connection therewith), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances, (j) all preferred
and/or redeemable Capital Stock of any Subsidiary of such Person that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable at the option of the holder thereof), or upon the happening
of any event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is six months after the latest
maturity date for Loans hereunder, (k) Receivables Transaction Attributed
Indebtedness and (l) for the purposes of Section 6.2 only, all obligations of
such Person in respect of Hedging Agreements. The Indebtedness of any Person
(i) shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor and (ii) shall
exclude customer deposits in the ordinary course of business.

        "Indemnified Taxes": Taxes other than Excluded Taxes.

        "Indirect Foreign Credit Instrument": as defined in Section 2.6(g)(iv).

        "Indirect Foreign Issuing Lender": as defined in Section 2.6(g)(iv).

        "Information Memorandum": the Confidential Information Memorandum, dated
October 2005, relating to the Parent Borrower and the Facilities.

        "Initial Term Loan": a Loan made pursuant to Section 2.1(a)(i).

15

--------------------------------------------------------------------------------




        "Initial Term Loan Lender": a Lender with a Term Loan Commitment or with
an outstanding Initial Term Loan.

        "Interest Election Request": a request by the relevant Borrower to
convert or continue a Revolving Borrowing or Term Loan Borrowing in accordance
with Section 2.8.

        "Interest Payment Date": (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

        "Interest Period": with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the relevant Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

        "Invalid First Demand Feature": as defined in Section 2.6(h)(iv).

        "Investments": as defined in Section 6.5.

        "Issuing Lender": as the context may require, (a) JPMorgan Chase Bank,
N.A., with respect to Letters of Credit issued by it, (b) any other Domestic
Revolving Lender that becomes an Issuing Lender pursuant to Section 2.5(l), with
respect to Letters of Credit issued by it, and (c) any Domestic Revolving Lender
that has issued an Existing Letter of Credit, with respect to such Existing
Letter of Credit and, in each case its successors in such capacity as provided
in Section 2.5(i). Any Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Lender, in
which case the term "Issuing Lender" shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

        "Joint Foreign Issuing Lenders": as defined in Section 2.6(k)(i).

        "Joint Foreign Trade Facility Agent": as defined in Section 2.6(k)(ii).

        "Joint Signature Foreign Credit Instrument": a Foreign Credit Instrument
issued by two or more Foreign Issuing Lenders acting as several debtors in
accordance with Section 2.6(k).

        "Judgment Currency": as defined in Section 9.15(a).

        "Judgment Currency Conversion Rate": as defined in Section 9.15(a).

        "Latest Notification Day": as defined in Section 2.6(g)(i).

        "LC Disbursement": a payment made by the applicable Issuing Lender
pursuant to a Letter of Credit.

        "LC Exposure": at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit that are denominated in Dollars at such
time plus (b) the aggregate amount of all LC Disbursements that are denominated
in Dollars that have not yet been reimbursed by or on behalf of

16

--------------------------------------------------------------------------------




the relevant Borrower at such time plus (c) the Alternative Currency LC Exposure
at such time. The LC Exposure of any Domestic Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

        "Lender Affiliate": (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

        "Lenders": the Persons listed on Schedule 1.1A and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term "Lenders"
includes the Swingline Lender, each Issuing Lender and each Foreign Issuing
Lender.

        "Lending Office": with respect to any Foreign Issuing Lender, the office
designated by such Lender by written notice to the Foreign Trade Facility Agent,
the Administrative Agent and the relevant Borrower.

        "Letter of Credit": any letter of credit (other than a Foreign Credit
Instrument) issued pursuant to this Agreement, including the Existing Letters of
Credit.

        "LIBO Rate": with respect to any Eurocurrency Borrowing, for any
Interest Period, the rate appearing on the relevant page of the Telerate screen
(or any successor to or substitute for such screen, providing rate quotations
comparable to those currently provided on such page of such screen, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Dollars or the
relevant Qualified Global Currency, as the case may be, in the relevant
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
such currency with a maturity comparable to such Interest Period. If such rate
is not available at such time for any reason, and in all cases in the case of
sterling-denominated Loans, the "LIBO Rate" with respect to such Eurocurrency
Borrowing for such Interest Period shall be the rate at which deposits in the
relevant currency of $5,000,000 (or the appropriate equivalent thereof) and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period plus in each case, the
cost imputed to the Lenders of sterling-denominated Loans of compliance with the
mandatory liquid assets requirements of the Bank of England during such Interest
Period, as such cost is reasonably determined by the Administrative Agent.

        "Lien": with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

        "Loan": any loan made by any Lender pursuant to this Agreement.

        "Loan Documents": this Agreement, the Security Documents, each Borrowing
Subsidiary Agreement and each Borrowing Subsidiary Termination.

        "Loan Parties": the Borrowers and the Subsidiary Guarantors.

17

--------------------------------------------------------------------------------



        "London Administrative Office": the Administrative Agent's office
located at 125 London Wall, London, or such other office in London as may be
designated by the Administrative Agent by written notice to the Parent Borrower
and the Lenders.

        "LYONs": the collective reference to (a) the LYONs described in (i) the
offering memorandum dated March 10, 2001 and (ii) the offering memorandum dated
May 9, 2001 (collectively, the "LYONs Offering Memoranda") and (b) the notes
issued upon conversion of the LYONs upon the occurrence of a Tax Event (as
defined in the LYONs Documents) on the terms described in the LYONs Offering
Memoranda.

        "LYONs Contingent Interest": the payment of contingent interest on or
after February 1, 2006, as described in the Summary section of the LYONs
Offering Memoranda under the caption "Contingent Interest".

        "LYONs Documents": all indentures, instruments, agreements and other
documents evidencing or governing the LYONs or providing for any Guarantee or
other right in respect thereof.

        "LYONs Offering Memoranda": as defined in the definition of LYONs.

        "LYONs Put/Conversion Rights": the collective reference to (a) the
ability of holders of the LYONs to require purchase of the LYONs through the
payment of cash or issuance of common stock or a combination of cash and common
stock on specified scheduled dates, as described in the Summary section of the
LYONs Offering Memoranda under the caption "Purchase of the LYONs at the Option
of the Holder" (or on substantially similar terms on later dates) and (b) the
ability of the holders of the LYONs to surrender LYONs for conversion into
common stock of the Parent Borrower if specific conditions are satisfied, as
described in the Summary section of the LYONs Offering Memoranda under the
caption "Conversion Rights" (or on substantially similar terms on later dates).

        "Majority Facility Lenders": with respect to any Facility, the holders
of more than 50% of the sum of (a) the undrawn Commitments under such Facility
and (b) the aggregate unpaid principal amount of the Term Loans or Revolving
Exposure, as the case may be, outstanding under such Facility.

        "Mandatory Requirements": the requirements under Part A of
Schedule 1.1C.

        "Material Adverse Effect": a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Parent Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Loan Parties, taken as a whole, to perform any of their obligations under any
Loan Document or (c) the rights of or benefits available to the Lenders under
any Loan Document.

        "Material Indebtedness": Indebtedness (other than the Loans, Letters of
Credit and Foreign Credit Instruments), or obligations in respect of one or more
Hedging Agreements, of any one or more of the Parent Borrower and its
Subsidiaries in an aggregate principal amount exceeding $75,000,000. For
purposes of determining Material Indebtedness, the "principal amount" of the
obligations of the Parent Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Parent Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

        "Material Subsidiary": (a) any Subsidiary listed on Schedule 1.1B as a
Material Subsidiary and (b) any other Subsidiary of the Parent Borrower created
or acquired after the Effective Date that, together with its Subsidiaries, has
aggregate assets (excluding assets that would be eliminated upon consolidation
in accordance with GAAP), at the time of determination, in excess of
$50,000,000.

        "Moody's": Moody's Investors Service, Inc.

        "Multiemployer Plan": a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

        "Net Proceeds": with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received,

18

--------------------------------------------------------------------------------




(ii) in the case of a casualty, insurance proceeds, and (iii) in the case of a
casualty or a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid by the Parent Borrower and the Subsidiaries to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
Disposition of an asset (including pursuant to a condemnation or similar
proceeding), the amount of all payments required to be made by the Parent
Borrower and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans) or to pay any other Contractual Obligation secured by such
asset or otherwise subject to mandatory prepayment or repayment as a result of
such event, and (iii) the amount of all taxes paid (or reasonably estimated to
be payable) by the Parent Borrower and the Subsidiaries (including all taxes
paid in connection with the repatriation of the Net Proceeds of a Disposition),
and the amount of any reserves established by the Parent Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case that are directly attributable to such event (as determined
reasonably and in good faith by the chief financial officer of the Parent
Borrower).

        "New Lender Supplement": a supplement substantially in the form of
Exhibit J.

        "New York Administrative Office": the Administrative Agent's office
located at 270 Park Avenue, New York, New York, or such other office in New York
City as may be designated by the Administrative Agent by written notice to the
Parent Borrower and the Lenders.

        "Non-Extending Lender Maturity Date": as defined in Section 2.6(b)(iii).

        "Non-Extending Lenders": as defined in Section 2.6(b)(i).

        "Notice Date": as defined in Section 2.6(b)(i).

        "Obligation Currency": as defined in Section 9.15(a).

        "Obligations": the collective reference to the unpaid principal of and
interest (and premium, if any) on the Loans, Reimbursement Obligations and
Foreign Credit Reimbursement Obligations and all other obligations and
liabilities of the Borrowers (including, without limitation, interest accruing
at the then applicable rate provided herein after the maturity of the Loans,
Reimbursement Obligations and Foreign Credit Reimbursement Obligations and
interest accruing at the then applicable rate provided herein after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Lender (or, in the case of any Hedging
Agreement or Specified Cash Management Agreement, any Lender or any Affiliate of
any Lender), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter Incurred, which may arise under, out
of, or in connection with, this Agreement, the other Loan Documents, any Hedging
Agreement or Specified Cash Management Agreement with any Lender or any
Affiliate of any Lender or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, premium, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by any Borrower pursuant to the terms of any of the
foregoing agreements).

        "Optional Calculation Date": as defined in the definition of Calculation
Date.

        "Other Permitted Debt": any unsecured Indebtedness Incurred by the
Parent Borrower as permitted by Section 6.2(l).

        "Other Permitted Debt Documents": all indentures, instruments,
agreements and other documents evidencing or governing Other Permitted Debt or
providing for any Guarantee or other right in respect thereof.

        "Other Taxes": any and all present or future stamp or documentary taxes
or any other excise charges or similar levies arising from the execution,
delivery or enforcement of any Loan Document.

19

--------------------------------------------------------------------------------




        "Parent Borrower": as defined in the preamble.

        "Participant": as defined in Section 9.4(e).

        "Participating Member State": each state so described in any EMU
legislation.

        "Payables Programs": payables programs established to enable the Parent
Borrower or any Subsidiary to purchase goods and services from vendors.

        "PBGC": the Pension Benefit Guaranty Corporation referred to and defined
in ERISA and any successor entity performing similar functions.

        "Performance Guarantee": a customary standby letter of credit or bank
guarantee or surety issued by a Foreign Issuing Lender in favor of customers of
the Parent Borrower or any of its Subsidiaries for the purpose of securing the
fulfillment of such parties' performance obligations under any construction,
service or similar agreement.

        "Permitted Acquisition": any acquisition by the Parent Borrower or any
Subsidiary of all or substantially all of the Capital Stock of, or all or
substantially all of the assets of, or of a business, unit or division of, any
Person; provided that (a) the Parent Borrower shall be in compliance, on a pro
forma basis after giving effect to such acquisition, with the covenants
contained in Section 6.1, in each case recomputed as at the last day of the most
recently ended fiscal quarter of the Parent Borrower for which the relevant
information is available as if such acquisition had occurred on the first day of
each relevant period for testing such compliance (as demonstrated, in the case
of any acquisition for which the aggregate Consideration is greater than or
equal to $100,000,000, in a certificate of a Financial Officer delivered to the
Administrative Agent prior to the consummation of such acquisition), (b) no
Default or Event of Default shall have occurred and be continuing, or would
occur after giving effect to such acquisition, (c) substantially all of the
property so acquired (including substantially all of the property of any Person
whose Capital Stock is directly or indirectly acquired) is useful in the
business of the general type conducted by the Parent Borrower and its
Subsidiaries on the Effective Date or businesses reasonably related thereto,
(d) the Capital Stock so acquired (other than any Capital Stock that is not
required by Section 5.11 to become Collateral) shall constitute and become
Collateral, (e) if the Ratings Event shall have occurred, substantially all of
the property other than Capital Stock so acquired (including substantially all
of the property of any Person whose Capital Stock is directly or indirectly
acquired when such Person becomes a direct or indirect Wholly Owned Subsidiary
of the Parent Borrower in accordance with clause (f), below, but excluding any
assets to the extent such assets are not required by Section 5.11 to become
Collateral) shall constitute and become Collateral, (f) any Person whose Capital
Stock is directly or indirectly acquired shall be, after giving effect to such
acquisition, a majority owned Subsidiary and within ninety (90) days of such
acquisition shall be a direct or indirect Wholly Owned Subsidiary of the Parent
Borrower and (g) any such acquisition shall have been approved by the Board of
Directors or comparable governing body of the relevant Person (unless such
relevant Person is a majority owned Subsidiary prior to such acquisition).

        "Permitted Currencies": Dollars, pounds sterling and Euros.

        "Permitted Encumbrances": (a) Liens imposed by law for taxes that are
not yet due or are being contested in compliance with Section 5.5;
(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in compliance with Section 5.5; (c) pledges and deposits made in the
ordinary course of business in compliance with workers' compensation,
unemployment insurance and other social security laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety, indemnity, release and appeal bonds, performance
or warranty bonds and other obligations of a like nature, and guarantees
thereof, in each case in the ordinary course of business; (e) deposits securing
liabilities to insurance carriers under insurance or self-insurance
arrangements; (f) judgment Liens not giving rise to an Event of Default so long
as such Liens are adequately bonded; (g) banker's Liens,

20

--------------------------------------------------------------------------------




rights of set-off or similar rights and remedies as to deposit accounts or other
funds maintained with a depositary institution, provided that (i) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Parent Borrower or any Subsidiary in excess
of those set forth by regulations promulgated by the Board or other applicable
Governmental Authority and (ii) such deposit account is not intended by the
Parent Borrower or any Subsidiary to provide collateral to the depositary
institution; (h) Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by the Parent
Borrower and any Subsidiary in the ordinary course of business; (i) customary
restrictions imposed on the transfer of copyrighted or patented materials or
other intellectual property and customary provisions in agreements that restrict
the assignment of such agreements or any rights thereunder; (j) easements,
leases, subleases, ground leases, zoning restrictions, building codes,
rights-of-way, minor defects or irregularities in title and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Parent Borrower or any Subsidiary; and (k) customary unperfected
Liens Incurred in the ordinary course of business that secure current trade
payables Incurred in the ordinary course of business and payable in accordance
with customary practices, provided that such Liens encumber only the assets
related to such current trade payables. Notwithstanding the foregoing, the term
"Permitted Encumbrances" shall not include any Lien securing Indebtedness.

        "Permitted Investments": (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof; (b) investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, credit
ratings from S&P or from Moody's of at least "A-2" or "P-2", respectively;
(c) investments in certificates of deposit, banker's acceptances, overnight bank
deposits, eurodollar time deposits and time deposits maturing within one year
from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000 or, in the case of Foreign Subsidiaries, any local
office of any commercial bank organized under the laws of the relevant local
jurisdiction or any OECD country or any political subdivision thereof which has
a combined capital and surplus and undivided profits of not less than
$500,000,000 and cash pooling arrangements among Foreign Subsidiaries (sometimes
intermediated by a commercial bank); (d) marketable general obligations issued
by any State of the United States of America or any political subdivision of any
such State or any public instrumentality thereof maturing within one year from
the date of acquisition and, at the time of acquisition, having a credit rating
of "A" or better from either S&P or Moody's; (e) repurchase agreements with a
term of not more than 30 days for securities described in clause (a), (c) or
(d) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; (f) interests in any investment company or money
market fund which invests substantially all of its assets in instruments of the
type specified in clauses (a) through (e) above; and (g) in the case of Foreign
Subsidiaries (other than any Foreign Subsidiary Holdco), substantially similar
Investments to those set forth in clauses (a) through (f) above denominated in
foreign currencies, provided that references to the United States of America (or
any agency, instrumentality or State thereof) shall be deemed to mean foreign
countries having a sovereign rating of "A" or better from either S&P or Moody's.

        "Permitted Maturity": with respect to any Foreign Credit Instrument, a
maximum tenor of 60 months following the respective issuance date; provided that
(a) not more than 331/3% of the total Foreign Trade Commitments may be used for
Foreign Credit Instruments with a tenor of 48 months or more and (b) no Foreign
Credit Instrument may have a maximum tenor that is more than 24 months after the
then effective Foreign Trade Maturity Date. For purposes of this definition,
"tenor" shall

21

--------------------------------------------------------------------------------




mean the period remaining from time to time until the maturity of the relevant
Foreign Credit Instrument determined on the basis of the expiration date
specified in the relevant Foreign Credit Instrument in accordance with
Section 2.6(c)(iv), or, in the absence of such specific expiration date, the
remaining Commercial Lifetime.

        "Person": any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

        "Plan": any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Parent Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

        "Prepayment Event":

(a)any Disposition of property or series of related Dispositions of property
(excluding any such Disposition permitted by paragraph (a), (b), (c) or (e) of
Section 6.6) that yields aggregate gross proceeds to the Parent Borrower or any
of the Subsidiary Guarantors (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$10,000,000; or

(b)any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property of the Parent
Borrower or any Subsidiary Guarantor that yields Net Proceeds in excess of
$10,000,000; or

(c)the Incurrence by the Parent Borrower or any Subsidiary of any Indebtedness,
other than Indebtedness permitted by Section 6.2.

        "Prime Rate": the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

        "Qualified Foreign Global Currency": any Qualified Global Currency other
than Dollars borrowed in the United States of America.

        "Qualified Global Currency": (a) pounds sterling, Euros, Dollars
(borrowed in the United States of America) and Canadian dollars (borrowed in
London), (b) any other eurocurrency designated by the Parent Borrower with the
consent of the Administrative Agent and each Global Revolving Lender and
(c) with respect to Loans made by Canadian Lenders, Canadian dollars (borrowed
in Canada).

        "Qualified Global Currency Borrowing": any Borrowing comprised of
Qualified Global Currency Loans.

        "Qualified Global Currency Loan": any Loan denominated in a Qualified
Global Currency.

        "Qualified Receivables Transaction": any transaction or series of
transactions that may be entered into by the Parent Borrower or any Subsidiary
pursuant to which the Parent Borrower or any Subsidiary may sell, convey or
otherwise transfer to a Receivables Entity or any other Person, or may grant a
security interest in, any Receivables (whether now existing or arising in the
future) of the Parent Borrower or any Subsidiary, and any assets related thereto
including, without limitation, all collateral securing such Receivables, all
contracts and all guarantees or other obligations in respect of such
Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with sales, factoring or securitizations
involving Receivables.

        "Ratings Event": as defined in Section 5.11(b).

22

--------------------------------------------------------------------------------




        "Rebasing Date": as defined in Section 2.6(m)(i).

        "Receivable": a right to receive payment arising from a sale or lease of
goods or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an "account", "chattel paper", a "payment intangible" or an
"instrument" under the Uniform Commercial Code as in effect in the State of New
York and any "supporting obligations" (as so defined) of such items.

        "Receivables Entity": either (a) any Subsidiary or (b) another Person to
which the Parent Borrower or any Subsidiary transfers Receivables and related
assets, in either case which engages in no activities other than in connection
with the financing of Receivables:

          (i)  no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which:

        (A)  is guaranteed by the Parent Borrower or any Subsidiary (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Receivables Undertakings);

        (B)  is recourse to or obligates the Parent Borrower or any Subsidiary
in any way other than pursuant to Standard Receivables Undertakings; or

        (C)  subjects any property or asset of the Parent Borrower or any
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Receivables Undertakings;

         (ii)  with which neither the Parent Borrower nor any Subsidiary has any
material contract, agreement, arrangement or understanding (except in connection
with a purchase money note or Qualified Receivables Transaction permitted by
Section 6.6(c)) other than (A) on terms, taken as a whole, no less favorable to
the Parent Borrower or such Subsidiary than those that might be obtained at the
time from Persons that are not Affiliates of the Parent Borrower or (B) for the
payment of fees in the ordinary course of business in connection with servicing
Receivables; and

        (iii)  to which neither the Parent Borrower nor any Subsidiary has any
obligation to maintain or preserve such entity's financial condition or cause
such entity to achieve certain levels of operating results.

        "Receivables Transaction Attributed Indebtedness": (a) in the case of
any Receivables securitization (including any Qualified Receivables Transaction,
but excluding any sale or factoring of Receivables), the amount of obligations
outstanding under the legal documents entered into as part of such Receivables
securitization on any date of determination that would be characterized as
principal if such Receivables securitization were structured as a secured
lending transaction rather than as a purchase and (b) in the case of any sale or
factoring of Receivables, the cash purchase price paid by the buyer in
connection with its purchase of Receivables (including any bills of exchange)
less the amount of collections received in respect of such Receivables and paid
to such buyer, excluding any amounts applied to purchase fees or discount or in
the nature of interest, in each case as determined in good faith and in a
consistent and commercially reasonable manner by the Parent Borrower (provided
that if such method of calculation is not applicable to such sale or factoring
of Receivables, the amount of Receivables Transaction Attributed Indebtedness
associated therewith shall be determined in a manner mutually acceptable to the
Parent Borrower and the Administrative Agent).

        "Register" has the meaning set forth in Section 9.4(c).

        "Reimbursement Obligation": the obligation of each relevant Borrower to
reimburse the applicable Issuing Lender pursuant to Section 2.5 for amounts
drawn under Letters of Credit.

23

--------------------------------------------------------------------------------




        "Related Parties": with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person's Affiliates.

        "Release Date": as defined in Section 9.14.

        "Required Lenders": at any time, Lenders having Revolving Exposures,
Term Loans and unused Commitments representing at least 51% of the sum of the
total Revolving Exposures, outstanding Term Loans and unused Commitments at such
time.

        "Requirement of Law": as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

        "Reset Date": as defined in Section 1.5(a).

        "Restricted Payment": (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of the
Parent Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Capital Stock of the Parent Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Capital Stock of the Parent Borrower
or any Subsidiary and (b) any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
the LYONs, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation, conversion or
termination of the LYONs.

        "Revolving Commitments": the aggregate of the Domestic Revolving
Commitments, the Global Revolving Commitments and the Foreign Trade Commitments.

        "Revolving Exposure": with respect to any Lender at any time, the sum of
such Lender's Domestic Revolving Exposure, Global Revolving Exposure and Foreign
Trade Exposure.

        "Revolving Facility": as defined in the definition of Facility.

        "Revolving Lenders": Domestic Revolving Lenders, Global Revolving
Lenders and Foreign Issuing Lenders.

        "Revolving Loans": Domestic Revolving Loans and Global Revolving Loans.

        "Risk Management Subsidiary": any Subsidiary (a) that is formed for the
purpose of better controlling the costs associated with certain post-retirement
benefit obligations, workers' compensation claims, severance, deferred
compensation, key man life insurance reserves, environmental liabilities and
other liabilities, (b) that is a Subsidiary Guarantor and a "Grantor" for the
purposes of the Guarantee and Collateral Agreement and (c) all of the Capital
Stock of which, to the extent owned by the Parent Borrower or any Domestic
Subsidiary, is pledged as Collateral under the Guarantee and Collateral
Agreement.

        "S&P": Standard & Poor's.

        "Sale/Leaseback Transaction": as defined in Section 6.7.

        "Security Documents": the Guarantee and Collateral Agreement and any
other security documents granting a Lien on any property of any Person to secure
the obligations of any Loan Party under any Loan Document.

        "Senior Note Indenture": the Indenture entered into by the Parent
Borrower in connection with the issuance of the Senior Notes, together with all
supplemental indentures, instruments and other

24

--------------------------------------------------------------------------------




agreements entered into by the Parent Borrower in connection therewith so long
as the foregoing do not increase the aggregate principal amount of Senior Notes
outstanding thereunder.

        "Senior Notes": the collective reference to (a) the 7.5% senior notes
due 2013 of the Parent Borrower having an aggregate initial principal amount of
$500,000,000 issued on or about December 27, 2002 and (b) the 6.25% senior notes
due 2011 of the Parent Borrower having an aggregate initial principal amount of
$300,000,000 issued on or about June 15, 2003; provided that the aggregate
outstanding principal amount of Senior Notes shall not exceed $50,000,000.

        "Specified Cash Management Agreement": any agreement providing for
treasury, depositary or cash management services, including in connection with
any automated clearing house transfers of funds or any similar transactions
between the Parent Borrower or any Subsidiary Guarantor and any Lender or
Affiliate thereof, which has been designated by the Parent Borrower, by notice
to the Administrative Agent not later than 90 days after the execution and
delivery of such agreement by the Parent Borrower or such Subsidiary Guarantor,
as a "Specified Cash Management Agreement".

        "Specified Indebtedness": (a) any Indebtedness Incurred as permitted by
Section 6.2(g), (h) or (k), and (b) any secured Indebtedness Incurred as
permitted by Section 6.2(j) or (p).

        "Standard Receivables Undertakings": representations, warranties,
covenants and indemnities entered into by the Parent Borrower or any Subsidiary
which are reasonably customary in sale, factoring or securitization of
Receivables transactions.

        "Statutory Reserve Rate": a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or by any other Governmental Authority, domestic or
foreign, with jurisdiction over the Administrative Agent or any Lender
(including any branch, Affiliate or other funding office thereof making or
holding a Loan) (a) with respect to the Base CD Rate, for new negotiable
nonpersonal time deposits in Dollars of over $100,000 with maturities
approximately equal to three months and (b) with respect to the Adjusted LIBO
Rate applicable to any Borrowing, for any category of liabilities which includes
deposits by reference to which the Adjusted LIBO Rate in respect of such
Borrowing is determined. Such reserve percentages shall include those imposed
pursuant to Regulation D of the Board. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

        "Subordinated Debt": any Indebtedness Incurred by the Parent Borrower as
permitted by Section 6.2(b).

        "Subordinated Debt Documents": all indentures, instruments, agreements
and other documents evidencing or governing the Subordinated Debt or providing
for any Guarantee or other right in respect thereof.

        "Subsidiary": with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless

25

--------------------------------------------------------------------------------




otherwise qualified, all references to a "Subsidiary" or to "Subsidiaries" in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.

        "Subsidiary Guarantor": any Subsidiary that has guaranteed the
Obligations pursuant to the Guarantee and Collateral Agreement. For the
avoidance of doubt, no Foreign Subsidiary, Subsidiary of a Foreign Subsidiary,
or Receivables Entity shall be required to become a Subsidiary Guarantor.

        "Swingline Exposure": at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

        "Swingline Lender": JPMorgan Chase Bank, N.A., in its capacity as lender
of Swingline Loans hereunder.

        "Swingline Loan": a Loan made pursuant to Section 2.4.

        "Syndication Agent": The Bank of Nova Scotia, in its capacity as
syndication agent.

        "Taxes": any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

        "Tender Guarantee": a customary standby letter of credit or bank
guarantee or surety issued by a Foreign Issuing Lender in favor of (actual or
prospective) counterparties of the Parent Borrower or any of its Subsidiaries
for the purpose of securing the obligations assumed under any tender, for
construction work or other services.

        "Term Loan Commitment": with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan to the Parent Borrower
hereunder during the Term Loan Commitment Period in a principal amount not to
exceed the amount set forth under the heading "Term Loan Commitment" opposite
such Lender's name on Schedule 1.1A hereto or in the Assignment and Acceptance
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The aggregate principal amount
of the Lenders' Term Loan Commitments is $750,000,000 as of the Effective Date.

        "Term Loan Commitment Period": the period from and including the
Effective Date to and including the earlier of (a) the date that is six months
after the Effective Date and (b) the date of termination of the Term Loan
Commitments.

        "Term Loan Facility": as defined in the definition of Facility.

        "Term Loan Maturity Date": November 18, 2010.

        "Term Loans": Initial Term Loans and Incremental Term Loans.

        "Three-Month Secondary CD Rate": for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

        "Total Consolidated Assets": as at any date of determination, the total
assets of the Parent Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP, as of the last day of the fiscal quarter ended immediately
prior to the date of such determination for which financial

26

--------------------------------------------------------------------------------




statements have been (or are required pursuant to Section 5.1(a) or (b) to have
been) delivered to the Administrative Agent pursuant to Section 5.1(a) or (b).

        "Total Domestic Exposure": at any time, the sum of the total Domestic
Revolving Exposures.

        "Total Foreign Trade Exposure": at any time, the sum of the total
Foreign Trade Exposures.

        "Total Global Exposure": at any time, the sum of the total Global
Revolving Exposures.

        "Transactions": the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit and
Foreign Credit Instruments hereunder.

        "Treaty": the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986
and the Maastricht Treaty (which was signed on February 7, 1992 and came into
force on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.

        "Type": when used in reference to any Loan or Borrowing, refers to the
rate by reference to which interest on such Loan, or on the Loans comprising
such Borrowing, is determined and the currency in which such Loan, or the Loans
comprising such Borrowing, are denominated. For purposes hereof, "rate" shall
include the Adjusted LIBO Rate, the Alternate Base Rate and any interest rate
applicable to Canadian Dollar Loans, and "currency" shall include Dollars and
any Qualified Global Currency permitted hereunder.

        "UCC": for any jurisdiction, the Uniform Commercial Code applicable in
such jurisdiction.

        "Utilization Date": as defined in Section 2.6(g)(i).

        "Utilization Reduction Notice": as defined in Section 2.6(i)(i).

        "Utilization Request": as defined in Section 2.6(c).

        "Warranty Guarantee": a customary standby letter of credit or bank
guarantee or surety issued by a Foreign Issuing Lender in favor of customers of
the Parent Borrower or any of its Subsidiaries for the purpose of securing any
warranty obligations of the Parent Borrower or such Subsidiary.

        "Wholly Owned Domestic Subsidiary": any Domestic Subsidiary that is a
Wholly Owned Subsidiary of the Parent Borrower.

        "Wholly Owned Subsidiary": as to any Person, any other Person all of the
Capital Stock of which (other than directors' qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

        "Wholly Owned Subsidiary Guarantor": any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of the Parent Borrower, provided that, in any event,
each Risk Management Subsidiary shall be deemed to constitute a Wholly Owned
Subsidiary Guarantor for the purposes of Sections 6.2 and 6.5.

        "Withdrawal Liability": liability to a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

        SECTION 1.2.    Classification of Loans and Borrowings.    For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
"Revolving Loan") or by Type (e.g., a "Eurocurrency Loan") or by Class and Type
(e.g., a "Eurocurrency Revolving Loan"). Borrowings also may be classified and
referred to by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a
"Eurocurrency Borrowing") or by Class and Type (e.g., a "Eurocurrency Revolving
Borrowing").

27

--------------------------------------------------------------------------------




        SECTION 1.3.    Terms Generally.    The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include", "includes" and
"including" shall be deemed to be followed by the phrase "without limitation".
The word "will" shall be construed to have the same meaning and effect as the
word "shall". Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) where applicable, any amount (including, without limitation, minimum
borrowing, prepayment or repayment amounts) expressed in Dollars shall, when
referring to any currency other than Dollars, be deemed to mean an amount of
such currency having a Dollar Equivalent approximately equal to such amount.

        SECTION 1.4.    Accounting Terms; GAAP.    Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
if at any time after September 30, 2005 there shall occur any change in respect
of GAAP from that used in the preparation of audited financial statements
referred to in Section 5.1 in a manner that would have a material effect on any
matter under Article VI, the Parent Borrower and the Administrative Agent will,
within five Business Days of notice from the Administrative Agent or the Parent
Borrower, as the case may be, to that effect, commence, and continue in good
faith, negotiations with a view towards making appropriate amendments to the
provisions hereof acceptable to the Required Lenders, to reflect as nearly as
possible the effect of Article VI as in effect on the date hereof; provided
further that, until such notice shall have been withdrawn or the relevant
provisions amended in accordance herewith, Article VI shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective.

        SECTION 1.5.    Exchange Rates.    (a) Not later than 1:00 p.m., New
York City time, on each Calculation Date, the Administrative Agent shall
(i) determine the Exchange Rate as of such Calculation Date to be used for
calculating the Dollar Equivalent amounts of each currency in which a Global
Revolving Loan, Alternative Currency Letter of Credit or unreimbursed LC
Disbursement is denominated and (ii) give notice thereof to the Parent Borrower.
The Exchange Rates so determined shall become effective on the first Business
Day immediately following the relevant Calculation Date (a "Reset Date"), shall
remain effective until the next succeeding Reset Date and shall for all purposes
of this Agreement (other than for the purpose of converting into Dollars, under
Sections 2.5(d), (e), (h), (j) and (k) and 2.14(b), the obligations of the
Borrowers and the Domestic Revolving Lenders in respect of LC Disbursements that
have not been reimbursed when due) be the Exchange Rates employed in converting
any amounts between the applicable currencies.

28

--------------------------------------------------------------------------------





        (b)   Not later than 5:00 p.m., New York City time, on each Reset Date,
the Administrative Agent shall (i) determine the Global Revolving Exposure or
the Alternative Currency LC Exposure, as the case may be, on such date (after
giving effect to any Global Revolving Loans to be made or any Alternative
Currency Letters of Credit to be issued, renewed, extended or terminated in
connection with such determination) and (ii) notify the Parent Borrower and, if
applicable, each Issuing Lender of the results of such determination.

        SECTION 1.6.    Currency Conversion.    (a) If more than one currency or
currency unit are at the same time recognized by the central bank of any country
as the lawful currency of that country, then (i) any reference in the Loan
Documents to, and any obligations arising under the Loan Documents in, the
currency of that country shall be translated into or paid in the currency or
currency unit of that country designated by the Administrative Agent and
(ii) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognized by the central bank for conversion of
that currency or currency unit into the other, rounded up or down by the
Administrative Agent as it deems appropriate.

        (b)   If a change in any currency of a country occurs, this Agreement
shall be amended (and each party hereto agrees to enter into any supplemental
agreement necessary to effect any such amendment) to the extent that the
Administrative Agent specifies to be necessary to reflect the change in currency
and to put the Lenders in the same position, so far as possible, that they would
have been in if no change in currency had occurred.

        SECTION 1.7.    Canadian Borrowing Provisions.    Certain borrowing and
administrative provisions applicable to Canadian Dollar Loans are set forth in
Schedule 1.7 and, in the event of any inconsistency between Schedule 1.7 and the
other provisions of this Agreement as they relate to Canadian Dollar Loans,
Schedule 1.7 shall govern.


ARTICLE II

THE CREDITS

        SECTION 2.1.    Commitments; Incremental Facilities.    (a) Subject to
the terms and conditions set forth herein, each relevant Lender agrees (i) to
severally make Initial Term Loans in Dollars to the Parent Borrower from time to
time during the Term Loan Commitment Period in an aggregate principal amount not
exceeding the Term Loan Commitment of such Lender, provided that, at 1:00 p.m.,
New York City time, on the last day of the Term Loan Commitment Period, the
Available Term Loan Commitment of each Lender, if any, automatically shall be
reduced to zero, (ii) to severally make Domestic Revolving Loans in Dollars to
the Parent Borrower from time to time during the Domestic Revolving Availability
Period in an aggregate principal amount that will not result in such Lender's
Domestic Revolving Exposure exceeding such Lender's Domestic Revolving
Commitment and (iii) to severally make Global Revolving Loans in Dollars or one
or more Qualified Global Currencies (as specified in the Borrowing Requests with
respect thereto) to any Borrower from time to time during the Global Revolving
Availability Period in an aggregate principal amount that will not result in
(A) such Lender's Global Revolving Exposure exceeding such Lender's Global
Revolving Commitment or (B) the aggregate outstanding principal amount of such
Lender's Canadian Dollar Loans at such time exceeding such Lender's Canadian
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Parent Borrower may borrow, prepay and reborrow Domestic
Revolving Loans and any Borrower may borrow, prepay and reborrow Global
Revolving Loans. Amounts repaid in respect of Term Loans may not be reborrowed.

        (b)   So long as no Default or Event of Default (including, on a pro
forma basis, pursuant to Section 6.1) shall be in existence or would be caused
thereby, the Parent Borrower and any one or more Lenders may from time to time
agree that such Lenders (or any other additional bank, financial institution or
other entity which becomes a Lender pursuant to this Section 2.1(b)) shall add
an

29

--------------------------------------------------------------------------------




additional term loan facility (the loans thereunder, the "Incremental Term
Loans") and/or increase the Commitments in respect of any of the Facilities by
executing and delivering to the Administrative Agent an Incremental Facility
Activation Notice specifying (i) the amount of such Incremental Term Loans
and/or Commitment increase, and (ii) in the case of any Incremental Term Loans,
(A) the applicable Incremental Term Loan Maturity Date, (B) the amortization
schedule for such Incremental Term Loans, which shall comply with
Section 2.11(b) and (C) the Applicable Rate for such Incremental Term Loans;
provided that the aggregate principal amount of borrowings of Incremental Term
Loans and Commitment increases shall not exceed $250,000,000; provided, further,
that, notwithstanding the foregoing proviso, the aggregate principal amount of
the Foreign Trade Commitments may be further increased by an amount not to
exceed €21,287,500.00. If the Applicable Rate for such Incremental Term Loans
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Lenders providing such
Incremental Loans, with such fees or discount being equated to the interest
rates in a manner reasonably determined by the Administrative Agent in
consultation with the Parent Borrower based on an assumed four-year life to
maturity) exceeds the Applicable Rate for the other Term Loans by more than
0.50%, the Applicable Rate relating to such other Term Loans shall be adjusted
to be equal to the Applicable Rate for such Incremental Term Loans (which, for
such purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing such Incremental Loans,
calculated in the manner provided above) minus 0.50%. Except for pricing,
amortization and maturity, the terms of the Incremental Term Loans will be the
same as the terms of the Initial Term Loans. In the case of any increase in the
Commitments under any Facility (other than any Incremental Term Loan Facility),
the terms applicable to such increased Commitments and the Loans thereunder
shall be the same as the terms applicable to the Facility being so increased. In
the case of any increase of the Foreign Trade Facility, any new Lender added in
connection with such increase must be reasonably acceptable to the
Administrative Agent and the Foreign Trade Facility Agent. No Lender shall have
any obligation to participate in any Incremental Term Loan or other increase
described in this paragraph unless it agrees to do so in its sole discretion.
Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a "Lender" under this Agreement in
connection with the making of any Incremental Term Loan or the making of any
additional Commitment shall execute a New Lender Supplement, whereupon such
bank, financial institution or other entity shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

        SECTION 2.2.    Loans and Borrowings.    (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class; provided that (i) each Global
Revolving Loan (other than Canadian Dollar Loans) shall be made by the Global
Revolving Lenders ratably in accordance with their respective Available Global
Revolving Commitments and (ii) each Canadian Dollar Loan shall be made by the
Canadian Lenders ratably in accordance with their respective Canadian
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder.

        (b)   Subject to Section 2.16, (i) each Revolving Borrowing denominated
in Dollars and each Term Loan Borrowing shall be comprised entirely of ABR Loans
or Eurocurrency Loans as the relevant Borrower may request in accordance
herewith and (ii) each Qualified Global Currency Borrowing shall be comprised
entirely of Eurocurrency Loans. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.

30

--------------------------------------------------------------------------------



        (c)   At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that (i) an ABR Domestic Revolving Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Domestic Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.5(e) and (ii) an ABR Global Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Global Revolving Commitments. Each Swingline Loan shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000. No more than 20 Eurocurrency Borrowings may be outstanding at any
one time under the Facilities other than the Global Revolving Facility. Unless
otherwise agreed by the Administrative Agent, no more than 10 Eurocurrency
Borrowings may be outstanding at any one time under the Global Revolving
Facility.

        (d)   Notwithstanding any other provision of this Agreement, a Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Domestic Revolving Maturity Date, Global Revolving Maturity Date, Term Loan
Maturity Date or Incremental Term Loan Maturity Date, as applicable.

        SECTION 2.3.    Requests for Borrowings.    To request a Revolving
Borrowing or a Term Loan Borrowing, the relevant Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time (or if the
request is delivered in London, 11:00 a.m., London time), three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Domestic Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.5(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and (x) signed by the Parent
Borrower and, in the case of Borrowings by a Foreign Subsidiary Borrower, such
Foreign Subsidiary Borrower or (y) in the case of Borrowings by a Foreign
Subsidiary Borrower, signed by the Parent Borrower or such Foreign Subsidiary
Borrower, as specified by the Parent Borrower by prior written notice to the
Administrative Agent. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.2: (i) the
Borrower requesting such Borrowing (and be signed on behalf of such Borrower);
(ii) the Class and Type of the requested Borrowing; (iii) the aggregate amount
of such Borrowing; (iv) the date of such Borrowing, which shall be a Business
Day; (v) in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto; (vi) the location and number of the relevant Borrower's
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.7; and (vii) the currency of such Borrowing (which
shall be in Dollars in the case of Term Loans, Domestic Revolving Loans and
Swingline Loans, and otherwise shall be in Dollars or a Qualified Global
Currency). If no election as to the currency of a Global Revolving Borrowing is
specified in any such notice, then the requested Borrowing shall be denominated
in Dollars. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing if denominated in Dollars or a
Eurocurrency Borrowing if denominated in a Qualified Global Currency. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected an
Interest Period of one month's duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each relevant Lender of the details thereof and of the amount of
such Lender's Loan to be made as part of the requested Borrowing.

31

--------------------------------------------------------------------------------




        SECTION 2.4.    Swingline Loans.    (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Parent Borrower from time to time during the Domestic Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $40,000,000 or (ii) the sum of the total Domestic
Revolving Exposures exceeding the total Domestic Revolving Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Parent Borrower may borrow,
prepay and reborrow Swingline Loans.

        (b)   To request a Swingline Loan, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy
promptly thereafter), not later than 12:00 noon, New York City time, on the day
of a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Parent Borrower. The
Swingline Lender shall make each Swingline Loan available to the Parent Borrower
by means of a credit to the general deposit account of the Parent Borrower with
the Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.5(e), by remittance
to the applicable Issuing Lender) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

        (c)   The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Domestic Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Domestic
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Domestic Revolving Lender,
specifying in such notice such Lender's Applicable Percentage of such Swingline
Loans. Each Domestic Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender's Applicable
Percentage of such Swingline Loans. Each Domestic Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Domestic Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.7 with
respect to Loans made by such Lender (and Section 2.7 shall apply, mutatis
mutandis, to the payment obligations of the Domestic Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Domestic Revolving Lenders. The Administrative Agent
shall notify the Parent Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Parent
Borrower (or other party on behalf of the Parent Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Domestic Revolving Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Parent Borrower
of its obligation to repay such Swingline Loan.

32

--------------------------------------------------------------------------------




        SECTION 2.5.    Letters of Credit.    (a) General. Subject to the terms
and conditions set forth herein, any Borrower may request the issuance of
Letters of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Lender, at any time and from
time to time during the Domestic Revolving Availability Period. Notwithstanding
the foregoing, the account party for each Letter of Credit shall be the Parent
Borrower or the relevant Foreign Subsidiary Borrower, as specified by the
Administrative Agent and the applicable Issuing Lender in consultation with the
Parent Borrower. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by a Borrower with, the applicable Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The letters of
credit described on Schedule 2.5 (the "Existing Letters of Credit") shall be
deemed to be "Letters of Credit" for all purposes of this Agreement and the
other Loan Documents.

        (b)    Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.    To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the relevant Borrower
shall deliver to the applicable Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice specifying the name of the relevant Borrower and requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency in which such Letter
of Credit is to be denominated (which shall be Dollars or, subject to
Section 2.22, an Alternative Currency), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Lender, the relevant Borrower also shall submit a letter of credit application
on such Issuing Lender's standard form in connection with any request for a
Letter of Credit. Following receipt of such notice and prior to the issuance of
the requested Letter of Credit, the Administrative Agent shall calculate the
Dollar Equivalent of such Letter of Credit and shall notify the Parent Borrower,
the relevant Borrower and the applicable Issuing Lender of the amount of the
Total Domestic Exposure after giving effect to (i) the issuance of such Letter
of Credit, (ii) the issuance or expiration of any other Letter of Credit that is
to be issued or will expire prior to the requested date of issuance of such
Letter of Credit and (iii) the borrowing or repayment of any Domestic Revolving
Loans or Swingline Loans that (based upon notices delivered to the
Administrative Agent by the Parent Borrower) are to be borrowed or repaid prior
to the requested date of issuance of such Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Parent Borrower and
the relevant Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $275,000,000, (ii) the LC Exposure with respect to
Letters of Credit denominated in Dollars, pounds sterling and Euros shall not
exceed $275,000,000, (iii) the Alternative Currency LC Exposure with respect to
Letters of Credit denominated in any Alternative Currency (other than pounds
sterling or Euros) shall not exceed $75,000,000 and (iv) the Total Domestic
Exposure shall not exceed the total Domestic Revolving Commitments.

        (c)    Expiration Date.    Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Domestic Revolving Maturity Date,
provided that notwithstanding the foregoing, Letters of Credit having an
aggregate face amount not in excess of $75,000,000 may provide for an expiration
date that is more than one year after the date of issuance, so long as such
expiration date does not extend beyond the date referred to in clause (ii)
above.

33

--------------------------------------------------------------------------------




        (d)    Participations.    By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Lender or the Lenders, the
applicable Issuing Lender hereby grants to each Domestic Revolving Lender, and
each Domestic Revolving Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Domestic
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent in Dollars, for the account of such Issuing Lender, such
Lender's Applicable Percentage of (i) each LC Disbursement made by such Issuing
Lender in Dollars and (ii) the Dollar Equivalent, using the Exchange Rates on
the date such payment is required, of each LC Disbursement made by such Issuing
Lender in an Alternative Currency and, in each case, not reimbursed by the
relevant Borrower on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to such Borrower for any
reason (or, if such reimbursement payment was refunded in an Alternative
Currency, the Dollar Equivalent thereof using the Exchange Rates on the date of
such refund). Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

        (e)    Reimbursement.    If the applicable Issuing Lender shall make any
LC Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement in Dollars, or (subject to the two immediately
succeeding sentences) the applicable Alternative Currency, not later than 12:00
noon, New York City time or the relevant local time, as applicable, on the date
that such LC Disbursement is made, if such Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time or the relevant
local time, as applicable, on such date, or, if such notice has not been
received by such Borrower prior to such time on such date, then not later than
12:00 noon, New York City time or the relevant local time, as applicable, on the
Business Day immediately following the day that such Borrower receives such
notice; provided that, in the case of any LC Disbursement made in Dollars, the
relevant Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.3 or 2.4 that such payment be financed in
Dollars with an ABR Domestic Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, such Borrower's obligation to
make such payment shall be discharged and replaced by the resulting ABR Domestic
Revolving Borrowing or Swingline Loan. If the relevant Borrower's reimbursement
of, or obligation to reimburse, any amounts in any Alternative Currency would
subject the Administrative Agent, the applicable Issuing Lender or any Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, such Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Lender or Lender or (y) reimburse
each LC Disbursement made in such Alternative Currency in Dollars, in an amount
equal to the Dollar Equivalent, calculated using the applicable Exchange Rate on
the date such LC Disbursement is made, of such LC Disbursement. If the relevant
Borrower fails to make such payment when due, then (i) if such payment relates
to an Alternative Currency Letter of Credit, automatically and with no further
action required, such Borrower's obligation to reimburse the applicable LC
Disbursement shall be permanently converted into an obligation to reimburse the
Dollar Equivalent, calculated using the Exchange Rates on the date when such
payment was due, of such LC Disbursement and (ii) the Administrative Agent shall
promptly notify the applicable Issuing Lender and each other Domestic Revolving
Lender of the applicable LC Disbursement, the Dollar Equivalent thereof (if such
LC Disbursement relates to an Alternative Currency Letter of Credit), the
payment then due from such Borrower in respect thereof

34

--------------------------------------------------------------------------------




and such Lender's Applicable Percentage thereof. Promptly following receipt of
such notice, each Domestic Revolving Lender shall pay to the Administrative
Agent in Dollars its Applicable Percentage of the payment then due from the
relevant Borrower (determined as provided in clause (i) above, if such payment
relates to an Alternative Currency Letter of Credit), in the same manner as
provided in Section 2.7 with respect to Loans made by such Lender (and
Section 2.7 shall apply, mutatis mutandis, to the payment obligations of the
Domestic Revolving Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Lender in Dollars the amounts so received by it from the
Domestic Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from any Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that Domestic Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Lenders and such Issuing Lender as their interests may appear. Any payment made
by a Domestic Revolving Lender pursuant to this paragraph to reimburse any
Issuing Lender for any LC Disbursement (other than the funding of ABR Domestic
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve any Borrower of its obligation to reimburse such LC
Disbursement.

        (f)    Obligations Absolute.    A Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any application for the issuance of a Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the applicable Issuing Lender under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower's obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Lender; provided that neither of the foregoing sentences
shall be construed to excuse such Issuing Lender from liability to a Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing
Lender's gross negligence, willful misconduct or failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Lender (as finally determined by a court of competent jurisdiction),
such Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

35

--------------------------------------------------------------------------------




        (g)    Disbursement Procedures.    The applicable Issuing Lender shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Lender
shall promptly notify the Administrative Agent and the relevant Borrower by
telephone (confirmed by telecopy promptly thereafter) of such demand for payment
and whether such Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the relevant Borrower of its obligation to reimburse such
Issuing Lender and the Domestic Revolving Lenders with respect to any such LC
Disbursement.

        (h)    Interim Interest.    If an Issuing Lender shall make any LC
Disbursement, then, unless the relevant Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Domestic
Revolving Loans; provided that, if such Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.15(c) shall apply; provided further that, in the case of an LC
Disbursement made under an Alternative Currency Letter of Credit, the amount of
interest due with respect thereto shall (i) in the case of any LC Disbursement
that is reimbursed on or before the Business Day immediately succeeding such LC
Disbursement, (A) be payable in the applicable Alternative Currency and (B) if
not reimbursed on the date of such LC Disbursement, bear interest at a rate
equal to the rate reasonably determined by the applicable Issuing Lender to be
the cost to such Issuing Lender of funding such LC Disbursement plus the
Applicable Margin applicable to Eurocurrency Revolving Loans at such time and
(ii) in the case of any LC Disbursement that is reimbursed after the Business
Day immediately succeeding such LC Disbursement (A) be payable in Dollars,
(B) accrue on the Dollar Equivalent, calculated using the Exchange Rates on the
date such LC Disbursement was made, of such LC Disbursement and (C) bear
interest at the rate per annum then applicable to ABR Revolving Loans, subject
to Section 2.15(c). Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Lender, except that interest accrued on and
after the date of payment by any Domestic Revolving Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Lender shall be for the
account of such Lender to the extent of such payment.

        (i)    Replacement of any Issuing Lender.    Any Issuing Lender may be
replaced at any time by written agreement among the Parent Borrower, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of such Issuing Lender. At the time any such replacement shall
become effective, the Parent Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 2.14(b). From and
after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of such Issuing Lender under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term "Issuing Lender" shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

        (j)    Cash Collateralization.    If any Event of Default shall occur
and be continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Domestic Revolving Lenders with LC Exposure representing
at least 51% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, such Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Domestic Revolving Lenders, an amount

36

--------------------------------------------------------------------------------




in Dollars and in cash equal to the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Alternative Currency Letters of Credit or LC
Disbursements in an Alternative Currency that the Borrowers are not late in
reimbursing shall be deposited in the applicable Alternative Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in paragraph (h) or (i) of Article VII.
For the purposes of this paragraph, the Alternative Currency LC Exposure shall
be calculated using the Exchange Rates on the date notice demanding cash
collateralization is delivered to a Borrower. Each Borrower also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.12(c). Each such deposit pursuant to this paragraph or pursuant to
Section 2.12(c) shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of each Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
relevant Borrower's risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Lender for LC Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the relevant Borrower for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Domestic Revolving Lenders with LC Exposure
representing at least 51% of the total LC Exposure), be applied to satisfy other
obligations of such Borrower under this Agreement. If a Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to such Borrower within three Business Days after all Events of
Default have been cured or waived. If a Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.12(c), such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower as and
to the extent that, after giving effect to such return, such Borrower would
remain in compliance with Section 2.12(c), and no Event of Default shall have
occurred and be continuing.

        (k)    Conversion.    In the event that the Loans become immediately due
and payable on any date pursuant to Article VII, all amounts (i) that a Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any
Alternative Currency Letter of Credit (other than amounts in respect of which
such Borrower has deposited cash collateral pursuant to Section 2.5(j), if such
cash collateral was deposited in the applicable Alternative Currency to the
extent so deposited or applied), (ii) that the Domestic Revolving Lenders are at
the time or thereafter become required to pay to the Administrative Agent and
the Administrative Agent is at the time or thereafter becomes required to
distribute to the applicable Issuing Lender pursuant to paragraph (e) of this
Section in respect of unreimbursed LC Disbursements made under any Alternative
Currency Letter of Credit and (iii) of each Domestic Revolving Lender's
participation in any Alternative Currency Letter of Credit under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Equivalent, calculated using the Exchange
Rates on such date (or in the case of any LC Disbursement made after such date,
on the date such LC Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to the Administrative Agent, the
applicable Issuing Lender or any Lender in respect of the Obligations described
in this paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.

        (l)    Additional Issuing Lenders.    The Parent Borrower may, at any
time and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) and

37

--------------------------------------------------------------------------------




such Domestic Revolving Lender, designate one or more additional Domestic
Revolving Lenders to act as an issuing lender under the terms of this Agreement,
provided that the total number of Domestic Revolving Lenders so designated at
any time plus the total number of Issuing Lenders pursuant to clause (c) of the
definition of the term "Issuing Lenders" at such time shall not exceed five. Any
Domestic Revolving Lender designated as Issuing Lender pursuant to this
paragraph (1) shall be deemed to be an "Issuing Lender" for the purposes of this
Agreement (in addition to being a Domestic Revolving Lender) with respect to
Letters of Credit issued by such Domestic Revolving Lender.

        (m)    Reporting.    Each Issuing Lender will report in writing to the
Administrative Agent (i) on the first Business Day of each week, the aggregate
face amount of Letters of Credit issued by it and outstanding as of the last
Business Day of the preceding week, (ii) on or prior to each Business Day on
which such Issuing Lender expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such Issuing Lender shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
Issuing Lender makes any LC Disbursement, the date of such LC Disbursement and
the amount of such LC Disbursement and (iv) on any Business Day on which any
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Lender on such day, the date of such failure, the relevant Borrower and
amount of such LC Disbursement.

38

--------------------------------------------------------------------------------



        SECTION 2.6.    Foreign Credit Instruments.    (a) Foreign Trade
Commitments.  Subject to the terms and conditions set forth herein, each Foreign
Issuing Lender severally agrees to issue bilateral Foreign Credit Instruments,
Fronted Foreign Credit Instruments and Joint Signature Foreign Credit
Instruments in an aggregate principal amount not exceeding the Foreign Trade
Commitment of such Lender. Each Existing Foreign Credit Instrument issued by a
Foreign Issuing Lender shall be deemed for all purposes of this Agreement to
constitute a Foreign Credit Instrument issued by such Lender and the Foreign
Trade Commitment of such Lender shall be deemed utilized in an amount equal to
the Euro Equivalent of all Existing Foreign Credit Instruments issued by it and
determined as of the Effective Date, subject to subsequent determinations of
such Euro Equivalent pursuant to Section 2.6(l); provided that (i) with respect
to any Existing Foreign Credit Instrument listed on Part B of Schedule 2.6(a),
until the execution and delivery, in accordance with Section 2.23(b), of a
Borrowing Subsidiary Agreement by the relevant account party under such Foreign
Credit Instrument, the Parent Borrower, the Administrative Agent and the Foreign
Trade Facility Agent, the rights and obligations of such account party and the
relevant Foreign Issuing Lender shall be governed by the documents and
instruments evidencing or governing such Foreign Credit Instrument immediately
prior to the Effective Date and (ii) with respect to any standby letter of
credit, bank guarantee or surety which is not listed on Schedule 2.6(a) and
which has been designated an Existing Foreign Credit Instrument as provided
under clause (b) of the definition thereof, such instrument shall be deemed to
be an Existing Foreign Credit Instrument as of the date of such designation
(subject to compliance with all other provisions contained herein (including
Section 2.6(d)) and such Foreign Issuing Lender's Foreign Trade Commitment not
being exceeded due to the operation of this clause (ii)). Each Foreign Issuing
Lender hereby confirms that the Existing Foreign Credit Instruments issued by it
conform to the Mandatory Requirements.

        (b)    Extension Option.    (i) The Parent Borrower may, not more than
twice during the term of this Agreement, by written notice to the Administrative
Agent and the Foreign Trade Facility Agent (such notice being an "Extension
Notice") delivered no later than 90 and not more than 180 days prior to the
second anniversary of the Effective Date (or, in the case of the second such
notice, no later than 90 and not more than 180 days prior to the date that is
two years after such second anniversary) (the date of such notice, the "Notice
Date"), request the Foreign Issuing Lenders to extend the then applicable
Foreign Trade Maturity Date for an additional two years (the "Extended Foreign
Trade Maturity Date"). The Foreign Trade Facility Agent shall promptly transmit
any Extension Notice to each Foreign Issuing Lender. Each Foreign Issuing Lender
shall notify the Foreign Trade Facility Agent whether it wishes to extend the
then applicable Foreign Trade Maturity Date at least 60 days prior to such
anniversary of the Effective Date, and any such notice given by a Foreign
Issuing Lender to the Foreign Trade Facility Agent, once given, shall be
irrevocable as to such Lender. The Foreign Trade Facility Agent shall promptly
notify the Administrative Agent and the Parent Borrower of each Foreign Issuing
Lender's notice that it wishes to extend (each, an "Extension Acceptance
Notice"). Any Lender which does not expressly notify the Foreign Trade Facility
Agent on or before the date that is 60 days prior to the then applicable
anniversary of the Effective Date that it wishes to so extend the then
applicable Foreign Trade Maturity Date shall be deemed to have rejected the
Parent Borrower's request for extension of such Foreign Trade Maturity Date.
Foreign Issuing Lenders consenting to extend the then applicable Foreign Trade
Maturity Date are hereinafter referred to as "Extending Lenders", and Foreign
Issuing Lenders declining to consent to extend such Foreign Trade Maturity Date
(or Lenders deemed to have so declined) are hereinafter referred to as
"Non-Extending Lenders". If the Majority Facility Lenders in respect of the
Foreign Trade Facility have elected (in their sole and absolute discretion) to
so extend the then applicable Foreign Trade Maturity Date, the Foreign Trade
Facility Agent shall notify the Administrative Agent and the Parent Borrower of
such election by such Majority Facility Lenders no later than five Business Days
after the date when Extension Acceptance Notices are due, and effective on the
date of such notice by the Foreign Trade Facility Agent to the Administrative
Agent and the Parent Borrower (the "Extension Date"), the Foreign Trade Maturity

39

--------------------------------------------------------------------------------




Date shall be automatically and immediately so extended to the Extended Foreign
Trade Maturity Date. No extension will be permitted hereunder without the
consent of the Majority Facility Lenders under the Foreign Trade Facility. Upon
the delivery of an Extension Notice and upon the extension of the Foreign Trade
Maturity Date pursuant to this Section 2.6(b)(i), the Parent Borrower shall be
deemed to have represented and warranted on and as of the Notice Date and the
Extension Date, as the case may be, that no Default or Event of Default has
occurred and is continuing. Notwithstanding anything contained in this Agreement
to the contrary, no Lender shall have any obligation to extend the Foreign Trade
Maturity Date, and each Lender may at its option, unconditionally and without
cause, decline to extend the Foreign Trade Maturity Date. Upon request of the
Parent Borrower, each Extending Lender may, by written notice to the Parent
Borrower, the Administrative Agent and the Foreign Trade Facility Agent,
increase its Foreign Trade Commitment to an amount agreed with the Parent
Borrower, provided that the aggregate amount of the Foreign Trade Commitments of
all Foreign Issuing Lenders following such increase does not exceed an amount
equal to the amount of the Foreign Trade Facility at the time the relevant
Extension Notice is given.

         (ii)  If the Foreign Trade Maturity Date shall have been extended in
accordance with Section 2.6(b)(i), all references herein to the "Foreign Trade
Maturity Date" shall refer to the Extended Foreign Trade Maturity Date.

        (iii)  The Foreign Trade Commitment of each Non-Extending Lender shall
be cancelled and reduced to zero on the Foreign Credit Maturity Date applicable
immediately prior to the relevant extension (the "Non-Extending Lender Maturity
Date") and, from and after the date such Lender becomes a Non-Extending Lender,
such Lender shall not issue any Foreign Credit Instrument that matures after
such Non-Extending Lender Maturity Date.

        (iv)  To the extent any Foreign Credit Instruments (including Fronted
Foreign Credit Instruments) issued by a Non-Extending Lender are outstanding on
the Non-Extending Lender Maturity Date, the relevant Non-Extending Lender may,
in its discretion and with at least 30 days' prior written notice to the
relevant Borrower, require that such Borrower provide Cash Cover (or any other
credit support (including Counter-Guarantees) to be agreed upon with the Parent
Borrower at such Lender's full discretion) not later than the Non-Extending
Lender Maturity Date (the "Cash Cover Extension").

         (v)  Each outstanding Foreign Credit Instrument issued by a
Non-Extending Lender shall, as of the Non-Extending Lender Maturity Date, cease
to be treated as a Foreign Credit Instrument issued under this Agreement. Except
to the extent otherwise agreed by such Non-Extending Lender and the Parent
Borrower, Sections 2.6(h), 2.6(m)(v), 2.6(m)(vi), 2.6(n)(iii), 2.6(n)(v) and
2.10(a) of this Agreement shall be applicable mutatis mutandis with respect to
the outstanding Foreign Credit Instruments issued by such Non-Extending Lender
as if such provisions had been agreed in a bilateral agreement between the
relevant Borrower and the Non-Extending Lender. In the case of a Cash Cover
Extension, the relevant Non-Extending Lender shall pay, at the end of each
month, interest on the amount deposited by the relevant Borrower with it
pursuant to Section 2.6(m)(v), to be calculated on a daily basis (A) if the
deposited amount is in Euros, at a rate of EONIA and (B) in the case of any
other currency, the rate reasonably determined by such Lender as the rate such
Lender would receive for overnight deposits in the relevant currency from any
other bank or financial institution, in each case minus 0.15% per annum.

        (c)    Procedure for Issuance and Reversals.    Each Borrower may, at
any time and from time to time during the period from the Effective Date until
the Foreign Trade Maturity Date, request the issuance of Foreign Credit
Instruments or an extension or other amendment of any outstanding Foreign Credit
Instrument by sending to the Foreign Trade Facility Agent a duly completed
request for issuance (each, a "Utilization Request") by electronic transfer
using the db direct internet in accordance with the terms of the DB Direct
Internet Agreement. Only if for technical reasons it should not be possible to
make a request for issuance through db direct internet, such request may be made
(to be pre-advised by

40

--------------------------------------------------------------------------------




telephone by the relevant Borrower) via fax or by letter, in substantially the
form of Exhibit K, in each case to a fax number or address agreed with the
Foreign Trade Facility Agent for this purpose, receipt of such fax or letter to
be promptly confirmed by the Foreign Trade Facility Agent by telephone to a
number agreed with the relevant Borrower for this purpose, provided that in such
case explicit reference has to be made to this Agreement and the Foreign Trade
Facility Agent shall in such case not be held responsible for a delayed
processing of such Utilization Request unless such delayed processing is caused
by gross negligence or willful misconduct on the part of the Foreign Trade
Facility Agent following the confirmation of the receipt of the relevant fax or
letter. As the Foreign Trade Facility Agent will not, in the event a Utilization
Request is submitted by telefax, be in a position to verify whether such
Utilization Request has been duly authorized and sent by the relevant Borrower,
each Borrower hereby agrees that the Foreign Trade Facility Agent shall be
entitled to execute all Utilization Requests received by telefax if on their
face such telefax letters seem to be duly authorized and executed by persons
acting on behalf of such Borrower who have been identified as authorized
signatories in annex 1.3.1 to the DB Direct Internet Agreement or in the
officer's certificate furnished pursuant to Section 4.1(i). Neither the Foreign
Trade Facility Agent nor any of the Lenders shall be held liable for the
execution of any forged Utilization Request received by telefax except where the
forgery is evident or the Foreign Trade Facility Agent or the respective Foreign
Issuing Lender acted in gross negligence or willful misconduct. No Utilization
Request will be regarded as having been duly completed unless:

          (i)  the requested Foreign Credit Instrument would constitute a
Warranty Guarantee, a Performance Guarantee, an Advance Payment Guarantee, a
Tender Guarantee, a Counter-Guarantee or a General Purpose Guarantee;

         (ii)  the proposed wording (if any) for the requested Foreign Credit
Instrument is in accordance with the Mandatory Requirements;

        (iii)  the requested Foreign Credit Instrument is denominated in a
Permitted Currency or any other currency agreed by the Foreign Issuing Lender
determined by the Foreign Trade Facility Agent as the Foreign Issuing Lender to
issue the requested Foreign Credit Instrument in accordance with Section 2.6(g);

        (iv)  the specific expiry date of the requested Foreign Credit
Instrument, which must not be linked to any events in the underlying contract
and which is not subject to any interpretation, or, if the requested Foreign
Credit Instrument does not provide for such determination of a specific expiry
date, the Commercial Lifetime, shall fall within the Permitted Maturity;

         (v)  the obligor of the obligations to be secured by the requested
Foreign Credit Instrument is named; and

        (vi)  upon issuance of the requested Foreign Credit Instrument (for this
purpose such Foreign Credit Instrument is deemed to be issued at the time of
receipt of the Utilization Request therefor by the Foreign Trade Facility
Agent), the thresholds for the different types of Foreign Credit Instruments set
forth under Section 2.6(d) would not be exceeded.

Only one Foreign Credit Instrument may be requested in each Utilization Request.
A Utilization Request may only be revoked by the relevant Borrower (x) until the
Foreign Trade Facility Agent has forwarded the Utilization Request to the
relevant Foreign Issuing Lender in accordance with Section 2.6(g), by giving
notice to the Foreign Trade Facility Agent or (y) thereafter, by giving notice
to the relevant Foreign Issuing Lender which has to be received by such Lender
at a time when such Lender will, with reasonable efforts, still be in a position
to stop the delivery of the relevant Foreign Credit Instrument to the relevant
beneficiary or any other Person as instructed by such Borrower. In such case,
the relevant Foreign Issuing Lender shall promptly inform the Foreign Trade
Facility Agent and the relevant Borrower that the requested Foreign Credit
Instrument has not been issued. No

41

--------------------------------------------------------------------------------



Foreign Issuing Lender shall be required to issue a Foreign Credit Instrument in
any jurisdiction that would impose withholding taxes on any payments in respect
of such Foreign Credit Instrument.

        (d)    Limitations on Use.    The Borrowers may only request the
issuance of Foreign Credit Instruments if:

          (i)  the Euro Equivalent of the requested Foreign Credit Instrument,
when aggregated with the Euro Equivalent of all other outstanding Foreign Credit
Instruments and unreimbursed Foreign Credit Disbursements as of the time of
receipt of the relevant Utilization Request, does not exceed the total Foreign
Trade Commitments;

         (ii)  if the requested Foreign Credit Instrument constitutes a Warranty
Guarantee, the Euro Equivalent of such Foreign Credit Instrument, when
aggregated with the Euro Equivalent of all other outstanding Warranty Guarantees
and unreimbursed Foreign Credit Disbursements in respect of Warranty Guarantees
as of the time of receipt of the relevant Utilization Request, does not exceed
30% of the total Foreign Trade Commitments;

        (iii)  if the requested Foreign Credit Instrument constitutes a
Performance Guarantee, the Euro Equivalent of such Foreign Credit Instrument,
when aggregated with the Euro Equivalent of all other outstanding Performance
Guarantees and unreimbursed Foreign Credit Disbursements in respect of
Performance Guarantees as of the time of receipt of the relevant Utilization
Request, does not exceed 60% of the total Foreign Trade Commitments;

        (iv)  if the requested Foreign Credit Instrument constitutes an Advance
Payment Guarantee, the Euro Equivalent of such Foreign Credit Instrument, when
aggregated with the Euro Equivalent of all other outstanding Advance Payment
Guarantees and unreimbursed Foreign Credit Disbursements in respect of Advance
Payment Guarantees as of the time of receipt of the relevant Utilization
Request, does not exceed 45% of the total Foreign Trade Commitments;

         (v)  if the requested Foreign Credit Instrument constitutes a Tender
Guarantee, the Euro Equivalent of such Foreign Credit Instrument, when
aggregated with the Euro Equivalent of all other outstanding Tender Guarantees
and unreimbursed Foreign Credit Disbursements in respect of Tender Guarantees as
of the time of receipt of the relevant Utilization Request, does not exceed 10%
of the total Foreign Trade Commitments; and

        (vi)  if the requested Foreign Credit Instrument constitutes a General
Purpose Guarantee, the Euro Equivalent of such Foreign Credit Instrument, when
aggregated with the Euro Equivalent of all other outstanding General Purpose
Guarantees and unreimbursed Foreign Credit Disbursements in respect of General
Purpose Guarantees as of the time of receipt of the relevant Utilization
Request, does not exceed 10% of the total Foreign Trade Commitments.

If the Foreign Trade Facility Agent is of the opinion that a requested Foreign
Credit Instrument is not of the type as specified in the Utilization Request by
a Borrower or if the type of Foreign Credit Instrument is not clearly specified
in the relevant Utilization Request, the Foreign Trade Facility Agent shall
reasonably determine the type of the requested Foreign Credit Instrument based
on the purpose (or, if such Foreign Credit Instrument is intended to serve more
than one purpose, the primary purpose) assumed by the Foreign Trade Facility
Agent on the basis of the wording of the relevant requested Foreign Credit
Instrument and the facts and circumstances known to it at the time of the
receipt of such Utilization Request, and the Foreign Trade Facility Agent shall
inform such Borrower accordingly of such determination. If the Foreign Trade
Facility Agent and the relevant Borrower mutually determine at a later stage
that a Foreign Credit Instrument shall fall into another category, such
re-qualification shall be taken into account for the purpose of this
Section 2.6(d). No Foreign Credit Instruments shall be issued (and no Borrower
shall make such a Utilization Request) which serve as security for obligations
of any Person other than a Borrower or a Subsidiary.

42

--------------------------------------------------------------------------------



        (e)    Deviations from Foreign Credit Instrument Requirements.    No
Foreign Credit Instrument shall be issued by any Foreign Issuing Lender if the
Mandatory Requirements are not fulfilled. No Foreign Issuing Lender shall be
obliged to issue a Foreign Credit Instrument (i) which does not fulfill the
Dispensable Requirements, (ii) which shall be issued in a currency other than a
Permitted Currency, or (iii) if the issuance of the relevant Foreign Credit
Instrument is not permitted pursuant to its internal rules and guidelines. In
order to avoid a rejection of any issuance of a Foreign Credit Instrument
requested by a Borrower due to non-compliance of its terms with the Dispensable
Requirements, each Borrower hereby undertakes that, with respect to any Foreign
Credit Instrument to be issued where the Borrower considers it reasonably likely
that it will not be in a position to negotiate with the relevant future
beneficiary terms for the relevant Foreign Credit Instrument which will meet the
Dispensable Requirements, such Borrower will as soon as possible approach the
Foreign Trade Facility Agent which shall determine the Foreign Issuing Lender
which should issue such Foreign Credit Instrument by applying Section 2.6(f)
mutatis mutandis. Each Borrower shall seek advice from the Foreign Issuing
Lender determined by the Foreign Trade Facility Agent as the relevant Foreign
Issuing Lender with respect to all Foreign Credit Instrument related issues
during its negotiations of the underlying contract with the potential
beneficiary of such Foreign Credit Instrument. In cases where, in spite of such
Borrower's commercially reasonable efforts, fulfillment of the Dispensable
Requirements appears unachievable, the relevant Foreign Issuing Lender and such
Borrower shall try to reach an agreement on an indemnity in favor of such Lender
which allows such Lender to issue the relevant Foreign Credit Instrument in its
contractual relationship with such Borrower, provided that the right of the
relevant Foreign Issuing Lender to reject the issuance of the requested Foreign
Credit Instrument shall remain unaffected.

        (f)    Determination of Foreign Issuing Lender.    (i) Following the
receipt of a Utilization Request, the Foreign Trade Facility Agent shall
determine whether in its opinion the requested Foreign Credit Instrument
fulfills the conditions under Sections 2.6(c) and 2.6(d). If the Foreign Trade
Facility Agent is of the opinion that the requested Foreign Credit Instrument
does not fulfill such conditions it shall promptly inform the relevant Borrower
and shall liaise with such Borrower with a view to agree on a modification of
such Utilization Request. If no such agreement can be reached, the Foreign Trade
Facility Agent shall reject the Utilization Request. If the Foreign Trade
Facility Agent is of the opinion (as the case may be, following a modification
of such Utilization Request) that the conditions under Sections 2.6(c) and
2.6(d) are fulfilled and no specific Foreign Issuing Lender has been determined
in accordance with clause (iii) below it shall forward such Utilization Request
for issuance of the relevant Foreign Credit Instrument to the Foreign Issuing
Lender(s) determined in accordance with clause (ii) below.

         (ii)  In order to ensure that the Foreign Credit Instruments are issued
substantially on a pro rata basis, the Foreign Trade Facility Agent shall
allocate the Foreign Credit Instrument to the Foreign Issuing Lender with the
lowest relative utilization of its Foreign Trade Commitment as of the time of
receipt of such Utilization Request and, if two or more Foreign Issuing Lenders
have an identical relative utilization of their respective Foreign Trade
Commitments, the Foreign Trade Facility Agent shall allocate the Foreign Credit
Instrument to one of these Foreign Issuing Lenders in its free discretion.

        (iii)  If a Borrower informs the Foreign Trade Facility Agent that in
its reasonable opinion (or if the Foreign Trade Facility Agent reasonably
believes that) the beneficiary of the relevant Foreign Credit Instrument will
only accept a specific Foreign Issuing Lender or a Foreign Issuing Lender
meeting specific criteria as issuer or if for any other commercial or legal
reason a specific Foreign Credit Instrument should, in the reasonable opinion of
the Foreign Trade Facility Agent, be issued by a specific Foreign Issuing
Lender, the Foreign Trade Facility Agent shall deviate from (ii) above and
allocate the requested Foreign Credit Instrument to (A) such Foreign Issuing
Lender, provided that such Lender has a sufficient unused Foreign Trade
Commitment or (B) any Foreign Issuing Lender

43

--------------------------------------------------------------------------------




meeting the respective criteria which has a sufficient unused Foreign Trade
Commitment, provided that in the case of this clause (B), the Foreign Trade
Facility Agent shall allocate the Foreign Credit Instrument among the qualifying
Foreign Issuing Lenders applying the rules set forth under clause (ii) above
mutatis mutandis.

        (iv)  If the Foreign Trade Facility Agent determines that, due to the
amount of the requested Foreign Credit Instrument, the requested Foreign Credit
Instrument cannot be issued by a single Foreign Issuing Lender, it shall
promptly inform the relevant Borrower and such Borrower shall then either
withdraw the relevant Utilization Request or instruct the Foreign Trade Facility
Agent that the relevant Foreign Credit Instrument:

        (A)  shall be split into two or, if necessary due to the amount of the
Foreign Credit Instrument, more Foreign Credit Instruments issued by several
Foreign Issuing Lenders (to be determined in accordance with clauses (ii) and
(iii) above);

        (B)  shall be issued as a Joint Signature Foreign Credit Instrument in
accordance with Section 2.6(k); or

        (C)  if in the reasonable opinion of such Borrower the procedures under
the foregoing clauses (A) and (B) will not be acceptable to the beneficiary or
for other reasons not feasible, shall be issued as a Fronted Foreign Credit
Instrument in accordance with Section 2.6(j).

         (v)  In no event shall the aggregate amount of the sum of the Euro
Equivalent of all Foreign Credit Instruments issued by a Foreign Issuing Lender
plus the Euro Equivalent of all unreimbursed Foreign Credit Disbursements of
such Lender exceed the amount of such Lender's Foreign Trade Commitment.

        (g)    Issuance of Foreign Credit Instruments.    (i) The Foreign Trade
Facility Agent shall promptly forward each Utilization Request to the respective
Foreign Issuing Lender(s) no later than 3:00 p.m., Düsseldorf time, on the
Business Day following the day it has received such Utilization Request (or, if
such day is not a Business Day, on the Business Day following the first Business
Day after the day the Foreign Trade Facility Agent has received the Utilization
Request) (the "Latest Notification Day"). The Foreign Trade Facility Agent shall
determine in its notice to the relevant Foreign Issuing Lender the day on which
the requested Foreign Credit Instrument shall be issued (such day being the
"Utilization Date") which shall be the second Business Day of such Foreign
Issuing Lender immediately following its receipt of the Utilization Request. If,
on the Utilization Date, banks are not open for business at the place of the
Lending Office of the relevant Foreign Issuing Lender determined in accordance
with Section 2.6(f)(ii) but are open for business at the place of the Lending
Office of any other Foreign Issuing Lender, the Foreign Trade Facility Agent
shall allocate the Foreign Credit Instrument in accordance with
Section 2.6(f)(ii) to another Foreign Issuing Lender which is open for business
at such day which shall then act as the relevant Foreign Issuing Lender to which
the Utilization Request shall be forwarded. Such Foreign Issuing Lender(s) shall
issue the respective Foreign Credit Instrument(s) on the Utilization Date unless
such Foreign Issuing Lender informs the Foreign Trade Facility Agent and the
relevant Borrower on or prior to 5:00 p.m., Düsseldorf time, on the Utilization
Date that (and for which reasons) (x) it will not be able to issue the relevant
Foreign Credit Instrument on the Utilization Date (in which case the Foreign
Issuing Lender shall inform the Foreign Trade Facility Agent and such Borrower
when it will be able to issue the relevant Foreign Credit Instrument) or (y) it
will not be able to issue the Foreign Credit Instrument at all (1) due to its
internal rules and guidelines, or (2) due to any applicable law or regulation
with which it has to comply, or (3) due to the currency (other than any
Permitted Currency) in which the Foreign Credit Instrument shall be issued,
(4) because it is of the opinion that the Mandatory Requirements are not
fulfilled or (5) because it is of the opinion that the Dispensable Requirements
are not fulfilled.

44

--------------------------------------------------------------------------------




         (ii)  If a Foreign Credit Instrument shall be issued on the same day
the Utilization Request is delivered to the Foreign Trade Facility Agent (or if
such day is not a Business Day, the following Business Day), the relevant
Borrower shall inform the Foreign Trade Facility Agent in advance by telephone
that the requested Foreign Credit Instrument shall be issued on the same day (or
if such day is not a Business Day, the following Business Day). The Foreign
Trade Facility Agent shall promptly inform the relevant Foreign Issuing Lender
accordingly which shall be obliged to use commercially reasonable efforts to
issue the Foreign Credit Instrument on the same day as it receives the
Utilization Request.

        (iii)  (A) In the cases referred to in clause (x) or clause (y)(3) of
Section 2.6(g)(i) above, the Foreign Trade Facility Agent shall obtain, and
follow, instructions from the relevant Borrower, (B) in the cases referred to in
clause (y)(1), (2), (4) and (5) of Section 2.6(g)(i) above, the relevant
Borrower shall agree with the relevant Foreign Issuing Lender any amendments
necessary to the respective Foreign Credit Instrument to enable the relevant
Foreign Issuing Lender to issue the relevant Foreign Credit Instrument and, in
the case of sub-paragraph (y)(5), Section 2.6(e) shall apply mutatis mutandis,
(C) if, in the cases referred to under (A) or (B) above, no agreement can be
reached between the relevant Foreign Issuing Lender and the relevant Borrower,
such Foreign Issuing Lender shall reject the request to issue the requested
Foreign Credit Instrument and the Foreign Trade Facility Agent shall promptly
allocate the Foreign Credit Instrument to another Foreign Issuing Lender and the
time for issuance of the Foreign Credit Instrument shall be postponed to the
extent necessary for practical reasons. Such Foreign Issuing Lender shall
promptly inform the Foreign Trade Facility Agent about all changes agreed with
such Borrower with respect to a Utilization Request in accordance with this
clause (iii).

        (iv)  The relevant Foreign Issuing Lender may either issue the Foreign
Credit Instrument directly or, if requested by and agreed with the relevant
Borrower, arrange that the Foreign Credit Instrument (an "Indirect Foreign
Credit Instrument") be issued by a second bank (including one of its affiliates)
or financial institution (the "Indirect Foreign Issuing Lender") against its
corresponding Counter-Guarantee. In case of an Indirect Foreign Credit
Instrument, such Foreign Issuing Lender is entitled to receive, for payment to
the Indirect Foreign Issuing Lender, separate fees and expenses in respect of
such Indirect Foreign Credit Instrument in addition to the fees and expenses
pursuant to Section 2.6(n). In line with international practices, the validity
of a Counter-Guarantee in favor of the Indirect Foreign Issuing Lender will
exceed the validity of the Indirect Foreign Credit Instrument by at least ten
calendar days.

         (v)  If a Utilization Request is made to request an amendment
(including an extension) of any outstanding Foreign Credit Instrument, the
Foreign Trade Facility Agent shall forward the Utilization Request to the
relevant Foreign Issuing Lender if the requirements of Section 2.6(d) are
fulfilled. Clauses (i) through (iii) of Section 2.6(g) shall apply mutatis
mutandis.

        (vi)  Each Foreign Issuing Lender shall comply at all times with the
obligations set forth on Schedule 2.6(g).

       (vii)  If the relevant Foreign Issuing Lender has not rejected the
request to issue a Foreign Credit Instrument, the requested currency of which is
not a Permitted Currency, the relevant Borrower assumes all risks related
thereto and shall reimburse all costs related to the procurement of such
currency for honoring such Foreign Credit Instrument in such specific currency.

        (h)    Borrower Liabilities.    (i) If a Foreign Issuing Lender receives
a request for payment under any Foreign Credit Instrument (including from a
Fronting Guarantor or Indirect Foreign Issuing Lender under a Counter-Guarantee)
issued by it, it shall promptly (and before any payment is made in respect
thereof) inform the relevant Borrower, the Foreign Trade Facility Agent and the
Administrative Agent accordingly. Such Foreign Issuing Lender may, upon receipt
of such demand but not earlier than one Business Day following the notification
of the relevant Borrower of the request for payment, make any payment (each, a
"Foreign Credit Disbursement") in accordance with the terms of the relevant

45

--------------------------------------------------------------------------------




Foreign Credit Instrument without any reference to or further authority from
such Borrower or any other investigation or inquiry, provided that (A) the
demand for payment appears on its face to be in compliance with the terms
specified in such Foreign Credit Instrument, (B) the demand is not obviously
fraudulent or forged or conclusive evidence is shown thereof and (C) in case of
suretyships (other than upon first demand), such Lender will take into
consideration permissible objections or defenses relating to the underlying
commercial contract with the beneficiary to the extent that such Borrower, after
having been advised of the receipt of a payment demand, has promptly given
written evidence thereof to such Lender, in order that it can transmit the same
to the beneficiary of such Foreign Credit Instrument.

         (ii)  Each Borrower shall, upon demand from the relevant Foreign
Issuing Lender, irrevocably and unconditionally indemnify such Lender against
any sum paid in accordance with clause (i) above under a Foreign Credit
Instrument issued by such Lender at the request of such Borrower and against all
other liabilities, reasonable costs (including any costs incurred in funding any
amount paid by such Lender under or in connection with such Foreign Credit
Instrument), claims, losses and expenses which such Lender may at any time
(whether before, on or after the Foreign Trade Maturity Date) reasonably incur
or sustain in connection with or arising out of any such Foreign Credit
Instrument.

        (iii)  If a Foreign Issuing Lender has made payment to another Foreign
Issuing Lender in accordance with Section 2.6(s), such Lender shall, in addition
to any right assigned to it against the relevant Borrower in connection with
such payment, be entitled to demand from such Borrower to be indemnified against
any such payment in accordance with clause (ii) above.

        (iv)  Each Borrower agrees that if (A) it has requested the issuance of
a surety payable upon first demand with respect to an obligation in the
underlying contract (governed by German law) which provides for warranty and/or
performance obligations to be secured by means of a Foreign Credit Instrument
and (B) the classification of such obligation to provide for such surety payable
upon first demand as an individual agreement between the relevant counterparties
is disputed (clauses (A) and (B) together, the "Invalid First Demand Feature"),
any invalidity of the underlying contract, the instruction to issue such Foreign
Credit Instrument or of the Foreign Credit Instrument itself resulting from the
Invalid First Demand Feature shall be disregarded for any purposes under and in
connection with this Agreement, in particular in connection with the indemnity
provided for in this Section 2.6(h), and that it will refrain (x) from taking
any steps of any kind which are based on the Invalid First Demand Feature and
which are destined to hinder the relevant Foreign Issuing Lender from fulfilling
its obligations under and in connection with such Foreign Credit Instrument in
compliance with its terms and (y) from disputing any reimbursement claims based
on the Invalid First Demand Feature, unless it provides such Foreign Issuing
Lender with obvious and undisputable documentary evidence for a fraudulent
demand under such Foreign Credit Instrument enabling and giving such Lender the
right to refuse to honor such a demand.

          (i)  Reversal of Foreign Credit Instruments. (i) Each Foreign Issuing
Lender will notify the Foreign Trade Facility Agent on each Business Day about
any expiration or reduction of the Face Amount of any Foreign Credit Instrument
or Counter-Guarantee issued by it which became effective the preceding Business
Day (the "Foreign Credit Instrument Termination Date") (a "Utilization Reduction
Notice"). With respect to:

        (A)  a Foreign Credit Instrument (other than a Counter-Guarantee or an
Indirect Foreign Credit Instrument) which under its terms expires without any
doubt if no demand has been received by such Foreign Issuing Lender on or before
a specified expiry date, such Foreign Issuing Lender will, on the next Business
Day following the expiry date, give a Utilization Reduction Notice, unless the
terms of such Foreign Credit Instrument provide that it shall be governed in
accordance with the laws of any country other than a country which has been a
member state of

46

--------------------------------------------------------------------------------



the European Union as of December 2002 (in which case clause (B) below shall
apply mutatis mutandis);

        (B)  a Foreign Credit Instrument (other than a Counter-Guarantee or an
Indirect Foreign Credit Instrument) which, under its terms either does not
provide for a specific expiry date or does not otherwise expire without any
doubt if no demand for payment has been received by such Foreign Issuing Lender
on or before a definite expiry date or in the case of a release of a Foreign
Credit Instrument before the expiry date specified therein, such Foreign Issuing
Lender will give a Utilization Reduction Notice (1) as and when the original of
the Foreign Credit Instrument including all amendments, if any, is being
received by it from the beneficiary or the relevant Borrower, or (2) after
having received any explicit notice of release from the beneficiary in form and
substance in accordance with the form provided in Schedule 2.6(i);

        (C)  a Counter-Guarantee, such Foreign Issuing Lender will give a
Utilization Reduction Notice only upon being unconditionally discharged in
writing from any respective liability by the Indirect Foreign Issuing Lender, or
upon such Foreign Issuing Lender having paid the amount available under the
Counter-Guarantee to the Indirect Foreign Issuing Lender, provided that if the
Foreign Issuing Lender has been prevented from effecting such payment without
delay, the Utilization Reduction Notice is subject to any assertion of damages
on account of delay by the Indirect Foreign Issuing Lender;

        (D)  a Foreign Credit Instrument (other than a Counter-Guarantee) issued
in connection with legal proceedings in Germany, such Foreign Issuing Lender
will give a Utilization Reduction Notice only upon receipt of the original of
the Foreign Credit Instrument for discharge from the beneficiary or upon the
beneficiary's consent to the discharge or upon establishment of the expiry of
the Foreign Credit Instrument by an executory order according to §109(2) of the
German Code of Civil Procedure;

        (E)  a Foreign Credit Instrument (including a Counter-Guarantee where
the related Indirect Foreign Credit Instrument is), expressly subject to the
Uniform Rules for Demand Guarantees of the International Chamber of Commerce in
Paris, such Foreign Issuing Lender will give a Utilization Reduction Notice if
under said rules a reversal of a letter of credit or guarantee would have to be
made;

        (F)  reductions of a Foreign Credit Instrument or an Indirect Foreign
Credit Instrument / Counter-Guarantee, such Foreign Issuing Lender will give a
Utilization Reduction Notice only if (1) the terms and conditions of any
reduction clause of the terms of the Foreign Credit Instrument are, without any
doubt, complied with or if the beneficiary or, in the case of an Indirect
Foreign Credit Instrument, the Indirect Foreign Issuing Lender has certified in
writing and unconditionally the reduction of the Foreign Credit Instrument or
Counter-Guarantee respectively or (2) the Foreign Issuing Lender has effected
partial payment pursuant to a demand; and

        (G)  any Foreign Credit Instrument in relation to which such Foreign
Issuing Lender has effected full payment pursuant to a demand so that the
beneficiary would not be entitled to claim any further payment, such Foreign
Issuing Lender will give a Utilization Reduction Notice.

         (ii)  If a claim under a Foreign Credit Instrument is lodged with the
relevant Foreign Issuing Lender after such Foreign Issuing Lender has given a
Utilization Reduction Notice with respect to such Foreign Credit Instrument:

        (A)  such Foreign Issuing Lender shall effect payment only if such
payment is expressly authorized by the relevant Borrower or ordered by a court
decision, enforceable in the country where it was rendered; and

47

--------------------------------------------------------------------------------



        (B)  the relevant Borrower shall (1) indemnify such Foreign Issuing
Lender in accordance with Section 2.6(h) and (2) pay to such Foreign Issuing
Lender an amount equal to the Foreign Credit Commission such Lender would have
received if the relevant Foreign Credit Instrument would have been outstanding
from the date the relevant Utilization Reduction Notice has been given until the
date payment is made by such Borrower to the Foreign Issuing Lender in
accordance with Section 2.6(h) minus the amount of the corresponding Foreign
Credit Commitment Fee paid to such Foreign Issuing Lender pursuant to
Section 2.6(m) in respect of such Foreign Credit Instrument for that period.

        (iii)  From and including the day the Utilization Reduction Notice is
made, the Foreign Trade Facility Agent and the relevant Foreign Issuing Lender
shall treat each Foreign Credit Instrument subject to such Utilization Reduction
Notice for any calculations under this Agreement, as non-existing or, as the
case may be, as reduced as specified in the Utilization Reduction Notice,
provided that, for the purpose of calculating the fees in respect of the Foreign
Trade Facility pursuant to Section 2.6(n), such Foreign Credit Instrument shall
in any case be treated as non-existing, or, as the case may be, as reduced from
the day following the Foreign Credit Instrument Termination Date.

        (j)    Fronted Foreign Credit Instruments.    (i) If a Foreign Credit
Instrument for which a Utilization Request has been made shall be issued as a
Fronted Foreign Credit Instrument, the relevant Borrower may request a specific
Foreign Issuing Lender to act as Fronting Lender with respect to such Fronted
Foreign Credit Instrument and, if no specific Foreign Issuing Lender is
nominated by the Borrower as Fronting Lender, the Foreign Issuing Lender which
has the Foreign Trade Commitment with the lowest percentage of utilization shall
be requested to act as Fronting Lender with respect to such Fronted Foreign
Credit Instrument. In case the Foreign Issuing Lender so determined is not in a
position to accept such request due to internal policies or insufficient credit
lines for the other Foreign Issuing Lenders which would act as Fronting
Guarantors, it shall promptly inform such Borrower and the Foreign Trade
Facility Agent accordingly. The Foreign Trade Facility Agent shall then, unless
requested otherwise by such Borrower, forward the request to all other Foreign
Issuing Lenders. The Foreign Issuing Lender whose acceptance will reach the
Foreign Trade Facility Agent first shall then act as Fronting Lender with
respect to the requested Fronting Foreign Credit Instrument.

         (ii)  The Foreign Trade Facility Agent shall, with a view to arrange
for an equal utilization of each of the Foreign Trade Commitments and in consent
with the Fronting Lender, select certain of the Foreign Issuing Lenders to
provide Counter-Guarantees to the Fronting Lender with respect to its claim for
indemnification against the relevant Borrower pursuant to clause (iii) below
(each such Foreign Issuing Lender a "Fronting Guarantor"), provided that no
Foreign Issuing Lender so selected is required to act as Fronting Guarantor if
this would not be in accordance with its internal policies. Each such Fronting
Guarantor shall be deemed for all purposes hereof to have issued a
Counter-Guarantee to the Fronting Lender for the amount counter-guaranteed by it
and, with respect to the determination of the utilization of the Foreign Trade
Commitment of the Fronting Lender only, the amount not covered by
Counter-Guarantees shall be treated as utilized.

        (iii)  The Fronting Lender shall issue a Fronted Foreign Credit
Instrument to the respective beneficiary in its own name. In the event a
Fronting Lender receives a request for payment under any Fronted Foreign Credit
Instrument issued by it, it shall promptly inform the relevant Borrower, the
Foreign Trade Facility Agent and the respective Fronting Guarantors thereof and
the Fronting Guarantors shall reimburse the Fronting Lender under the respective
Counter-Guarantees accordingly and such Borrower shall indemnify the Fronting
Guarantors and the Fronting Lender in accordance with Section 2.6(h).

        (k)    Joint Signature Foreign Credit Instruments.    (i) If a Foreign
Credit Instrument for which a Utilization Request has been made shall be issued
as a Joint Signature Foreign Credit Instrument, then the relevant Borrower will
approach the relevant beneficiary to win its preparedness to accept a Joint

48

--------------------------------------------------------------------------------




Signature Foreign Credit Instrument. In case of the beneficiary's acceptance,
the Foreign Trade Facility Agent will, in close coordination with such Borrower
and taking account of the allocation rules pursuant to Section 2.6(f), select
the relevant Foreign Issuing Lenders (the "Joint Foreign Issuing Lenders")
prepared to issue the Joint Signature Foreign Credit Instrument and acceptable
to the beneficiary.

         (ii)  The Joint Foreign Issuing Lenders so selected will then appoint
one of the Joint Foreign Issuing Lenders to act as their agent (the "Joint
Foreign Trade Facility Agent") in connection with the Joint Signature Foreign
Credit Instrument acting on terms to be agreed between the Joint Foreign Issuing
Lenders and the Joint Foreign Trade Facility Agent pursuant to an agreement
substantially in the form of Schedule 2.6(k). The Joint Foreign Trade Facility
Agent shall be responsible for coordinating the Joint Foreign Issuing Lenders
and shall represent the Joint Foreign Issuing Lenders vis-à-vis the beneficiary,
and the Joint Foreign Trade Facility Agent shall be responsible for processing
the Joint Signature Foreign Credit Instrument. In such capacity, the Joint
Foreign Trade Facility Agent shall give to the Foreign Trade Facility Agent the
notices otherwise to be given by each Foreign Issuing Lender hereunder, in
particular under Sections 2.6(i), 2.6(m) and 2.6(n)(i).

        (iii)  Any liability of the Joint Foreign Issuing Lenders under a Joint
Signature Foreign Credit Instrument, and the rights resulting from honoring a
demand made thereunder, shall be several. Each Joint Foreign Issuing Lender
shall participate in an amount demanded by the beneficiary under a Joint
Signature Foreign Credit Instrument in the proportion the amount of the Joint
Signature Foreign Credit Instrument allocated to it bears to the total Euro
Equivalent of such Joint Signature Foreign Credit Instrument. The Foreign Trade
Facility Agent shall, with respect to the determination of the utilization of
the individual Foreign Trade Commitment of each Joint Foreign Issuing Lender and
with respect to the calculation of any Excess Amount, treat the participation of
each Joint Foreign Issuing Lender in the Joint Signature Foreign Credit
Instrument as if each Joint Foreign Issuing Lender had issued a Foreign Credit
Instrument in the amount equal to the amount of its proportion in the Joint
Signature Foreign Credit Instrument.

        (l)    Determination of Euro Equivalent.    On each Business Day on
which at least one Foreign Credit Instrument is outstanding under this
Agreement, or there is any other Foreign Trade Exposure, the Foreign Trade
Facility Agent shall determine the amount of the Euro Equivalent of all
outstanding Foreign Credit Instruments and unreimbursed Foreign Credit
Disbursements (in each case adjusted to reflect any repayment, prepayment or
reversal of any relevant Foreign Credit Instrument) on the basis of the foreign
exchange rates for the previous Business Day which shall be determined as
follows:

          (i)  if the conversion rate of the respective currency into Euros is
published on the internet page "www.db-markets.com" as "Foreign Exchange Fixing
Rates" (on the sub-page "Historical Rates", further sub-page "Foreign Exchange
Fixing Rates") or on any other internet page replacing such internet page, the
calculation shall be based on the rates displayed on such internet page; and

         (ii)  if the conversion rate of the respective currency into Euros is
not published on the internet page "www.db-markets.com" as "Foreign Exchange
Fixing Rates" (on the sub-page "Historical Rates", further sub-page "Foreign
Exchange Fixing Rates") or on any other internet page replacing such internet
page, the calculation shall be based on the previous month's foreign exchange
rates published on the same internet page on the sub-page "Historical Rates",
further sub-page "End-of-Month prices".

If the relevant exchange rate cannot be determined in accordance with clauses
(i) or (ii) above, the Foreign Trade Facility Agent shall determine the
appropriate exchange rate in its reasonable discretion.

        (m)    Cash Cover; Fronting Cover.    (i) If, pursuant to a Daily Report
issued on the last Business Day of any calendar month (each a "Rebasing Date"),
the aggregate Euro Equivalent of the Foreign

49

--------------------------------------------------------------------------------




Trade Exposure of a Foreign Issuing Lender exceeds the amount of the Foreign
Trade Commitment of such Lender by more than 5% (the exceeding amount being the
"Excess Amount"), the relevant Foreign Issuing Lender (the "Affected Foreign
Issuing Lender") may request in writing from the relevant Borrower, within a
period of five Business Days following receipt of the respective Daily Report,
Cash Cover with respect to such Excess Amount, and such Borrower shall, within a
period of three Business Days following receipt of the demand from the Affected
Foreign Issuing Lender to receive Cash Cover, either provide for Cash Cover in
accordance with clause (v) below or request from such Affected Foreign Issuing
Lender that it shall, with respect to certain selected Foreign Credit
Instruments issued by such Affected Foreign Issuing Lender, act as Fronting
Lender for another Foreign Issuing Lender nominated by such Borrower in its
request (provided that such Foreign Issuing Lender has a sufficient unused
Foreign Trade Commitment) which shall act with respect to the relevant Foreign
Credit Instruments as Fronting Guarantor in accordance with Section 2.6(j) so
that, following the implementation of the fronting structure, the aggregate Euro
Equivalent of the Foreign Trade Exposure of such Affected Foreign Issuing Lender
which is not covered by Fronted Foreign Credit Instruments does not exceed the
amount of its respective Foreign Trade Commitment (the "Fronting Cover"). Such
Affected Foreign Issuing Lender shall decide in its sole discretion whether it
wants to accept Fronting Cover and, if Fronting Cover is rejected, the relevant
Borrower shall provide for Cash Cover within three Business Days following the
receipt of a notice from such Affected Foreign Issuing Lender that it does not
accept Fronting Cover.

         (ii)  If an Affected Foreign Issuing Lender elects to receive Fronting
Cover, such Affected Foreign Issuing Lender and the relevant Borrower shall
inform the Foreign Trade Facility Agent and the Administrative Agent accordingly
and such fronting shall be implemented in accordance with Section 2.6(j) within
three Business Days.

        (iii)  Clauses (i) and (ii) above shall be applicable mutatis mutandis
if, in respect of any Rebasing Date subsequent to a Rebasing Date in respect of
which Cash Cover or Fronting Cover had been provided, the Excess Amount has
increased by an amount equal to at least 5% of the relevant Affected Foreign
Issuing Lender's Foreign Trade Commitment due to fluctuation of currency
exchange rates.

        (iv)  If in respect of any Rebasing Date subsequent to a Rebasing Date
in respect of which Cash Cover or Fronting Cover had been provided pursuant to
clause (i) above to an Affected Foreign Issuing Lender, the Excess Amount (as
shown in the relevant Daily Report) with respect to such Affected Foreign
Issuing Lender has been reduced to zero (either through fluctuation of currency
exchange rates or through the reduction or expiration of any Foreign Credit
Instruments issued by such Affected Foreign Issuing Lender), such Lender shall
release the whole or relevant part of the Cash Cover or, as the case may be, the
Fronting Cover within three Business Days of the relevant Rebasing Date.

         (v)  If a Borrower is obliged to provide for Cash Cover under this
Agreement, such Borrower shall pay the relevant amount for which it shall
provide Cash Cover (A) in the case of clause (i) above, in Euros and (B) in all
other cases (if not agreed otherwise with the relevant Foreign Issuing Lender
receiving the Cash Cover) in the currency of the respective Foreign Credit
Instrument for which Cash Cover has to be provided to an account of the relevant
Foreign Issuing Lender (such deposited amount, the "Cash Cover") notified by
such Lender to the Foreign Trade Facility Agent and such Borrower for such
purpose. Such account shall be an interest bearing account (subject to
Section 2.6(b)(v), with the amount of interest to be determined by such Foreign
Issuing Lender in accordance with its standard business practice) in the name of
the relevant Borrower and such account shall be pledged to the respective
Foreign Issuing Lender on the basis of a pledge agreement in form and substance
reasonably satisfactory to such Foreign Issuing Lender.

        (vi)  Notwithstanding the obligation of any Foreign Issuing Lender to
release any Cash Cover pursuant to clause (iv) above, any Cash Cover provided by
a Borrower with respect to a specific

50

--------------------------------------------------------------------------------




Foreign Credit Instrument shall, unless otherwise agreed with such Borrower, be
released by the Foreign Issuing Lender that received such Cash Cover together
with accrued interest thereon to such Borrower as soon as the Foreign Credit
Instrument so collateralized has expired (the criteria under
Section 2.6(i) shall be applicable mutatis mutandis). If only some Foreign
Credit Instruments for which Cash Cover has been provided to a specific bank
have expired or the obligations under which have only expired in part, the Cash
Cover shall be released pro rata.

        (n)    Commissions and Fees.    (i) Foreign Credit Commission.  Each
Borrower agrees to pay, in accordance with clause (vi) below, with respect to
each Foreign Credit Instrument requested by it, a commission (a "Foreign Credit
Commission") in an amount equal to the greater of (A) €50 per annum and (B) the
Applicable Rate for Foreign Credit Instruments calculated on a daily basis on
the Euro Equivalent of the outstanding amount of such Foreign Credit Instrument.
The Foreign Credit Commission shall be paid in accordance with clause (vi) below
in advance for each calendar quarter. In the case of any adjustment of the
amount of a Foreign Credit Instrument during a calendar quarter (as the case may
be, due to the issuance of a new Foreign Credit Instrument, expiration,
amendment, cancellation, extension, return or otherwise), the calculation of the
Foreign Credit Commission shall be revised accordingly and, as the case may be,
the relevant Foreign Issuing Lender shall credit or debit the relevant amount
against the next quarterly payment. In the case of any adjustment to the
Applicable Rate during a calendar quarter, (x) the calculation of the Foreign
Credit Commission with respect to outstanding Foreign Credit Instruments shall
be revised accordingly and the relevant Foreign Issuing Lender shall credit or
debit the relevant amount against the next quarterly payment (it being
understood and agreed that any revision to the Foreign Credit Commitment due to
a change in the Applicable Rate for Foreign Credit Instruments shall be
calculated based on the Euro Equivalent of the aggregate outstanding amount of
Foreign Credit Instruments issued by such Lender on the date of such change in
Applicable Rate) and (y) with respect to any Foreign Credit Instrument issued
after any such change in Applicable Rate, the Foreign Credit Commission shall be
calculated at the Applicable Rate for Foreign Credit Instruments in effect on
the date of such issuance. Where credits or debits as contemplated by the two
immediately preceding sentences are not possible, the balance shall be paid by
the respective Foreign Issuing Lender or, as the case may be, the relevant
Borrower to the Foreign Trade Facility Agent for distribution to the respective
recipient in accordance with clause (vi) below.

        (ii)    Foreign Credit Commitment Fee.    The Parent Borrower agrees to
pay, or to cause the relevant Borrower to pay, at the beginning of each calendar
quarter in accordance with clause (vi) below, to the Foreign Trade Facility
Agent for the account of each Foreign Issuing Lender, a commitment fee (a
"Foreign Credit Commitment Fee") which shall accrue at the Applicable Rate on
the average daily unused amount of each Foreign Trade Commitment of such Lender
during the previous calendar quarter. For purposes of computing the Foreign
Credit Commitment Fee, the Foreign Trade Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Foreign Trade Exposure of such
Lender.

        (iii)    Handling Fee.    Each Borrower shall, with respect to the
issuance or amendment of any Foreign Credit Instrument by a Foreign Issuing
Lender, pay to such Lender, at the beginning of each calendar quarter in
accordance with clause (vi) below, a handling fee of €100 with respect to each
Foreign Credit Instrument so issued, and €75 with respect to each Foreign Credit
Instrument so amended, by such Lender during the previous calendar quarter (the
"Foreign Credit Handling Fee").

        (iv)    Fronting Fee.    With respect to each issuance of a Fronted
Foreign Credit Instrument requested by a Borrower, such Borrower shall pay, in
advance for each calendar quarter in accordance clause (vi) below, a fronting
fee in the amount of 0.125% per annum on the Euro Equivalent of such Fronted
Foreign Credit Instrument, calculated in accordance with the general practice of
such Lender on the amount of such Fronted Foreign Credit Instrument which is
subject to one or more Counter-Guarantees (the "Foreign Credit Fronting Fee").
With respect to any such calculation, the last three sentences of clause (i)
above shall apply mutatis mutandis.

51

--------------------------------------------------------------------------------




        (v)    Other Fees and Expenses.    Each Borrower shall, within three
Business Days following written demand from a Foreign Issuing Lender that has
issued a Foreign Credit Instrument for such Borrower, reimburse such Lender for
all reasonable costs (including internal costs) and expenses (including legal
fees) incurred by such Lender and evidenced to such Borrower in connection with
the handling of any claims made against such Lender under any Foreign Credit
Instrument issued by it.

        (vi)    Payment of Foreign Credit Commission and Fees.    Each Foreign
Issuing Lender shall notify the Foreign Trade Facility Agent in writing about
the amount of all fees payable by any Borrower with respect to each calendar
quarter (in the case of the Foreign Credit Commission and any Foreign Credit
Fronting Fee) or previous calendar quarter (in the case of the Foreign Credit
Handling Fee) not later than on the fifth Business Day of each calendar quarter.
In the case of each Foreign Issuing Lender, the notification needs to include
only the sum of all such fees payable to such Lender and the respective amounts
owing from each Borrower. The Foreign Trade Facility Agent shall calculate the
Foreign Credit Commitment Fee payable by the Borrowers with respect to the
previous calendar quarter. The Foreign Trade Facility Agent shall, not later
than the seventh Business Day of each calendar quarter, inform the Parent
Borrower in writing about the amount of the Foreign Credit Commitment Fee
payable with respect to the previous quarter and the aggregate amount of the
Foreign Credit Commission, Foreign Credit Handling Fee and Foreign Credit
Fronting Fee, as notified to it by the Foreign Issuing Lenders pursuant to the
first sentence of this clause (vi), and the Parent Borrower shall pay (or shall
cause the relevant Borrower to pay) such amounts to the Foreign Trade Facility
Agent for distribution to the Foreign Issuing Lenders not later than the fifth
Business Day following the receipt by the Parent Borrower of the notification
from the Foreign Trade Facility Agent.

        (o)    Termination.    With respect to each Foreign Credit Instrument
issued and which is or under which claims are still outstanding on the Foreign
Trade Maturity Date, the relevant Foreign Issuing Lender may (separately with
respect to each such Foreign Credit Instrument), by written notice to the
relevant Borrower made not later than 30 days prior to the Foreign Trade
Maturity Date, require that such Borrower provide Cash Cover (or other credit
support satisfactory to such Lender) which shall then be provided by such
Borrower no later than the Foreign Trade Maturity Date. Section 2.6(b)(v) shall
apply mutatis mutandis.

        (p)    Cancellation.    (i) The Parent Borrower may, by giving to the
Administrative Agent, with a copy to the Foreign Trade Facility Agent, not less
than 15 days' prior written notice, cancel the whole or any part (being a
minimum of €10,000,000) of the then unused Foreign Trade Commitments without
premium or penalty to the extent a ratable reduction of each Foreign Issuing
Lender's Foreign Trade Commitment is possible with respect to the amount so
cancelled.

         (ii)  If any Foreign Issuing Lender claims a payment or indemnification
from any Borrower under Section 2.17, the Parent Borrower may, within 30 days
thereafter and by not less than 15 days' prior written notice to the
Administrative Agent, with a copy to the Foreign Trade Facility Agent, cancel
such Foreign Issuing Lender's unused Foreign Trade Commitment whereupon such
Foreign Issuing Lender shall cease to be obliged to issue further Foreign Credit
Instruments and its unused Foreign Trade Commitment shall be reduced to zero.
The remaining amount of such Foreign Issuing Lender's Commitment shall be
cancelled automatically in whole, or, as the case may be, in part with the
receipt by the Foreign Trade Facility Agent of the Utilization Reduction
Notice(s) with respect to the Foreign Credit Instruments issued by such Foreign
Issuing Lender and still outstanding.

        (iii)  Any notice of cancellation given by the Parent Borrower pursuant
to clause (i) or (ii) above shall be irrevocable and shall specify the date upon
which such cancellation is to be made and the amount of such cancellation.

        (iv)  Cancelled Foreign Trade Commitments cannot be reinstated.

52

--------------------------------------------------------------------------------




        (q)    Daily and Monthly Reports.    The Foreign Trade Facility Agent
shall send to the Foreign Issuing Lenders, the Parent Borrower and the
Administrative Agent, via e-mail to the addresses and persons notified for this
purpose by such Persons to the Foreign Trade Facility Agent, (i) on each
Business Day, a report (the "Daily Report") (A) stating the Euro Equivalent for
all outstanding Foreign Credit Instruments as determined for such Business Day,
(B) listing, for each Foreign Issuing Lender, as of such Business Day, the Euro
Equivalent of the outstanding Foreign Credit Instruments issued by such Lender
and the percentage of each such Lender's utilized Foreign Trade Commitment, and
(C) containing the further information about the utilization of the Foreign
Trade Facility as specified on Schedule 2.6(q), and (ii) not later than the
fifth Business Day of each calendar month, a report stating all overdue Foreign
Credit Instruments and all Foreign Credit Instruments falling due within such
month and the following calendar month. The Parent Borrower and each Foreign
Issuing Lender shall inform the Foreign Trade Facility Agent by 5:00 p.m.,
Düsseldorf time, on the fifth Business Day following receipt of a Daily Report
if it does not agree with any recordings in such Daily Report.

        (r)    Unreimbursed Foreign Credit Disbursements.    Each Foreign
Issuing Lender shall promptly notify the Foreign Trade Facility Agent and the
Administrative Agent of any Foreign Credit Disbursement of such Lender that has
not been reimbursed by or on behalf of the relevant Borrower and shall include
in such notice (i) the date of the Foreign Credit Disbursement, (ii) the name of
the relevant Borrower and (iii) the amount (including the currency) of such
Foreign Credit Disbursement.

        (s)    Sharing.    If any Foreign Issuing Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any Foreign Credit Disbursement resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Foreign Credit Disbursements
than the proportion received by any other Foreign Issuing Lender in respect of
its Foreign Credit Disbursement, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Foreign
Credit Disbursements of other Foreign Issuing Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Foreign Issuing
Lenders ratably in accordance with the aggregate amount of their respective
Foreign Credit Disbursements; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Foreign Issuing Lender as consideration
for the assignment of or sale of a participation in any of its Foreign Trade
Commitments to any assignee or participant, other than to the Parent Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Foreign
Issuing Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against such Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Borrower in the amount of such participation.

53

--------------------------------------------------------------------------------



        SECTION 2.7.    Funding of Borrowings.    (a) Each Lender shall make
each Loan (other than any Incremental Term Loan) to be made by it hereunder on
the proposed date thereof by wire transfer to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders,
in immediately available funds, not later than 12:00 noon, New York City time,
in the case of fundings to an account in New York City, or 12:00 noon, local
time, in the case of fundings to an account in another jurisdiction; provided
that Swingline Loans shall be made as provided in Section 2.4. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to an account
designated by such Borrower in the applicable Borrowing Request, which account
must be in the name of such Borrower and, as applicable, in London or in the
financial center of the country of the currency of the Loan; provided that ABR
Domestic Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.5(e) shall be remitted by the Administrative Agent to
the applicable Issuing Lender. Any funding of Incremental Term Loans shall be
made pursuant to such procedures as shall be agreed to by the Parent Borrower,
the relevant Incremental Term Lenders and the Administrative Agent.

        (b)   Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount in the required currency. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon in such currency, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds in
the relevant currency (which determination shall be conclusive absent manifest
error) or (ii) in the case of a Borrower, the interest rate applicable to such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan included in such Borrowing.

        SECTION 2.8.    Interest Elections.    (a) Each Revolving Borrowing and
Term Loan Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, a
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding the foregoing,
a Borrower may not (i) elect to convert the currency in which any Loans are
denominated, (ii) elect to convert Qualified Global Currency Loans from
Eurocurrency Loans to ABR Loans, (iii) elect an Interest Period for Eurocurrency
Loans that does not comply with Section 2.2(d), (iv) elect to convert any ABR
Loans to Eurocurrency Loans that would result in the number of Eurocurrency
Borrowings exceeding the maximum number of Eurocurrency Borrowings permitted
under Section 2.2(c), (v) elect an Interest Period for Eurocurrency Loans unless
the aggregate outstanding principal amount of Eurocurrency Loans (including any
Eurocurrency Loans made to such Borrower in the same currency on the date that
such Interest Period is to begin) to which such Interest Period will apply
complies with the requirements as to minimum principal amount set forth in
Section 2.2(c) or (vi) elect to convert or continue any Swingline Borrowings.

54

--------------------------------------------------------------------------------




        (b)   To make an election pursuant to this Section, a Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the relevant Borrower.

        (c)   Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.2 and
paragraph (a) of this Section: (i) the Borrowing to which such Interest Election
Request applies; (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election. If any such
Interest Election Request requests a Eurocurrency Borrowing but does not specify
an Interest Period, then the relevant Borrower shall be deemed to have selected
an Interest Period of one month's duration.

        (d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender's portion of each resulting Borrowing.

        (e)   If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing denominated in Dollars
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. If the relevant Borrower fails
to deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing denominated in a Qualified Global Currency prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall
automatically continue as a Eurocurrency Loan having an Interest Period of one
month. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Parent Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) no
Borrowing denominated in a Qualified Global Currency having an Interest Period
in excess of one month may be made or continued.

        SECTION 2.9.    Termination and Reduction of Commitments.    (a) Unless
previously terminated, (i) the Term Loan Commitments shall terminate at
1:00 p.m., New York City time, on the last day of the Term Loan Commitment
Period, (ii) the Domestic Revolving Commitments shall terminate on the Domestic
Revolving Maturity Date, (iii) the Global Revolving Commitments shall terminate
on the Global Revolving Maturity Date and (iv) the Foreign Trade Commitments
shall terminate on the Foreign Trade Maturity Date.

        (b)   The Parent Borrower may at any time terminate, or from time to
time reduce, the Commitments of any Class; provided that (i) each reduction of
the Commitments (other than Foreign Trade Commitments) of any Class shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000, (ii) the Parent Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.12, (A) the Total Domestic
Exposure would exceed the total Domestic Revolving Commitments, (B) the Total
Global Exposure would exceed the total Global Revolving Commitments or (C) the
Total Foreign Trade Exposure would exceed the total Foreign Trade

55

--------------------------------------------------------------------------------




Commitments and (iii) each reduction of Foreign Trade Commitments shall be made
in accordance with Section 2.6(p).

        (c)   The Parent Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section, at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Parent Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Parent
Borrower may state that such notice is conditioned upon the effectiveness or
closing of other credit facilities, debt financings or Dispositions, in which
case such notice may be revoked by the Parent Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

        SECTION 2.10.    Evidence of Debt.    (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made, and
each Foreign Credit Instrument issued, by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

        (b)   The Administrative Agent, on behalf of the Borrowers, shall
maintain the Register pursuant to Section 9.4(c) and a subaccount for each
Lender in which it shall record (i) the amount of each Loan made hereunder
(whether or not evidenced by a promissory note), the Class and Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal and/or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.
The Foreign Trade Facility Agent shall maintain records in which shall be
recorded all relevant details about each Foreign Credit Instrument issued
hereunder and, upon the request of the Administrative Agent, the Foreign Trade
Facility Agent shall make such records (or copies thereof) available to the
Administrative Agent.

        (c)   The entries made in the accounts maintained pursuant to
paragraph (a) or (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

        (d)   Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, each applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender and its registered assigns and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest (and premium, if any) thereon shall at all times (including after
assignment pursuant to Section 9.4) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.

        SECTION 2.11.    Repayment of Loans.    (a) The Parent Borrower shall
repay the Initial Term Loans on each date set forth below in an amount equal to
(i) the percentage set forth below opposite

56

--------------------------------------------------------------------------------




such date multiplied by (ii) the aggregate principal amount of Initial Term
Loans actually drawn by the Parent Borrower:

Date


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  June 30, 2006   0.67 % September 30, 2006   0.67 % December 31, 2006   0.66 %
March 31, 2007   1.25 % June 30, 2007   1.25 % September 30, 2007   1.25 %
December 31, 2007   1.25 % March 31, 2008   2.50 % June 30, 2008   2.50 %
September 30, 2008   2.50 % December 31, 2008   2.50 % March 31, 2009   3.75 %
June 30, 2009   3.75 % September 30, 2009   3.75 % December 31, 2009   3.75 %
March 31, 2010   17.00 % June 30, 2010   17.00 % September 30, 2010   17.00 %
Term Loan Maturity Date   17.00 %

        (b)   The Parent Borrower shall repay Incremental Term Loans in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Incremental Facility Activation Notice pursuant to which such
Incremental Term Loans were made; provided that the weighted average life of
each Incremental Term Loan shall be no shorter than the remaining weighted
average life of the other Term Loans.

        (c)   The Parent Borrower shall repay (i) the then unpaid principal
amount of the Domestic Revolving Loans on the Domestic Revolving Maturity Date
and (ii) the then unpaid principal amount of each Swingline Loan on the earlier
of the Domestic Revolving Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two Business Days after such Swingline Loan is made; provided that on each date
that a Domestic Revolving Borrowing is made, the Parent Borrower shall repay all
Swingline Loans then outstanding.

        (d)   Each Borrower shall repay the then unpaid principal amount of the
Global Revolving Loans on the Global Revolving Maturity Date.

        SECTION 2.12.    Prepayment of Loans.    (a) Each Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to the requirements of this Section, provided that Canadian
B/As may not be optionally prepaid.

        (b)   If on any date any Net Proceeds are received by or on behalf of
the Parent Borrower or any Subsidiary in respect of any Prepayment Event, the
Parent Borrower shall, within ten Business Days after such Net Proceeds are
received, apply an amount equal to the aggregate amount of such Net Proceeds,
first, to prepay Term Loans and, second, to reduce permanently the Term Loan
Commitments; provided that, in the case of any event described in clause (a) or
(b) of the definition of the term Prepayment Event, if the Parent Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Parent Borrower and the Subsidiaries intend to apply the Net
Proceeds from such event ("Reinvestment Net Proceeds"), within 360 days after
receipt of such Net Proceeds, to make Permitted Acquisitions or Investments
permitted by Section 6.5 or acquire

57

--------------------------------------------------------------------------------




real property, equipment or other assets to be used in the business of the
Parent Borrower and the Subsidiaries, and certifying that no Default or Event of
Default has occurred and is continuing, then no prepayment or Commitment
reduction shall be required pursuant to this paragraph in respect of such event
except to the extent of any Net Proceeds therefrom that have not been so applied
by the end of such 360-day period, at which time a prepayment shall be required
in an amount equal to the Net Proceeds that have not been so applied.
Notwithstanding the foregoing, from and after the date during any fiscal year of
the Parent Borrower on which the aggregate gross proceeds (inclusive of amounts
of the type described in the first parenthetical of Section 6.6(d)) from
Dispositions pursuant to Section 6.6(d) received during such fiscal year exceed
10% of Total Consolidated Assets, the Net Proceeds from each subsequent
Prepayment Event occurring during such fiscal year resulting from Dispositions
pursuant to Section 6.6(d) (and a ratable amount of Net Proceeds from any
Prepayment Event that first causes the aforementioned 10% threshold to be
exceeded, which ratable amount shall be determined by reference to a fraction,
the numerator of which shall be the portion of the gross proceeds from such
Prepayment Event representing the excess above such 10% threshold and the
denominator of which shall be the aggregate gross proceeds from such Prepayment
Event) may not be treated as Reinvestment Net Proceeds.

        (c)   If on any Determination Date relating to the Global Revolving
Facility, the Total Global Exposure exceeds 105% of the total Global Revolving
Commitments, the Parent Borrower shall, without notice or demand, within three
Business Days after such Determination Date, prepay (or cause the relevant
Foreign Subsidiary Borrower to prepay) Revolving Borrowings in an aggregate
amount such that, after giving effect thereto, (i) the Total Global Exposure
does not exceed the total Global Revolving Commitments and (ii) the aggregate
outstanding principal amount of all Canadian Dollar Loans does not exceed the
total Canadian Commitments. If on any Determination Date relating to the
Domestic Revolving Facility, the Total Domestic Exposure exceeds 105% of the
total Domestic Revolving Commitments, the Parent Borrower shall, without notice
or demand, within three Business Days after such Determination Date, prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.5(j)) in an aggregate amount such that, after giving
effect thereto, the Total Domestic Exposure does not exceed the total Domestic
Revolving Commitments.

        (d)   A Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy promptly thereafter) of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m.,
New York City time (or 11:00 a.m., London time, as applicable), three Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of optional prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.9, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.9. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.2, except as necessary to apply fully
the required amount of a mandatory prepayment.

        SECTION 2.13.    Certain Payment Application Matters.    (a) Each
repayment or prepayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. It is understood that, in the case of Global
Revolving Loans, the relevant Borrower may select the particular currency

58

--------------------------------------------------------------------------------




of Loans to be prepaid, and such prepayment shall then be applied ratably to
such Loans. Repayments and prepayments of Term Loan Borrowings shall be
accompanied by accrued interest on the amount repaid.

        (b)   Any mandatory prepayment of Term Loans shall be allocated pro rata
among the Initial Term Loans and any Incremental Term Loans based on the
aggregate principal amount of outstanding Borrowings of each such Class. Any
optional prepayment of Term Loans shall be allocated as directed by the Parent
Borrower to the Initial Term Loans and/or the Incremental Term Loans. Amounts
prepaid on account of the Term Loans may not be reborrowed.

        (c)   Each prepayment shall be applied to the installments thereof,
first to any remaining scheduled installments due prior to the first anniversary
of the date of such prepayment (applied pro rata to such remaining installments)
and, second, to the remaining scheduled installments due on or after the first
anniversary of the date of such prepayment (applied pro rata to such remaining
installments).

        SECTION 2.14.    Fees.    (a) The Parent Borrower agrees to pay, or to
cause the relevant Borrower to pay, to the Administrative Agent for the account
of each relevant Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily unused amount of each Commitment (other than the
Foreign Trade Commitment) of such Lender during the period from and including
the Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which
such Commitments terminate, commencing on the first such date to occur after the
date hereof. Commitment fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees in respect of the Commitments, (i) the
Domestic Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Domestic Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose), (ii) the Global Revolving Commitment of a Lender shall be deemed to be
used to the extent of the outstanding Global Revolving Loans of such Lender and
(iii) the Term Loan Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Initial Term Loans of such Lender. For the avoidance
of doubt, the commitment fee in respect of the Foreign Trade Facility is set
forth in Section 2.6(n)(ii).

        (b)   Each Borrower agrees to pay:

          (i)  to the Administrative Agent for the account of each Domestic
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate as interest on
Eurocurrency Revolving Loans on the average daily amount of such Lender's LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender's Domestic Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure;

         (ii)  to the applicable Issuing Lender a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Domestic Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Lender's standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder; and

        (iii)  to the applicable Foreign Issuing Lender, the fees and
commissions set forth in Section 2.6(n).

59

--------------------------------------------------------------------------------






Participation fees and fronting fees pursuant to clauses (i) and (ii) above
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Domestic
Revolving Commitments terminate and any such fees accruing after the date on
which the Domestic Revolving Commitments terminate shall be payable on demand.
Except as otherwise provided in Section 2.6(n), any other fees payable to the
applicable Issuing Lender or Foreign Issuing Lender pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). For the purposes of calculating the average daily
amount of the LC Exposure for any period under this Section 2.14(b), the average
daily amount of the Alternative Currency LC Exposure for such period shall be
calculated by multiplying (x) the average daily balance of each Alternative
Currency Letter of Credit (expressed in the currency in which such Alternative
Currency Letter of Credit is denominated) by (y) the Exchange Rate for each such
Alternative Currency in effect on the last Business Day of such period or by
such other reasonable method that the Administrative Agent deems appropriate.

        (c)   Each Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between such Borrower and the Administrative Agent.

        (d)   Each Borrower agrees to pay to the Foreign Trade Facility Agent
and the Mandated Arrangers in respect of the Foreign Trade Facility, for their
respective accounts, fees payable in the amounts and at the times separately
agreed upon between such Borrower and such Person.

        (e)   All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Lender or Foreign Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Except as otherwise provided in Section 2.6(n), fees
paid shall not be refundable under any circumstances.

        SECTION 2.15.    Interest.    (a) ABR Loans shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

        (b)   Eurocurrency Loans shall bear interest at the Adjusted LIBO Rate
for the applicable Interest Period plus the Applicable Rate.

        (c)   Notwithstanding the foregoing, if any principal of or interest (or
premium, if any) on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section (or, in the case of amounts denominated in a Qualified Foreign
Global Currency the rate that would apply to Loans in such currency pursuant to
clause (i) above), in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

        (d)   Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Domestic Revolving Availability
Period or Global Revolving Availability Period, as applicable), accrued interest
(and premium, if any) on the principal amount

60

--------------------------------------------------------------------------------



repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

        (e)   All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate, and interest
in respect of sterling-denominated Loans, shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

        SECTION 2.16.    Alternate Rate of Interest.    If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:

        (a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period;

        (b)   the Administrative Agent is advised by the Majority Facility
Lenders under the relevant Facility that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period; or

        (c)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that deposits in the principal amounts of the
Loans comprising such Borrowing and in the currency in which such Loans are to
be denominated are not generally available in the relevant market;

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the relevant Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent Borrower and
the relevant Lenders that the circumstances giving rise to such notice no longer
exist, then, in the case of the relevant Facility, any request by a Borrower for
a Eurocurrency Borrowing of the affected Type or in the affected currency, or a
conversion to or continuation of a Eurocurrency Borrowing of the affected Type
or in the affected currency, pursuant to Section 2.3 or 2.8, shall be deemed
rescinded; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

        SECTION 2.17.    Increased Costs.    (a) If any Change in Law shall:

          (i)  impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

         (ii)  impose on any Lender, Issuing Lender or Foreign Issuing Lender or
the London (or other relevant) interbank market any other condition affecting
this Agreement or Eurocurrency Loans made by such Lender or any Letter of
Credit, Foreign Credit Instrument or participation therein;

and the result of any of the foregoing shall be to increase the net cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender,
Issuing Lender or Foreign Issuing Lender of participating in, issuing or
maintaining any Letter of Credit or Foreign Credit Instrument or to reduce the
amount of any sum received or receivable by such Lender, Issuing Lender or
Foreign Issuing Lender hereunder (whether of principal, interest, premium or
otherwise), then each relevant Borrower will pay to such Lender, Issuing Lender
or Foreign Issuing Lender such additional amount or amounts as will compensate
such

61

--------------------------------------------------------------------------------



Lender, Issuing Lender or Foreign Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

        (b)   If any Lender, Issuing Lender or Foreign Issuing Lender determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Person's capital or on the capital
of such Person's holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Foreign Credit
Instruments held by, such Lender, or the Letters of Credit issued by such
Issuing Lender, or the Foreign Credit Instruments issued by such Foreign Issuing
Lender, to a level below that which such Lender, Issuing Lender or Foreign
Issuing Lender or such Lender's, Issuing Lender's or Foreign Issuing Lender's
holding company could have achieved but for such Change in Law (taking into
consideration such Person's policies and the policies of such Person's holding
company with respect to capital adequacy), then from time to time the relevant
Borrower will pay to such Lender, Issuing Lender or Foreign Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Person or such Person's holding company for any such reduction suffered.

        (c)   A certificate of a Lender, Issuing Lender or Foreign Issuing
Lender setting forth in reasonable detail the basis for and computation of the
amount or amounts necessary to compensate such Person or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the relevant Borrower and shall be conclusive absent manifest
error. Such Borrower shall pay such Lender, Issuing Lender or Foreign Issuing
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof. All amounts payable by any Borrower pursuant to paragraph (a)
or (b) of this Section shall be deemed to constitute interest expense in respect
of the Loans.

        (d)   Failure or delay on the part of any Lender, Issuing Lender or
Foreign Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Person's right to demand such compensation; provided
that no Borrower shall be required to compensate a Lender, Issuing Lender or
Foreign Issuing Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Person
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Person's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

62

--------------------------------------------------------------------------------





        SECTION 2.18.    Break Funding Payments.    In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period (or, in the case of Canadian B/As, the Canadian Contract
Period) applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.12(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period (or, in the case of Canadian B/As, the Canadian Contract Period)
applicable thereto as a result of a request by the Parent Borrower pursuant to
Section 2.21, then, in any such event, the relevant Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period (or, in the case of Canadian
B/As, the Canadian Contract Period) therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period or Canadian Contract Period, as applicable, for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the relevant market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
relevant Borrower and shall be conclusive absent manifest error, and shall be so
delivered as promptly as reasonably practicable after such Lender obtains actual
knowledge of such amount. Such Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

        SECTION 2.19.    Taxes.    (a) Any and all payments by or on account of
any obligation of any Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes;
provided that if a Borrower shall be required to deduct any Indemnified Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
relevant Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

        (b)   In addition, each Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law and indemnify
the Lender from and against any Other Taxes and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto.

        (c)   Each Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender on or with
respect to any payment by or on account of any obligation of a Borrower
hereunder or under any other Loan Document (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to a Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error, and shall be so delivered as promptly as
reasonably practicable after such Lender or the Administrative Agent, as the
case may be, obtains actual knowledge of such amount.

63

--------------------------------------------------------------------------------



        (d)   As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

        (e)   Each Lender that is not a United States person within the meaning
of Section 7701(a)(30) of the Code (a "Non-U.S. Lender") shall deliver to the
Parent Borrower and the Administrative Agent, on or before the date on which it
becomes a party to this Agreement either:

        (A)  two duly completed and signed original copies of either Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8ECI (relating to
such Non-U.S. Lender and entitling it to a complete exemption from or reduction
of withholding of United States federal income taxes on all amounts to be
received by such Non-U.S. Lender pursuant to this Agreement and the other credit
documents), or successor and related applicable forms, as the case may be
(including, where applicable any such forms required to be provided to certify
to such exemption on behalf of such Non-U.S. Lender's beneficial owners).

        (B)  in the case of a Non-U.S. Lender that is not a "Bank" within the
meaning of Section 881(c)(3)(A) of the Code and that does not comply with the
requirements of clause (A) hereof, (x) a statement in the form of Exhibit F (and
any similar statements required to certify to the exemption of its beneficial
owners) or such other form of statement as shall be reasonably requested by the
Parent Borrower from time to time to the effect that such Non-U.S. Lender (and,
where applicable, its beneficial owners) is eligible for a complete exemption
from withholding of United States federal income taxes under Code Section 871(h)
or 881(c), and (y) two duly completed and signed original copies of Internal
Revenue Service Form W-8BEN or successor and related applicable forms
(including, where applicable, copies of such forms with respect to such entity's
beneficial owners).

        Further, each Non-U.S. Lender agrees (i) to deliver to the Parent
Borrower and the Administrative Agent, and if applicable, the assigning Lender
two further duly completed and signed original copies of such Forms W-8BEN or
W-8ECI, as the case may be (and, where applicable, any such forms on behalf of
its beneficial owners) or successor and related applicable forms, on or before
the date that any such form expires or becomes obsolete and promptly after the
occurrence of any event requiring a change from the most recent form(s)
previously delivered by it to the Parent Borrower in accordance with applicable
U.S. laws and regulations, (ii) in the case of a Non-U.S. Lender that delivers a
statement in the form of Exhibit F (or such other form of statement as shall
have been requested by the Parent Borrower), to deliver to the Parent Borrower
and the Administrative Agent, and if applicable, the assigning Lender, such
statement (and where applicable, any such statements from its beneficial owners)
on the two year anniversary of the date on which such Non-U.S. Lender became a
party to this Agreement and to deliver promptly to the Parent Borrower and the
Administrative Agent, such additional statements and forms as shall be
reasonably requested by the Parent Borrower from time to time, and (iii) to
notify promptly the Parent Borrower and the Administrative Agent if it (or, as
applicable, its beneficial owners) is no longer able to deliver, or if it is
required to withdraw or cancel, any form of statement previously delivered by it
pursuant to this Section 2.19(e). Notwithstanding anything herein to the
contrary, (x) no Non-U.S. Lender shall be required to provide any forms,
certification or documentation which it is not legally entitled or able to
deliver and (y) no Canadian Lender shall be required to provide any Internal
Revenue Service forms pursuant to this Section 2.19(e).

        (f)    Each Lender which is not a Non-U.S. Lender shall deliver to
Parent Borrower and the Administrative Agent (and if applicable the assigning or
participating Lender) two copies of a

64

--------------------------------------------------------------------------------



statement which shall contain the address of such Lender's office or place of
business in the United States, which shall be signed by an authorized officer of
such Lender, together with two duly completed copies of Internal Revenue Service
Form W-9 (or applicable successor form) unless it establishes to the
satisfaction of the Parent Borrower that it is otherwise eligible for an
exemption from backup withholding tax or other applicable withholding tax. Each
such Lender shall deliver to the Parent Borrower and Administrative Agent two
further duly completed and signed forms and statements (or successor form) at or
before the time any such form or statement becomes obsolete.

        (g)   Each Non-U.S. Lender agrees to indemnify and hold harmless each
Borrower from and against any Taxes imposed by or on behalf of the United States
or any taxing jurisdiction thereof, penalties, additions to tax, fines, interest
or other liabilities, costs or losses (including, without limitation, reasonable
attorney's fees and expenses) incurred or payable by such Borrower as a result
of the failure of such Borrower to comply with its obligations to deduct or
withhold any Taxes imposed by or on behalf of the United States or any taxing
jurisdiction thereof (including penalties, additions to tax, fines or interest
on such Taxes) from any payments made pursuant to this Agreement to such
Non-U.S. Lender or the Administrative Agent which failure resulted from (i) such
Borrower's reliance on Exhibit F pursuant to Section 2.19(e) or (ii) such Lender
being a "conduit entity" within the meaning of Treasury Reg. Section 1.881-3 or
any successor provision thereto; and, provided additionally, that, without
limitation, no amounts shall be due and owing to such Lender pursuant to
Section 2.19 if either provisions (i) or (ii) are applicable.

        (h)   If the Administrative Agent or any Lender receives a refund in
respect of Indemnified Taxes or Other Taxes paid by a Borrower, which in the
reasonable good faith judgment of such Lender is allocable to such payment, it
shall promptly pay such refund, together with any other amounts paid by such
Borrower in connection with such refunded Indemnified Taxes or Other Taxes, to
such Borrower, net of all out-of-pocket expenses of such Lender incurred in
obtaining such refund, provided, however, that each Borrower agrees to promptly
return such refund to the Administrative Agent or the applicable Lender as the
case may be, if it receives notice from the Administrative Agent or applicable
Lender that such Administrative Agent or Lender is required to repay such
refund.

        (i)    If the Administrative Agent or any Lender is entitled to an
exemption from or reduction in the rate of the imposition, deduction or
withholding of any Indemnified Tax or Other Tax under the laws of the
jurisdiction in which a Foreign Subsidiary Borrower is organized or engaged in
business, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document, then the
Administrative Agent or such Lender (as the case may be) shall deliver to such
Foreign Subsidiary Borrower or the relevant Governmental Authority, in the
manner and at the time or times prescribed by applicable law or as reasonably
requested by the Foreign Subsidiary Borrower, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
such Foreign Subsidiary Borrower as will permit such payments to be made without
the imposition, deduction or withholding of such Indemnified Tax or Other Tax or
at a reduced rate, provided that the Administrative Agent or such Lender is
legally entitled to complete, execute and deliver such documentation and in its
reasonable judgment such completion, execution or submission would not
materially prejudice its commercial or legal position or require disclosure of
information it considers confidential or proprietary.

        SECTION 2.20.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.    (a) Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest,
premium, fees or reimbursement of LC Disbursements or Foreign Credit
Disbursements, or of amounts payable under Section 2.17, 2.18 or 2.19, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 12:00 noon, local time), on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next

65

--------------------------------------------------------------------------------




succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at its
Administrative Office, except as otherwise expressly provided herein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Except as
otherwise specified in this Agreement, each such payment (other than
(i) principal of and interest on Qualified Global Currency Loans and LC
Disbursements denominated in an Alternative Currency, which shall be made in the
applicable Qualified Global Currency or, except as otherwise specified in
Section 2.5(e), Alternative Currency, as the case may be, (ii) the Foreign
Credit Commission, the Foreign Credit Commitment Fee, the Foreign Credit
Handling Fee and the Foreign Credit Fronting Fee, which shall be made in Euros
and (iii) other payments in respect of the Foreign Credit Instruments and
Foreign Credit Disbursements thereunder, which shall be made in the currency
applicable to such Foreign Credit Instrument) shall be made in Dollars.

        (b)   If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements and Foreign Credit Disbursements, interest, premium and fees then
due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements
and Foreign Credit Disbursements then due hereunder, and any premium then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements and Foreign Credit
Disbursements, and any premium, then due to such parties.

        (c)   If any Lender (other than a Foreign Issuing Lender) shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest (or premium, if any) on any of its
Revolving Loans, Term Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans and accrued interest (and premium, if any)
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest (and
premium, if any) on their respective Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Parent
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation. The provisions of this paragraph shall not
be construed to apply to payments obtained by a Foreign Issuing Lender, in its
capacity as such, and the parties hereto understand and agree that the sharing
provisions applicable to the Foreign Trade Facility are set forth in
Section 2.6(s).

66

--------------------------------------------------------------------------------




        (d)   Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders (or any of them) hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders the amount
due. In such event, if such Borrower has not in fact made such payment, then
each relevant Lender severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds in
the relevant currency (which determination shall be conclusive absent manifest
error).

        (e)   If any Lender shall fail to make any payment required to be made
by it to the Administrative Agent, the Swingline Lender or any Issuing Lender,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender's
obligations under such Sections until all such unsatisfied obligations are fully
paid.

        SECTION 2.21.    Mitigation Obligations; Replacement of
Lenders.    (a) If any Lender requests compensation under Section 2.17, or if
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.19,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.17 or 2.19, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

        (b)   If (i) any Lender (other than a Foreign Issuing Lender) requests
compensation under Section 2.17, (ii) any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, (iii) any Lender defaults in its obligation
to fund Loans hereunder or (iv) any Lender becomes a "Non-Consenting Lender" (as
defined below), then the Parent Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Parent Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and Foreign Credit
Disbursements and participations in LC Disbursements and Swingline Loans,
accrued interest (and premium, if any) thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or such Borrower (in the
case of all other amounts) and (C) in the event of a replacement of a
Non-Consenting Lender, in order for the Parent Borrower to be entitled to
replace such a Lender, such replacement must take place no later than 120 days
after the date the Non-Consenting Lender shall have notified the Parent Borrower
and the Administrative Agent of its failure to agree to any requested consent,
waiver or amendment. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling a Borrower to require such assignment and
delegation cease to apply. In the event that (x) the Parent Borrower or the
Administrative Agent has requested the

67

--------------------------------------------------------------------------------




Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (y) the consent, waiver or
amendment in question requires the agreement of all Lenders in accordance with
the terms of Section 9.2 or all the Lenders with respect to a certain Facility
or Class of Loans or Commitments and (z) the Required Lenders, the Majority
Facility Lenders with respect to a particular Facility or Lenders holding more
than 50% of the Loans or Commitments of a particular Class, as applicable, have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a "Non-Consenting Lender".

        SECTION 2.22.    Change in Law.    Notwithstanding any other provision
of this Agreement, if, after the date hereof, (a) any Change in Law shall make
it unlawful for any Issuing Lender to issue Letters of Credit denominated in an
Alternative Currency, or any Global Revolving Lender to make Global Revolving
Loans denominated in a Qualified Global Currency, or any Canadian Lender to
accept Canadian B/As, or any Foreign Issuing Lender to issue any Foreign Credit
Instruments, or (b) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Issuing Lender to issue Letters of
Credit denominated in such Alternative Currency for the account of a Borrower,
or any Global Revolving Lender to make Global Revolving Loans denominated in a
Qualified Global Currency, or any Canadian Lender to accept Canadian B/As, or
any Foreign Issuing Lender to issue any Foreign Credit Instruments, then by
prompt written notice thereof to the Parent Borrower and to the Administrative
Agent (which notice shall be withdrawn whenever such circumstances no longer
exist), (i) such Issuing Lender may declare that Letters of Credit will not
thereafter be issued by it in the affected Alternative Currency or Alternative
Currencies, whereupon the affected Alternative Currency or Alternative
Currencies shall be deemed (for the duration of such declaration) not to
constitute an Alternative Currency for purposes of the issuance of Letters of
Credit by such Issuing Lender, (ii) such Global Revolving Lender may declare
that Global Revolving Loans will not thereafter be made by it in the affected
Qualified Global Currency or Qualified Global Currencies, whereupon the affected
Qualified Global Currency or Qualified Global Currencies shall be deemed (for
the duration of such declaration) not to constitute a Qualified Global Currency
for purposes of the making of Global Revolving Loans by such Global Revolving
Lender, (iii) the commitment of such Canadian Lender hereunder to accept
Canadian B/As and continue Canadian B/As as such shall forthwith be cancelled
(for the duration of such declaration) and such Lender's Canadian B/As, if any,
shall (on the respective last days of the then current Canadian Contract Periods
or within such earlier period as required by law) be converted automatically to
Eurocurrency Borrowings having an Interest Period of one month and (iv) such
Foreign Issuing Lender may declare that such affected Foreign Credit Instruments
will not thereafter be issued by it and the commitment of such Foreign Issuing
Lender to issue such affected Foreign Credit Instruments shall forthwith be
cancelled (for the duration of such declaration).

        SECTION 2.23.    Foreign Subsidiary Borrowers.    (a) Subject to the
consent of the Administrative Agent, the Parent Borrower may designate any
Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary Borrower under
the Global Revolving Facility by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary, the Parent Borrower
and the Administrative Agent and upon such delivery such Subsidiary shall for
all purposes of this Agreement be a Foreign Subsidiary Borrower under the Global
Revolving Facility and a party to this Agreement until the Parent Borrower shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Foreign Subsidiary Borrower under the Global Revolving Facility.
Notwithstanding the preceding sentence, (i) no Canadian Borrower (as defined in
Schedule 1.7) may request Global Revolving Loans or other extensions of credit
hereunder from any Lender other than a Canadian Lender and (ii) no such
Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower under the Global Revolving Facility at a time when any
Obligations of such Foreign Subsidiary

68

--------------------------------------------------------------------------------




Borrower shall be outstanding thereunder or any Letters of Credit issued for the
account of Such Foreign Subsidiary Borrower shall be outstanding (which shall
not have been cash collateralized in a manner consistent with the terms of
Section 2.5(f)), provided that such Borrowing Subsidiary Termination shall be
effective to terminate such Foreign Subsidiary Borrower's right to make further
borrowings under the Global Revolving Facility.

        (b)   Subject to the consent of the Foreign Trade Facility Agent and the
Administrative Agent, the Parent Borrower may designate any Foreign Subsidiary
of the Parent Borrower as a Foreign Subsidiary Borrower under the Foreign Trade
Facility by delivery to the Foreign Trade Facility Agent and the Administrative
Agent of a Borrowing Subsidiary Agreement executed by such Subsidiary, the
Parent Borrower, the Foreign Trade Facility Agent and the Administrative Agent
and upon such delivery such Subsidiary shall for all purposes of this Agreement
be a Foreign Subsidiary Borrower under the Foreign Trade Facility and a party to
this Agreement until the Parent Borrower shall have executed and delivered to
the Foreign Trade Facility Agent and the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower under the Foreign
Trade Facility. Notwithstanding the preceding sentence, (i) no Borrower that is
organized under the laws of Canada or any province or territory thereof may
request Foreign Credit Instruments from any Lender other than a Foreign Issuing
Lender that is organized under the laws of Canada or any province or territory
thereof or that agrees, in its sole discretion, to issue Foreign Credit
Instruments to such Borrower and (ii) no such Borrowing Subsidiary Termination
will become effective as to any Foreign Subsidiary Borrower under the Foreign
Trade Facility at a time when any Obligations of such Foreign Subsidiary
Borrower shall be outstanding thereunder or any Foreign Credit Instruments
issued for the account of such Foreign Subsidiary Borrower shall be outstanding
(which shall not have been cash collateralized or otherwise supported in a
manner consistent with the terms of Section 2.6(m)(v)), provided that such
Borrowing Subsidiary Termination shall be effective to terminate such Foreign
Subsidiary Borrower's right to request further Foreign Credit Instruments or
other extensions of credit under the Foreign Trade Facility.

        (c)   For the avoidance of doubt, no Foreign Subsidiary Borrower shall
be liable for the Obligations of any other Loan Party.

        (d)   The Administrative Agent shall promptly notify the Global
Revolving Lenders of any Foreign Subsidiary Borrower added pursuant to
Section 2.23(a), and the Foreign Trade Facility Agent shall promptly notify each
Foreign Issuing Lender of any Foreign Subsidiary Borrower added pursuant to
Section 2.23(b).


ARTICLE III

REPRESENTATIONS AND WARRANTIES

        The Parent Borrower represents and warrants to the Administrative Agent
and the Lenders that:

        SECTION 3.1.    Organization; Powers.    Each of the Parent Borrower and
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, except, in the case of
Subsidiaries, where the failure to do so, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (b) has all requisite power and
authority to carry on its business as now conducted in all material respects and
(c) except where the failure to do so, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required.

        SECTION 3.2.    Authorization; Enforceability.    The Transactions to be
entered into by each Loan Party are within such Loan Party's corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action. This Agreement has been duly executed and delivered by each
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a

69

--------------------------------------------------------------------------------




party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Borrower or such Loan Party (as the case
may be), enforceable against such Borrower or such other Loan Party, as the case
may be, in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

        SECTION 3.3.    Governmental Approvals; No Conflicts.    The
Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Loan Documents,
(b) will not violate any applicable material law or regulation or the charter,
by-laws or other organizational documents of the Parent Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Parent Borrower or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by the Parent
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Parent Borrower or any of its
Subsidiaries, except Liens created under the Loan Documents.

        SECTION 3.4.    Financial Condition; No Material Adverse
Change.    (a) The Parent Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2004, reported
on by Deloitte & Touche LLP, independent public accountants, and (ii) as of and
for the fiscal quarters and the portion of the fiscal year ended March 31, 2005,
June 30, 2005 and September 30, 2005, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Parent
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

        (b)   Except as disclosed in the financial statements referred to above
or the notes thereto or in the Information Memorandum and except for the
Disclosed Matters, based on the facts and circumstances in existence on the
Effective Date and taking into consideration the likelihood of any realization
with respect to contingent liabilities, after giving effect to the Transactions,
none of the Parent Borrower or its Subsidiaries has, as of the Effective Date,
any material contingent liabilities, unusual long-term commitments or unrealized
losses.

        (c)   Since December 31, 2004, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

        SECTION 3.5.    Properties.    (a) Each of the Parent Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

        (b)   Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, each of the Parent Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Parent Borrower and its Subsidiaries does not infringe upon the rights of any
other Person.

        SECTION 3.6.    Litigation and Environmental Matters.    (a) There are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Parent Borrower,
threatened against or affecting the Parent Borrower or any of its Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if

70

--------------------------------------------------------------------------------




adversely determined, could reasonably be expected, in the aggregate, to have a
Material Adverse Effect or (ii) that involve any of the Loan Documents or the
Transactions.

        (b)   Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, neither the Parent Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

        SECTION 3.7.    Compliance with Laws and Agreements.    Each of the
Parent Borrower and its Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing.

        SECTION 3.8.    Investment and Holding Company Status.    Neither the
Parent Borrower nor any of its Subsidiaries is (a) an "investment company" as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a "holding company" as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.

        SECTION 3.9.    Taxes.    Each of the Parent Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Parent Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

        SECTION 3.10.    ERISA.    No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
have a Material Adverse Effect. Except to the extent such excess could not
reasonably be expected to have a Material Adverse Effect, the present value of
all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans.

        SECTION 3.11.    Disclosure.    As of the Effective Date, the Parent
Borrower has disclosed to the Lenders all agreements, instruments and corporate
or other restrictions to which the Parent Borrower or any of its Subsidiaries is
subject, and all other matters known to any of them, that, in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information, taken as a whole, furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Parent Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

71

--------------------------------------------------------------------------------




        SECTION 3.12.    Subsidiaries.    Schedule 3.12 sets forth the name of,
and the direct and indirect ownership interest of the Parent Borrower in, each
Subsidiary of the Parent Borrower and identifies each Subsidiary that is a
Subsidiary Guarantor, in each case as of the Effective Date after giving effect
to the Transactions.

        SECTION 3.13.    Labor Matters.    Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts, slowdowns or other labor disputes against the Parent Borrower
or any Subsidiary pending or, to the knowledge of the Parent Borrower,
threatened; (b) the hours worked by and payments made to employees of the Parent
Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters; and (c) all payments due from the Parent Borrower or
any Subsidiary, or for which any claim may be made against the Parent Borrower
or any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of the
Parent Borrower or such Subsidiary. The consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Parent
Borrower or any Subsidiary is bound.

        SECTION 3.14.    Solvency.    Immediately after the consummation of the
Transactions to occur on the Effective Date and immediately following the making
of each Loan made on the Effective Date and the making of the Initial Term Loans
during the Term Loan Availability Period and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
the Parent Borrower and its Subsidiaries, taken as a whole, at a fair valuation,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Parent Borrower and
its Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Parent Borrower and its Subsidiaries, taken
as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) the Parent Borrower and its Subsidiaries, taken as a whole,
will not have unreasonably small capital with which to conduct the business in
which they are engaged as such business is now conducted and is proposed to be
conducted following the Effective Date.

        SECTION 3.15.    Senior Indebtedness.    At all times after the issuance
of any Subordinated Debt, (a) the Obligations will constitute "Senior
Indebtedness" (or any comparable concept) under and as defined in the
Subordinated Debt Documents and (b) in the event that any Subsidiary Guarantees
the Subordinated Debt, the obligations of such Subsidiary Guarantor under the
Guarantee and Collateral Agreement will constitute "Guarantor Senior
Indebtedness" (or any comparable concept) of such Subsidiary Guarantor under and
as defined in the Subordinated Debt Documents.

        SECTION 3.16.    Security Documents.    The Guarantee and Collateral
Agreement, and, after the occurrence of the Ratings Event, each other Security
Document, is effective to create in favor of the Administrative Agent a legal,
valid and enforceable security interest in the Collateral to the extent
described therein and available under the UCC. As of the Effective Date,
Schedule 3.16 lists all of the filing jurisdictions in which UCC-1 Financing
Statements are required to be filed pursuant to the Guarantee and Collateral
Agreement. Upon filing of such UCC-1 Financing Statements, the Guarantee and
Collateral Agreement creates a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral to the
extent available under the UCC, as security for the Obligations (as defined in
the Guarantee and Collateral Agreement), in each case, subject to Permitted
Encumbrances or as otherwise permitted by Section 6.3, prior and superior in
right to any other Person.

72

--------------------------------------------------------------------------------





ARTICLE IV

CONDITIONS

        Section 4.1.    Effective Date.    The obligations of the Lenders to
make Loans hereunder, of the Issuing Lenders to issue Letters of Credit
hereunder and of the Foreign Issuing Lenders to issue Foreign Credit Instruments
hereunder shall not become effective until the date on which each of the
following conditions is satisfied:

        (a)   Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received (i) this Agreement or, in the case of
the Lenders, an Addendum in the form of Exhibit E, executed and delivered by the
Administrative Agent, each Borrower and each Person listed on Schedule 1.1A,
(ii) the Guarantee and Collateral Agreement, executed and delivered by the
Parent Borrower and each Subsidiary Guarantor and (iii) an Acknowledgement and
Consent, substantially in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein) that is
not a party to the Guarantee and Collateral Agreement and that is organized
under the laws of Germany or any state or territory thereof.

        (b)   Existing Credit Agreement. The Administrative Agent shall have
received satisfactory evidence that the Existing Credit Agreement shall have
been terminated and all amounts thereunder shall have been paid in full and
(ii) satisfactory arrangements shall have been made for the termination of all
Liens granted in connection therewith.

        (c)   Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Parent Borrower for the 2003 and 2004
fiscal years and (ii) unaudited interim consolidated financial statements of the
Parent Borrower for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Parent Borrower, as reflected in the financial statements or projections
contained in the Confidential Information Memorandum.

        (d)   Projections. The Lenders shall have received satisfactory
projections (including written assumptions) for the Parent Borrower and its
Subsidiaries.

        (e)   Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 6.3 or
discharged on or prior to the Effective Date pursuant to documentation
satisfactory to the Administrative Agent.

        (f)    Pledged Stock. The Administrative Agent shall have received the
certificates representing the shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

        (g)   Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.3), shall be in proper
form for filing, registration or recordation.

        (h)   Legal Opinions. The Administrative Agent shall have received legal
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) (i) from Fried, Frank,

73

--------------------------------------------------------------------------------






Harris, Shriver & Jacobson LLP, counsel for the Parent Borrower, substantially
in the form of Exhibit D-1, and (ii) from Ross Bricker, General Counsel of the
Parent Borrower, substantially in the form of Exhibit D-2. The Parent Borrower
hereby requests each such counsel to deliver such opinions.

        (i)    Closing Certificates. The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of each Loan Party,
dated the Effective Date, substantially in the form of Exhibit B, with
appropriate insertions and attachments.

        (j)    Fees. The Administrative Agent, the Foreign Trade Facility Agent
and the Lenders shall have received all fees and other amounts due and payable
on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by any Loan
Party hereunder or under any other Loan Document.

        (k)   Consents. All consents and approvals, if any, required to be
obtained from any Governmental Authority or other Person in connection with the
Transactions shall have been obtained, and all applicable waiting periods and
appeal periods shall have expired, in each case without the imposition of any
burdensome conditions, except to the extent that the failure to obtain any such
consent could not reasonably be expected to have a Material Adverse Effect.

74

--------------------------------------------------------------------------------





        SECTION 4.2.    Each Credit Event.    The obligation of each Lender to
make a Loan on the occasion of any Borrowing, and of the Issuing Lenders and
Foreign Issuing Lenders to issue, amend, renew or extend any Letter of Credit or
any Foreign Credit Instrument, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

        (a)   The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit or Foreign Credit Instrument, as applicable.

        (b)   At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit or Foreign Credit Instrument, as applicable, no Default or Event of
Default shall have occurred and be continuing.

        (c)   In the case of any initial extension of credit made under the
Global Revolving Facility to a Foreign Subsidiary Borrower, the Administrative
Agent shall have received a Foreign Subsidiary Opinion and such other documents
and information with respect to such Foreign Subsidiary Borrower as the
Administrative Agent may reasonably request.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit or a Foreign Credit Instrument shall be deemed to constitute a
representation and warranty by the Parent Borrower and the relevant Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.


ARTICLE V

AFFIRMATIVE COVENANTS

        Until the Commitments have expired or been terminated and the principal
of and interest (and premium, if any) on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit and Foreign
Credit Instruments shall have expired or terminated (or been fully cash
collateralized or otherwise supported in a manner consistent with the terms of
Section 2.5(j) or 2.6(m)(v), as applicable) and all LC Disbursements and Foreign
Credit Disbursements shall have been reimbursed, the Parent Borrower covenants
and agrees with the Administrative Agent and the Lenders that:

        SECTION 5.1.    Financial Statements and Other Information.    The
Parent Borrower will furnish to the Administrative Agent and each Lender:

        (a)   within 90 days after the end of each fiscal year of the Parent
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a "going
concern" or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that delivery within the time period specified above of copies
of the Annual Report on Form 10-K of the Parent Borrower filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 5.1(a);

        (b)   within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Borrower, its consolidated balance
sheet and related statements of operations for such fiscal quarter and the then
elapsed portion of the fiscal year, and cash flows for the then elapsed

75

--------------------------------------------------------------------------------






portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that delivery within the time period specified
above of copies of the Quarterly Report on Form 10-Q of the Parent Borrower
filed with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 5.1(b);

        (c)   concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Parent
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.1, (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the Parent Borrower's audited financial statements referred to in Section 3.4
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate and (iv) with respect to
any Permitted Acquisition for which the aggregate Consideration is greater than
or equal to $100,000,000 and for which a certificate has not been previously
delivered to the Administrative Agent as required by the definition of Permitted
Acquisition, certifying as to the matters specified in clause (a) of the proviso
in such definition;

        (d)   concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default or Event of
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

        (e)   not later than 60 days after the commencement of each fiscal year
of the Parent Borrower, a consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

        (f)    no later than five days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Senior Note Indenture, any of
the Subordinated Debt Documents or any of the Other Permitted Debt Documents;

        (g)   promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent Borrower or any Subsidiary with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent Borrower to its shareholders generally, as the case may be; and

        (h)   promptly following any request therefor, such other information
regarding the operations, business affairs, financial condition and identity of
the Parent Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request,
including any request made by a Lender as contemplated by Section 9.16.

        SECTION 5.2.    Notices of Material Events.    The Parent Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

        (a)   the occurrence of any Default or Event of Default;

76

--------------------------------------------------------------------------------



        (b)   the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any Affiliate thereof that could reasonably be expected to have a
Material Adverse Effect;

        (c)   the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent Borrower and its Subsidiaries in an aggregate amount
exceeding $50,000,000;

        (d)   after the occurrence of the Ratings Event, any casualty or other
insured damage to any material portion of any Collateral or the commencement of
any action or proceeding for the taking of any material portion of the
Collateral or interest therein under power of eminent domain or by condemnation
or similar proceeding that could reasonably be expected to reduce the value of
the Collateral by an aggregate amount in excess of $50,000,000; and

        (e)   any development that results in, or could reasonably be expected
to have, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

        SECTION 5.3.    Information Regarding Collateral.    (a) The Parent
Borrower will furnish to the Administrative Agent prompt written notice of any
change (i) in any Loan Party's corporate name, (ii) in the jurisdiction of
organization of any Loan Party, (iii) in any Loan Party's identity or corporate
structure or (iv) in any Loan Party's Federal Taxpayer Identification Number.
Unless the Parent Borrower shall have provided to the Administrative Agent at
least 15 days' prior written notice of any such change, the Parent Borrower
agrees not to effect or permit any change referred to in the preceding sentence
until such time as all filings have been made under the Uniform Commercial Code
or otherwise that are required in order for the Administrative Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral.

        (b)   On each Collateral Date, the Parent Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Parent Borrower
setting forth (i) the information required by Section 5.11 and (ii) a summary of
any change referred to in the first sentence of paragraph (a) above that has
occurred since the immediately preceding Collateral Date (or, in the case of the
first Collateral Date, since the Effective Date).

        SECTION 5.4.    Existence; Conduct of Business.    The Parent Borrower
will, and will cause each of its Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.4.

        SECTION 5.5.    Payment of Obligations.    The Parent Borrower will, and
will cause each of its Subsidiaries to, pay its material Indebtedness and other
obligations, including material Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Parent
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to have a Material Adverse Effect.

77

--------------------------------------------------------------------------------




        SECTION 5.6.    Maintenance of Properties.    The Parent Borrower will,
and will cause each of its Subsidiaries to, keep and maintain all property
material to the conduct of its business in good condition, ordinary
obsolescence, wear and tear excepted.

        SECTION 5.7.    Insurance.    The Parent Borrower will, and will cause
each of its Subsidiaries to, maintain, with financially sound and reputable
insurance companies (a) insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required to be maintained
pursuant to the Security Documents. The Parent Borrower will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.

        SECTION 5.8.    Books and Records; Inspection and Audit Rights.    The
Parent Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Parent Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

        SECTION 5.9.    Compliance with Laws and Contractual Obligations.    The
Parent Borrower will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority (including
Environmental Laws) and all Contractual Obligations applicable to it or its
property, except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

        SECTION 5.10.    Use of Proceeds and Letters of Credit and Foreign
Credit Instruments.    The proceeds of the Initial Term Loans will be used only
to refinance the LYONs. The proceeds of the Incremental Term Loans will be used
only for the purposes specified in the relevant Incremental Facility Activation
Notice. The proceeds of the Revolving Loans and Swingline Loans, and the Letters
of Credit, will be used only for working capital and general corporate purposes
of the Parent Borrower and its Subsidiaries, including Permitted Acquisitions,
Investments and Restricted Payments permitted hereby. The Foreign Credit
Instruments will be used only for the operational business of the Parent
Borrower and its Subsidiaries, provided that no Foreign Credit Instrument may be
issued for the benefit of financial creditors. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations U and
X.

        SECTION 5.11.    Additional Collateral.    (a) On each Collateral Date,
the Parent Borrower will notify the Administrative Agent of the identity of any
Wholly Owned Subsidiary that is not already a Subsidiary Guarantor and promptly
after such Collateral Date will (i) cause such Subsidiary (unless it is a
Foreign Subsidiary (or a Subsidiary thereof) or a Receivables Entity) to become
a "Subsidiary Guarantor" under the Guarantee and Collateral Agreement, (ii) in
the case of each such Subsidiary that is a Material Subsidiary, cause such
Subsidiary (unless it is a Foreign Subsidiary (or a Subsidiary thereof) or a
Receivables Entity) to become a "Grantor" under the Guarantee and Collateral
Agreement and, after the occurrence of the Ratings Event, each other relevant
Security Document, (iii) cause the Capital Stock of such Wholly Owned Subsidiary
to be pledged pursuant to the Guarantee and Collateral Agreement (except that,
(A) if such Subsidiary is a Foreign Subsidiary (or a Subsidiary thereof), no
Capital Stock of such Subsidiary shall be pledged unless such Subsidiary is a
Material Subsidiary that is directly owned by the Parent Borrower or a Domestic
Subsidiary, and then the amount of voting stock of such Subsidiary to be pledged
pursuant to the Guarantee and Collateral Agreement shall be limited to 66% of
the outstanding shares of voting stock of such Subsidiary, and

78

--------------------------------------------------------------------------------




(B) if such Subsidiary is a Receivables Entity, no shares of Capital Stock of
such Subsidiary shall be pledged if the documentation relating to the
Receivables sale, factoring or securitization to which such Receivables Entity
is a party expressly prohibits such pledge) and (iv) except in the case of a
Foreign Subsidiary (or a Subsidiary thereof) or a Receivables Entity, take all
steps required pursuant to this Section 5.11, Section 5.12 and the relevant
Security Documents to create and perfect Liens in the relevant property of such
Subsidiary; provided that the Parent Borrower and its Subsidiaries shall not be
required to comply with the requirements of this Section 5.11(a) if the
Administrative Agent, in its sole discretion, determines that the cost of such
compliance is excessive in relation to the value of the collateral security to
be afforded thereby.

        (b)   Promptly, and in any event within 30 days (or such longer period
as is reasonably acceptable to the Administrative Agent), following the first
date on which the outstanding Indebtedness under this Agreement is rated "Ba2"
or less by Moody's and "BB" or less by S&P (such date, the "Ratings Event"), the
Parent Borrower shall (i) execute and deliver, and cause each Subsidiary
Guarantor to execute and deliver, to the Administrative Agent security
documents, in form and substance reasonably satisfactory to the Administrative
Agent, pursuant to which the Parent Borrower and each Subsidiary Guarantor shall
grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in all property of such Person (including any parcel of owned domestic
real property having a fair market value in excess of $10,000,000 but excluding
(A) all other real property, (B) Capital Stock not required to be pledged
pursuant to Section 5.11(a), (C) assets that cannot be pledged as collateral due
to existing legal or contractual prohibitions and (D) those assets that are, in
the reasonable judgment of the Administrative Agent, customarily excluded from
security documents) that is not already subject to a perfected first priority
Lien (except as permitted by Section 6.3) in favor of the Administrative Agent
and (ii) take, and cause the relevant Subsidiaries to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect such Liens, including actions described in Section 5.12, all at the
expense of the Loan Parties; provided that the Parent Borrower and its
Subsidiaries shall not be required to comply with the requirements of this
Section 5.11(b) if the Administrative Agent, in its sole discretion, determines
that the cost of such compliance is excessive in relation to the value of the
collateral security to be afforded thereby.

        (c)   If, as of any Collateral Date following the Ratings Event, any
property of the Parent Borrower, any Subsidiary Guarantor that is a "Grantor"
under any Security Document or any Subsidiary that is required to become a
"Grantor" pursuant to Section 5.11(a) (including any parcel of owned domestic
real property having a fair market value in excess of $10,000,000 but excluding
(A) all other real property, (B) Capital Stock not required to be pledge
pursuant to Section 5.11(a), (C) assets that cannot be pledged as collateral due
to existing legal or contractual prohibitions and (D) those assets that are, in
the reasonable judgment of the Administrative Agent, customarily excluded from
security documents) is not already subject to a perfected first priority Lien
(except as permitted by Section 6.3) in favor of the Administrative Agent, the
Parent Borrower will notify the Administrative Agent thereof, and, promptly
after such Collateral Date, will cause such assets to become subject to a Lien
under the relevant Security Documents and will take, and cause the relevant
Subsidiary to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in Section 5.12, all at the expense of the Loan Parties; provided that
the Parent Borrower and its Subsidiaries shall not be required to comply with
the requirements of this Section 5.11(c) if the Administrative Agent, in its
sole discretion, determines that the cost of such compliance is excessive in
relation to the value of the collateral security to be afforded thereby.

        (d)   Notwithstanding anything to the contrary in this Section 5.11 or
any other Loan Document, prior to the occurrence of the Ratings Event, no
property other than Capital Stock shall be required to become Collateral.

79

--------------------------------------------------------------------------------




        (e)   Promptly, and in any event within 30 days (or such longer period
as is reasonably acceptable to the Administrative Agent), following the first
date after the Release Date on which the outstanding Indebtedness under this
Agreement is rated less than "Baa3" by Moody's or less than "BBB-" by S&P, the
Parent Borrower shall (i) execute and deliver, and cause each Subsidiary
Guarantor to execute and deliver, to the Administrative Agent security
documents, in form and substance reasonably satisfactory to the Administrative
Agent, pursuant to which the Parent Borrower and each Subsidiary Guarantor shall
grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in all property (and types of property) of such Person that constituted
Collateral under the Guarantee and Collateral Agreement as in effect immediately
prior to the Release Date (and, for the avoidance of doubt, shall not include
Capital Stock not required to be pledged pursuant to Section 5.11(a)) and
(ii) take, and cause the relevant Subsidiaries to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in Section 5.12, all at the
expense of the Loan Parties.

        (f)    Notwithstanding anything to the contrary in this Section 5.11 or
any other Loan Document, the Administrative Agent and the Lenders shall not have
Liens on (and shall, at the request and expense of the Parent Borrower, timely
release any Liens on): (i) the assets transferred to a Receivables Entity and
assets of such Receivables Entity, (ii) the Receivables and related assets (of
the type specified in the definition of "Qualified Receivables Transaction")
transferred, or in respect of which security interests are granted, pursuant to
a Qualified Receivables Transaction and (iii) if the documentation relating to
the Receivables sale, factoring or securitization to which such Receivables
Entity is a party expressly prohibits such a Lien, the Capital Stock or debt
(whether or not represented by promissory notes) of or issued by a Receivables
Entity to the Parent Borrower or any of its Subsidiaries, in each case in
connection with a Qualified Receivables Transaction permitted by Section 6.6(c).

        SECTION 5.12.    Further Assurances.    The Parent Borrower will, and
will cause each of the Subsidiaries to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law, or which the Administrative Agent may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Loan Parties. The Parent Borrower also agrees to provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

        SECTION 5.13.    Post-Closing Matters.    Within 60 days after the
Effective Date (or such longer period as is agreed to by the Administrative
Agent in its sole discretion), the Parent Borrower shall cause to be provided to
the Administrative Agent, to the extent not previously provided pursuant to
Section 4.1(a)(iii), an Acknowledgement and Consent, substantially in the form
attached to the Guarantee and Collateral Agreement, executed and delivered by
each Issuer (as defined therein) that is not a party to the Guarantee and
Collateral Agreement.


ARTICLE VI

NEGATIVE COVENANTS

        Until the Commitments have expired or terminated and the principal of
and interest (and premium, if any) on each Loan and all fees payable hereunder
have been paid in full and all Letters of Credit and Foreign Credit Instruments
have expired or terminated (or been fully cash collateralized or otherwise
supported in a manner consistent with the terms of Section 2.5(j) or 2.6(m)(v),
as applicable)

80

--------------------------------------------------------------------------------




and all LC Disbursements and Foreign Credit Disbursements shall have been
reimbursed, the Parent Borrower covenants and agrees with the Lenders that:

        SECTION 6.1.    Financial Condition Covenants.    (a) Consolidated
Leverage Ratio. The Parent Borrower will not permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Parent Borrower to exceed 3.25 to 1.00.

        (b)   Consolidated Interest Coverage Ratio. The Parent Borrower will not
permit the Consolidated Interest Coverage Ratio for any period of four
consecutive fiscal quarters of the Parent Borrower to be less than 3.50 to 1.00.

        SECTION 6.2.    Indebtedness.    The Parent Borrower will not, and will
not permit any Subsidiary to, create, incur, assume (collectively, "Incur") or
permit to exist (except as provided below) any Indebtedness, except:

        (a)   Indebtedness created under the Loan Documents;

        (b)   subordinated debt of the Parent Borrower (including any
subordinated debt which extends, renews, replaces or is in exchange for existing
subordinated debt of the Parent Borrower), so long as (i) such Indebtedness has
no scheduled principal payments prior to the date that is six months after the
latest maturity date then in effect for Loans hereunder, (ii) the covenants and
defaults, taken as a whole, contained in the Subordinated Debt Documents are not
materially more restrictive than those contained in this Agreement, as agreed to
by the Administrative Agent acting reasonably, and (iii) the Subordinated Debt
Documents contain subordination terms that are no less favorable in any material
respect to the Lenders than those applicable to offerings of "high-yield"
subordinated debt by similar issuers of similar debt at or about the same time,
as agreed to by the Administrative Agent acting reasonably;

        (c)   Indebtedness existing on the Effective Date and set forth in
Schedule 6.2 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;

        (d)   Indebtedness of the Parent Borrower to any Subsidiary and of any
Subsidiary to the Parent Borrower or any other Subsidiary; provided that
Indebtedness pursuant to this paragraph (d) of any Subsidiary that is not a
Wholly Owned Subsidiary Guarantor shall be subject to Section 6.5;

        (e)   Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, warranty, release and appeal bonds, bank guarantees,
letters of credit, and guarantees of any of the foregoing in each case securing
obligations not constituting Indebtedness for borrowed money and obtained in the
ordinary course of business;

        (f)    Guarantees by the Parent Borrower of Indebtedness of any
Subsidiary and by any Subsidiary of Indebtedness of the Parent Borrower or any
other Subsidiary; provided that (i) Guarantees pursuant to this paragraph (f) of
Indebtedness of any Subsidiary that is not a Wholly Owned Subsidiary Guarantor
shall be subject to Section 6.5, (ii) a Subsidiary shall not Guarantee the
Indebtedness of any Loan Party unless such Subsidiary has also Guaranteed the
Obligations pursuant to the Guarantee and Collateral Agreement and
(iii) Guarantees pursuant to this paragraph (f) of Subordinated Debt shall be
subordinated to the Guarantee of the Obligations pursuant to the Guarantee and
Collateral Agreement on terms no less favorable to the Lenders than the
subordination provisions of the Subordinated Debt;

        (g)   (i) Indebtedness of the Parent Borrower or any Subsidiary Incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and

81

--------------------------------------------------------------------------------






replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, provided that such Indebtedness (other than any such
extension, renewal or replacement) is Incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) Attributable Debt in connection with Sale/Leaseback Transactions involving
fixed or capital assets, in the case of either clause (i) or (ii) if at the time
of Incurrence thereof, after giving effect thereto, the aggregate principal
amount of all Specified Indebtedness shall not exceed an amount equal to 15% of
the Total Consolidated Assets;

        (h)   Indebtedness of any Person that becomes a Subsidiary after the
Effective Date and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
providedthat (i) such Indebtedness (other than any such extension, renewal or
replacement) exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) at the time of Incurrence thereof, after giving effect
thereto, the aggregate principal amount of all Specified Indebtedness shall not
exceed an amount equal to 15% of the Total Consolidated Assets;

        (i)    Indebtedness to finance the general working capital needs of the
Parent Borrower and its Subsidiaries, Incurred after the Domestic Revolving
Maturity Date and the Global Revolving Maturity Date, in an aggregate principal
amount not to exceed the amount of the Revolving Commitments as in effect
immediately prior to such date; provided that (i) the Revolving Commitments
shall have been or shall concurrently be terminated, the Revolving Loans and
Swingline Loans shall have been or shall concurrently be repaid in full, all LC
Disbursements shall have been repaid in full and all Letters of Credit shall
have been or shall concurrently be cancelled or replaced and (ii) the terms and
conditions of such replacement working capital facility (including any
arrangements for sharing of Collateral) shall be reasonably satisfactory to the
Required Lenders (determined after giving effect to the termination of the
Revolving Commitments);

        (j)    letters of credit, bank guarantees or surety instruments obtained
in the ordinary course of business in an aggregate face amount not exceeding
$150,000,000 at any time outstanding (which may be secured); provided that, in
the case of any such Indebtedness that is secured, at the time of Incurrence
thereof, after giving effect thereto, the aggregate principal amount of all
Specified Indebtedness shall not exceed an amount equal to 15% of the Total
Consolidated Assets;

        (k)   Indebtedness of Foreign Subsidiaries and any other Subsidiary that
is not a Loan Party; provided that, at the time of Incurrence thereof, after
giving effect thereto, the aggregate principal amount of all Specified
Indebtedness shall not exceed an amount equal to 15% of the Total Consolidated
Assets (with the amount of Indebtedness under overdraft lines or cash management
facilities being determined net of cash held for the benefit of the relevant
Subsidiary by the institution creating such overdraft or cash management
facility);

        (l)    unsecured Indebtedness of the Parent Borrower (and any unsecured
Guarantees of such Indebtedness by Subsidiary Guarantors to the extent permitted
by Section 6.2(f)) and any extensions, renewals and replacements of any such
Indebtedness that are Incurred by the Parent Borrower, that are unsecured and
that do not increase the outstanding principal amount of such Indebtedness (with
Guarantees by Subsidiary Guarantors as permitted by Section 6.2(f)); provided
that, with respect to all Indebtedness permitted by this paragraph (l)
(including any extension, renewal or replacement thereof), (i) such Indebtedness
has no scheduled principal payments prior to the latest maturity date then in
effect for Loans hereunder, (ii) the covenants and defaults, taken as a whole,
contained in the documentation for such Indebtedness are not materially more
restrictive than those contained in this Agreement, as agreed to by the
Administrative Agent acting reasonably, (iii) no Default or Event of Default
shall have occurred and be continuing, or would occur after giving effect to the
Incurrence of such Indebtedness, and (iv) the Parent Borrower shall

82

--------------------------------------------------------------------------------






be in compliance, on a pro forma basis after giving effect to the Incurrence of
such Indebtedness, with the covenants contained in Section 6.1, in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower for which the relevant information is available as if such
Incurrence had occurred on the first day of each relevant period for testing
such compliance (as demonstrated in a certificate of a Financial Officer
delivered to the Administrative Agent not more than two Business Days prior to
such Incurrence);

        (m)  (i) Indebtedness of the Parent Borrower consisting of LYONs and
Guarantees of LYONs by Subsidiaries to the extent permitted by Section 6.5(e)
(it being understood that (x) LYONS and Guarantees of LYONS by Subsidiaries as
in effect on the Effective Date are permitted by this clause (m) and (y) the
conversion described in clause (b) of the definition of "LYONs" shall be deemed
to be a new Incurrence of Indebtedness and shall be permitted only if clauses
(A) through (D) of this paragraph (m)(i) are satisfied at the time of such
conversion) representing aggregate gross proceeds not exceeding $820,000,000,
provided that (A) such Indebtedness has no scheduled principal payments (it
being acknowledged that any mandatory redemptions or conversions at the option
of the holders of the LYONs pursuant to LYONs Put/Conversion Rights are not
scheduled principal payments) prior to the date that is six months after the
latest maturity date then in effect for Loans hereunder, (B) the covenants and
defaults, taken as a whole, contained in the documentation for such Indebtedness
are not materially more restrictive than those contained in this Agreement, as
agreed to by the Administrative Agent acting reasonably, (C) no Default or Event
of Default shall have occurred and be continuing, or would occur after giving
effect to the Incurrence of such Indebtedness and (D) the Parent Borrower shall
be in compliance, on a pro forma basis after giving effect to the Incurrence of
such Indebtedness, with the covenants contained in Section 6.1, in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower for which the relevant information is available as if such
Incurrence had occurred (and, in the case of the conversion described in
clause (b) of the definition of "LYONs", as if cash interest on the LYONs had
become payable) on the first day of each relevant period for testing such
compliance (as demonstrated in a certificate of a Financial Officer delivered to
the Administrative Agent not more than two Business Days prior to such
Incurrence) and (ii) any Indebtedness of the Parent Borrower (with Guarantees by
Subsidiary Guarantors otherwise permitted by this Agreement) Incurred to
refinance any of the foregoing so long as (A) such Indebtedness has no scheduled
principal payments (it being acknowledged that if such refinancing Indebtedness
has substantially the same terms as the LYONs, any mandatory redemptions or
conversions at the option of the holders of the such Indebtedness pursuant to
substantially the same terms as the LYONs Put/Conversion Rights are not
scheduled principal payments) prior to the date that is six months after the
latest maturity date then in effect for Loans hereunder, (B) the terms thereof,
taken as a whole, are not materially more restrictive than the Indebtedness
being refinanced or are no more restrictive than those contained in this
Agreement, in each case as agreed by the Administrative Agent acting reasonably
and (C) the aggregate principal amount of the LYONs so refinanced is not
increased;

        (n)   Receivables Transaction Attributed Indebtedness and all yield,
interest, fees, indemnities and other amounts related thereto; provided that the
related Qualified Receivables Transaction shall be subject to Section 6.6(c);

        (o)   Hedging Agreements, so long as such agreements are not entered
into for speculative purposes; and

        (p)   other Indebtedness of any Loan Party in an aggregate principal
amount not exceeding $100,000,000 at any time outstanding; provided that, in the
case of any such Indebtedness that is secured, at the time of Incurrence
thereof, after giving effect thereto, the aggregate principal amount of all
Specified Indebtedness shall not exceed an amount equal to 15% of the Total
Consolidated Assets.

83

--------------------------------------------------------------------------------



        SECTION 6.3.    Liens    The Parent Borrower will not, and will not
permit any Subsidiary to, Incur or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including Receivables) or rights in respect of any thereof, except:

        (a)   Liens created under the Loan Documents;

        (b)   Permitted Encumbrances;

        (c)   any Lien on any property or asset of the Parent Borrower or any
Subsidiary existing on the Effective Date and set forth in Schedule 6.3;
provided that (i) such Lien shall not apply to any other property or asset of
the Parent Borrower or any Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (ii) such Lien shall secure only those obligations
which it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

        (d)   any Lien existing on any property prior to the acquisition thereof
by the Parent Borrower or any Subsidiary or existing on any property of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property of the Parent Borrower or any Subsidiary (other than improvements,
accessions, proceeds, dividends or distributions in respect thereof and assets
fixed or appurtenant thereto) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

        (e)   Liens on fixed or capital assets acquired, constructed or improved
by the Parent Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.2(g), (ii) such security
interests and the Indebtedness secured thereby (other than extensions, renewals
and replacements) are Incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Parent Borrower or any
Subsidiary (other than improvements, accessions, proceeds, dividends or
distributions in respect thereof and assets fixed or appurtenant thereto);

        (f)    Liens securing Indebtedness permitted by Section 6.2(i); provided
that, if any such Liens are on property that is not Collateral, then,
contemporaneously with the Incurrence of such Liens, effective provision is made
to secure the Obligations equally and ratably with the Indebtedness secured by
such Liens for so long as such Indebtedness is so secured;

        (g)   Liens on property of any Foreign Subsidiary or any other
Subsidiary that is not a Loan Party securing Indebtedness of such Subsidiary
permitted by Section 6.2(j) or (k);

        (h)   Liens on assets transferred to a Receivables Entity or other
Person in connection with a Qualified Receivables Transaction or on assets of a
Receivables Entity, in each case Incurred in connection with a Qualified
Receivables Transaction securing Indebtedness permitted by Section 6.2(n);

        (i)    Liens not otherwise permitted by this Section securing
Indebtedness expressly permitted to be secured by Section 6.2(p); provided that
the aggregate book value (determined as of the date such Loan is incurred) of
the assets subject thereto does not exceed (as to the Parent Borrower and all
Subsidiaries) $130,000,000 at any one time; and

84

--------------------------------------------------------------------------------






        (j)    Liens not otherwise permitted by this Section securing
obligations or liabilities (other than Indebtedness) in an amount not to exceed
$50,000,000.

It is understood that Liens pursuant to Sections 6.3(d), (e), (f), (g), (h) and
(i) may be Incurred only to the extent the corresponding Indebtedness is
expressly permitted to be Incurred pursuant to Section 6.2.

        SECTION 6.4.    Fundamental Changes.    The Parent Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing;

        (a)   any Person may merge into the Parent Borrower in a transaction in
which the Parent Borrower is the surviving corporation;

        (b)   any Person may merge or consolidate with any Wholly Owned
Subsidiary Guarantor so long as the surviving entity is or becomes a Wholly
Owned Subsidiary Guarantor;

        (c)   any Subsidiary may Dispose of its assets to the Parent Borrower or
any Wholly Owned Subsidiary Guarantor pursuant to a transaction of liquidation
or dissolution;

        (d)   the Parent Borrower or any Subsidiary may Dispose of any
Subsidiary pursuant to a merger of such Subsidiary in a Disposition permitted by
Section 6.6;

        (e)   any Foreign Subsidiary or other Subsidiary that is not a
Subsidiary Guarantor may merge or consolidate with any other Person so long as
the surviving entity is a Subsidiary (provided that in the case of a merger or
consolidation involving a Foreign Subsidiary Borrower, the surviving entity is a
Borrower) or Dispose of its assets to any other Subsidiary pursuant to a
transaction of liquidation or dissolution; and

        (f)    the Parent Borrower may merge or consolidate into any other
Person so long as (i) the surviving entity assumes all the Obligations of the
Parent Borrower hereunder and under the other Loan Documents pursuant to a
written agreement satisfactory to the Administrative Agent, (ii) the surviving
entity is organized under the laws of a jurisdiction within the United States of
America, (iii) no Default or Event of Default shall have occurred and be
continuing, or would occur after giving effect to such merger, (iv) the Parent
Borrower shall be in compliance, on a pro forma basis after giving effect to
such merger or consolidation, as applicable, with the covenants contained in
Section 6.1, in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the relevant information
is available as if such merger or consolidation had occurred on the first day of
each relevant period for testing such compliance (as demonstrated in a
certificate of a Financial Officer delivered to the Administrative Agent at
least ten Business Days prior to such merger or consolidation) and (v) all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such merger or consolidation to have a valid, legal and perfected
security interest in all the Collateral to the same extent as prior to such
merger or consolidation.

It is understood that no transaction pursuant to this Section 6.4 shall be
permitted unless any Investment or Disposition made in connection therewith is
also expressly permitted by Section 6.5 or 6.6, as applicable.

        SECTION 6.5.    Investments, Loans, Advances, Guarantees and
Acquisitions.    The Parent Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly Owned Subsidiary prior to such merger) any
Capital Stock of or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any

85

--------------------------------------------------------------------------------




obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (collectively, "Investments"), except:

        (a)   Permitted Investments;

        (b)   Investments existing on the Effective Date and set forth on
Schedule 6.5;

        (c)   intercompany Investments made by the Parent Borrower and its
Subsidiaries in any Subsidiary (other than any Receivables Entity) that, prior
to such Investment, is a Subsidiary; provided that, after giving effect to any
such Investment made on a particular date, the aggregate amount of outstanding
Investments made by Loan Parties after the Effective Date in or with respect to
Subsidiaries (other than any Receivables Entity) that are not Wholly Owned
Subsidiary Guarantors shall not exceed an amount equal to 10% of the Total
Consolidated Assets (it being understood that the amount of any intercompany
Investment made pursuant to this paragraph (c) in exchange for the forgiveness
of any Indebtedness owing to the Person in which such Investment is made shall
be determined net of the amount of such Indebtedness forgiven);

        (d)   loans and advances to employees of the Parent Borrower or any
Subsidiary in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Parent
Borrower and its Subsidiaries not to exceed $20,000,000 at any one time
outstanding;

        (e)   Guarantees constituting Indebtedness permitted by Section 6.2;
provided that (i) a Subsidiary shall not Guarantee the Senior Notes, any
Subordinated Debt, the LYONs or any Other Permitted Debt unless (A) such
Subsidiary also has Guaranteed the Obligations pursuant to the Guarantee and
Collateral Agreement, (B) in the case of any Guarantee of Subordinated Debt,
such Guarantee of the Subordinated Debt is subordinated to such Guarantee of the
Obligations on terms no less favorable to the Lenders than the subordination
provisions of the Subordinated Debt and (C) such Guarantee provides for the
release and termination thereof, without action by any party, upon Disposition
of the relevant Subsidiary, (ii) the aggregate principal amount of Indebtedness
of Subsidiaries that are not Wholly Owned Subsidiary Guarantors that is
Guaranteed by any Loan Party shall be subject to the limitation set forth in
paragraph (c) above and (iii) a Subsidiary shall not Guarantee the Indebtedness
of any Loan Party unless such Subsidiary has also Guaranteed the Obligations
pursuant to the Guarantee and Collateral Agreement;

        (f)    Permitted Acquisitions;

        (g)   Guarantees by the Parent Borrower and its Subsidiaries of any
Contractual Obligations (not constituting Indebtedness) of the Parent Borrower
or any Subsidiary;

        (h)   intercompany Investments in any Wholly Owned Subsidiary created by
the Parent Borrower or any of its Subsidiaries in connection with any corporate
restructuring; provided that (i) such newly-created Subsidiary is, or
contemporaneously with the consummation of such restructuring becomes, a Wholly
Owned Subsidiary Guarantor, (ii) all property transferred to such newly-created
Subsidiary that constituted Collateral shall continue to constitute Collateral
as to which the Administrative Agent has a first priority perfected security
interest, subject to Permitted Encumbrances, and (iii) contemporaneously with
the consummation of such restructuring (A) the Capital Stock (and, after the
occurrence of the Ratings Event, the assets) of such newly-created Subsidiary
are pledged under the relevant Security Documents (except to the extent that any
of the foregoing would not otherwise be required pursuant to Section 5.11 to be
so pledged on the next succeeding Collateral Date) and (B) the Parent Borrower
takes, and causes the relevant Subsidiary to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in Section 5.12, all at the
expense of the Loan Parties;

86

--------------------------------------------------------------------------------






        (i)    (i) Investments in the Emerson JV as at September 30, 2005 and
(ii) additional Investments in the Emerson JV in an aggregate amount from
September 30, 2005 through and including the date of such Investment not to
exceed $75,000,000;

        (j)    Investments financed with Capital Stock of the Parent Borrower;
provided that (i) the Parent Borrower shall be in compliance, on a pro forma
basis after giving effect to such Investment, with the covenants contained in
Section 6.1, in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the relevant information
is available as if such Investment had occurred on the first day of each
relevant period for testing such compliance (as demonstrated, in the case of any
Investment for which the aggregate cost is greater than or equal to
$100,000,000, in a certificate of a Financial Officer delivered to the
Administrative Agent prior to the consummation of such Investment) and (ii) no
Default or Event of Default shall occur after giving effect to such Investment;

        (k)   Investments comprised of capital contributions (whether in the
form of cash, a note or other assets) to a Receivables Entity or otherwise
resulting from transfers of assets permitted by Section 6.6(c);

        (l)    Investments comprised of non-cash consideration received by the
Parent Borrower or any Subsidiary in connection with any Disposition permitted
by Section 6.6(d) or (f); provided that such non-cash consideration either
(i) constitutes not more than 25% of the aggregate consideration received in
connection with such Disposition or (ii) is comprised of securities, notes or
other obligations that are converted, sold or exchanged within 30 days of
receipt thereof by the Parent Borrower or such Subsidiary into cash; and

        (m)  Investments that are not permitted by any other paragraph of this
Section, so long as, after giving effect to any such Investment, the aggregate
amount of Investments (valued at cost) at any one time outstanding shall not
exceed $250,000,000.

The outstanding amount of any Investment shall be equal to the sum of (x) the
original cost of such Investment, plus (y) the cost of all additions thereto,
minus (z) any cash proceeds from the disposition of or other cash distributions
on such Investment, without any adjustments for increases or decreases in value
or write-ups, write-downs or write-offs with respect to such Investment;
provided that the amount of any Investment shall not be less than zero.

        SECTION 6.6.    Disposition of Assets.    The Parent Borrower will not,
and will not permit any of its Subsidiaries to, Dispose of any asset, including
any Capital Stock owned by it (other than Capital Stock of the Parent Borrower
held in treasury by the Parent Borrower), nor will the Parent Borrower permit
any of it Subsidiaries to issue any additional Capital Stock of such Subsidiary,
except:

        (a)   (i) sales of inventory, obsolete or worn out equipment and
Permitted Investments and (ii) leases or licenses of real or personal property,
in each case in the ordinary course of business;

        (b)   Dispositions to the Parent Borrower or a Subsidiary; provided that
any such Dispositions by a Loan Party to a Subsidiary that is not a Loan Party
shall be made in compliance with Section 6.5;

        (c)   sales of Receivables and related assets or an interest therein of
the type specified in the definition of "Qualified Receivables Transaction"
pursuant to a Qualified Receivables Transaction, provided that (i) each such
transaction shall be a Qualified Receivables Transaction, as agreed by the
Administrative Agent acting reasonably, and (ii) the aggregate amount of
Receivables Transaction Attributed Indebtedness at any time outstanding in
respect of all such Qualified Receivables Transactions shall not exceed
$300,000,000;

        (d)   Dispositions of assets that are not permitted by any other
paragraph of this Section; provided that (i) the aggregate gross proceeds
(including any non-cash proceeds, determined on the

87

--------------------------------------------------------------------------------






basis of face amount in the case of notes or similar consideration and on the
basis of fair market value in the case of other non-cash proceeds) of all assets
Disposed of in reliance upon this paragraph (d) shall not exceed, (A) during the
period commencing on the Effective Date and ending on December 31, 2005,
$300,000,000 and (B) in the case of any fiscal year of the Parent Borrower
thereafter, 10% of the Total Consolidated Assets (provided, that (x) any such
amount referred to in this clause (B), if not so utilized in the fiscal year for
which it is permitted, may be carried over for utilization in the next
succeeding fiscal year and (y) Dispositions made pursuant to this clause (B)
during any fiscal year shall be deemed made, first, in respect of amounts
permitted for such fiscal year as provided in this clause (B) and, second, in
respect of amounts carried over from the prior fiscal year pursuant to
clause (x) above); and (ii) all Dispositions permitted by this paragraph (d)
shall be made for fair value and for at least 75% cash consideration;

        (e)   Dispositions by the Parent Borrower of all or any portion of its
interest in the Emerson JV; and

        (f)    Dispositions consummated on or before December 31, 2006 by the
Parent Borrower or a Subsidiary of any assets that the Parent Borrower, in a
public filing made with the Securities Exchange Commission prior to the
Effective Date, disclosed as the subject of a proposed sale; provided that
(i) all Dispositions permitted by this paragraph (f) shall be made for fair
value and for at least 75% cash consideration and (ii) the aggregate
consideration for all such Dispositions permitted by this paragraph (f) shall
not exceed $150,000,000.

For purposes of paragraphs (d) and (f) of this Section 6.6,

        (i)    the following will be deemed to be cash:

        (A)  the assumption by the transferee of Indebtedness (other than
subordinated Indebtedness or preferred stock) of the Parent Borrower or of any
Subsidiary (in which case, the Parent or such Subsidiary will, without further
action, be deemed to have applied such deemed cash to Indebtedness in accordance
with clause (b)(ii) of the definition of "Net Proceeds"), provided that the
amount of assumed Indebtedness that is deemed to be cash shall not exceed
$200,000,000 in the aggregate from and after the Effective Date;

        (B)  securities, notes or other obligations received by the Parent
Borrower or any Subsidiary from the transferee that are converted, sold or
exchanged within 30 days of receipt thereof by the Parent Borrower or such
Subsidiary into cash (to the extent of the cash received in such conversion,
sale or exchange); and

        (C)  in the case of any particular Disposition, promissory notes
received by the Parent Borrower or any Subsidiary from the transferee having an
aggregate principal amount not to exceed $10,000,000; and

        (ii)   in the case of a Disposition consisting of an Asset Swap, the
Parent Borrower or such Subsidiary shall only be required to receive cash in an
amount equal to at least 75% of the proceeds of such Disposition which are not
part of the Asset Swap, provided that at the time of such Asset Swap, after
giving effect thereto, the aggregate fair value (as determined at the time of
such related Asset Swap and not subject to later revaluation) of the assets of
the Parent Borrower and its Subsidiaries that are the subject of all such Asset
Swaps from and after the Effective Date shall not exceed an amount equal to 15%
of the Total Consolidated Assets.

        SECTION 6.7.    Sale and Leaseback Transactions.    The Parent Borrower
will not, and will not permit any Subsidiary to, enter into any arrangement
(each, a "Sale/Leaseback Transaction") providing for the leasing to the Parent
Borrower or any Subsidiary of real or personal property that has been or is to
be (a) sold or transferred by the Parent Borrower or any Subsidiary or
(b) constructed or acquired

88

--------------------------------------------------------------------------------



by a third party in anticipation of a program of leasing to the Parent Borrower
or any Subsidiary, in each case unless the Attributable Debt resulting therefrom
is permitted by Section 6.2(d) or 6.2(g).

        SECTION 6.8.    Restricted Payments.    The Parent Borrower will not,
and will not permit any Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or Incur any obligation
(contingent or otherwise) to do so, except:

        (a)   the Parent Borrower may (i) declare and pay dividends with respect
to its Capital Stock payable solely in shares of its Capital Stock or (ii) make
other distributions or payments payable solely in shares of its Capital Stock;

        (b)   any Wholly Owned Subsidiary may declare and pay Restricted
Payments to its immediate parent;

        (c)   any non-Wholly Owned Subsidiary may declare and pay Restricted
Payments ratably with respect to its Capital Stock;

        (d)   the Parent Borrower may make Restricted Payments, not exceeding
$10,000,000 during any fiscal year, pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Parent
Borrower and its Subsidiaries;

        (e)   the Parent Borrower may repurchase its Capital Stock and may
declare and pay cash dividends to the holders of its Capital Stock; provided
that if the Consolidated Leverage Ratio, on a pro forma basis immediately after
giving effect to such repurchase or dividend declaration (with the reference
period for Consolidated EBITDA being the most recent period of four consecutive
fiscal quarters for which the relevant financial information has been delivered
pursuant to Section 5.1(a) or (b) and with Consolidated Total Debt being
calculated without netting cash and cash equivalents), as applicable, is

        (i)    greater than or equal to 2.50 to 1.00, the aggregate amount of
such repurchases and dividend declarations pursuant to this Section 6.8(e) shall
not exceed (A) $75,000,000 in any fiscal year plus (B) an additional amount for
all such repurchases and dividend declarations made after the Effective Date
that is equal to the sum of (I) $250,000,000 and (II) a positive amount equal to
50% of cumulative Consolidated Net Income during the period from October 1, 2004
to the end of the most recent fiscal quarter for which financial information is
available preceding the date of such repurchase or dividend declaration (or, in
case such Consolidated Net Income is a deficit, minus 100% of such deficit), and

        (ii)   less than 2.50 to 1.00, the aggregate amount of such repurchases
and dividend declarations pursuant to this Section 6.8(e) shall be unlimited;
and

        provided further that any such cash dividends shall be paid within
60 days after the date of declaration thereof;

        (f)    the Parent Borrower or any Subsidiary may make Restricted
Payments to the extent required by the terms of its joint venture or similar
agreements relating to non-Wholly Owned Subsidiaries, provided that no such
Restricted Payment shall be permitted by this clause (f) unless any Investment
made in connection therewith is also expressly permitted by Section 6.5;

        (g)   the Parent Borrower may redeem any or all of the LYONs;

        (h)   the Parent Borrower or any Subsidiary that is permitted to
guarantee the LYONs may pay required interest payments in respect of LYONs of
the type described in clause (b) of the definition thereof; and

        (i)    the Parent Borrower or any Subsidiary that is permitted to
guarantee the LYONs may pay LYONs Contingent Interest.

89

--------------------------------------------------------------------------------






For the purposes of this Section 6.8, redemptions of the LYONs shall include
purchases thereof and payments required to be made in connection with the
conversion thereof.

        SECTION 6.9.    Payments of Certain Indebtedness; Certain Derivative
Transactions.    The Parent Borrower will not, nor will it permit any Subsidiary
to:

        (a)   make or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Subordinated Debt, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Subordinated Debt, except (i) extensions, renewals, replacements or exchanges of
any Subordinated Debt permitted by Section 6.2(b), (ii) the payment of regularly
scheduled interest and principal payments as and when due in respect of any
Subordinated Debt and (iii) any purchase or other acquisition of any
Subordinated Debt (A) made in consideration for (or with the proceeds of) the
issuance of common stock of the Parent Borrower or (B) if the Consolidated
Leverage Ratio for the most recent period of four consecutive fiscal quarters
for which financial statements have been delivered pursuant to Section 5.1(a) or
(b) is less than 2.50 to 1.00, other than, in each of clauses (ii) and (iii),
any such payments, purchases or other acquisitions of the Subordinated Debt
prohibited by the subordination provisions thereof; or

        (b)   enter into any derivative transaction or similar transaction
obligating the Parent Borrower or any of its Subsidiaries to make payments to
any other Person as a result of a change in market value of any Subordinated
Debt or LYONs.

        SECTION 6.10.    Transactions with Affiliates.    The Parent Borrower
will not, and will not permit any Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except:

        (a)   transactions that are at prices and on terms and conditions, taken
as a whole, not less favorable to the Parent Borrower or such Subsidiary than
could be obtained on an arm's-length basis from unrelated third parties;

        (b)   transactions between or among the Parent Borrower and the
Subsidiaries (other than a Receivables Entity) not involving any other
Affiliate;

        (c)   any Restricted Payment permitted by Section 6.8;

        (d)   any Qualified Receivables Transaction expressly permitted by
Section 6.6(c); and

        (e)   any other transaction expressly permitted by Section 6.5.

        SECTION 6.11.    Restrictive Agreements.    The Parent Borrower will
not, and will not permit any Foreign Subsidiary Borrower or any Wholly Owned
Subsidiary Guarantor to enter into, Incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of the Parent Borrower or any Subsidiary to create, Incur or
permit to exist any Lien upon any of its property, (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Parent Borrower
or any other Subsidiary or to Guarantee Indebtedness of the Parent Borrower or
any other Subsidiary or (c) the ability of any Subsidiary to transfer any of its
assets to the Parent Borrower or any other Subsidiary; provided that:

        (i)    the foregoing shall not apply to restrictions and conditions
imposed by law, Permitted Encumbrances, any Loan Document, the Senior Note
Indenture, any Subordinated Debt Document or any Other Permitted Debt Document,
provided that such restrictions and conditions

90

--------------------------------------------------------------------------------



shall not restrict any Loan Party from complying with the requirements of
Section 5.11(b) (without giving effect to clause (i)(C) thereof);

         (ii)  the foregoing shall not apply to restrictions and conditions
existing on the Effective Date identified on Schedule 6.11 (but shall apply to
any amendment or modification expanding the scope of any such restriction or
condition);

        (iii)  the foregoing shall not apply to restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is (or the assets that are) to be sold and such sale is
permitted hereunder;

        (iv)  the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to a Qualified Receivables Transaction
permitted by this Agreement if such restrictions or conditions apply only to the
relevant Receivables Entity;

         (v)  clauses (a) and (c) above shall not apply to restrictions and
conditions contained in documentation relating to a Subsidiary acquired in a
Permitted Acquisition, provided that such restriction or condition (x) existed
at the time such Person became a Subsidiary, (y) was not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(z) applies only to such Subsidiary;

        (vi)  the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness;

       (vii)  clauses (a) and (c) above shall not apply to customary provisions
in leases and other contracts restricting the assignment thereof; and

      (viii)  the foregoing shall not apply to customary provisions in purchase
money obligations for property acquired in the ordinary course of business,
Capital Leases Obligations, industrial revenue bonds or operating leases that
impose encumbrances or restrictions on the property so acquired or covered
thereby, restrictions on cash or other deposits or net worth required by
customers under contracts entered into in the ordinary course of business and
joint venture agreements or other similar arrangements if such provisions apply
only to the Person (and the equity interests in such Person) that is the subject
thereof.

        SECTION 6.12.    Amendment of Material Documents, etc.    The Parent
Borrower will not, and will not permit any Subsidiary to, (a) amend, modify,
supplement or waive in any respect that is material and adverse to the Lenders
any of its rights under any Subordinated Debt Document or any LYONs Documents
(it being understood, however, that any amendment to provide Guarantees in
respect of the LYONs or any Subordinated Debt, which Guarantees are permitted by
this Agreement, would not constitute such an amendment) or (b) designate any
Indebtedness (other than obligations of the Loan Parties pursuant to the Loan
Documents) as "Designated Senior Indebtedness" (or any comparable concept) that
controls payment blockages for the purposes of the Subordinated Debt Documents.

91

--------------------------------------------------------------------------------






ARTICLE VII

EVENTS OF DEFAULT

                If any of the following events ("Events of Default") shall
occur:

        (a)   any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or Foreign Credit
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

        (b)   any Borrower shall fail to pay any interest (or premium, if any)
on any Loan or any fee or any other amount (other than an amount referred to in
paragraph (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days;

        (c)   any representation or warranty made or deemed made by or on behalf
of the Parent Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;

        (d)   the Parent Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.2, 5.4 (with respect to the
existence of any Borrower) or 5.10 or in Article VI;

        (e)   any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in paragraph (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof to the Parent
Borrower from the Administrative Agent or the Required Lenders;

        (f)    the Parent Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, after the passage of any cure period provided in
such Indebtedness;

        (g)   (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with the giving of notice, if required) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(including, in any event, an "Event of Default" under and as defined in the
Senior Note Indenture, any Subordinated Debt Documents or any Other Permitted
Debt Documents) but excluding, in any event, (A) any mandatory redemptions or
conversions at the option of the holders of the LYONs pursuant to LYONs
Put/Conversion Rights and (B) after the Term Loans have been paid in full, any
mandatory repurchases of the Senior Notes (and any other Indebtedness that ranks
pari passu in right of payment to the Obligations) made in accordance with the
Senior Note Indenture or any Other Permitted Debt Document with "Excess
Proceeds" from any "Asset Disposition" pursuant to a required "Asset Disposition
Offer" (as each such term was defined in the Senior Note Indenture when the
Senior Notes were initially issued) (or any comparable concept in any Other
Permitted Debt Document), or (ii) any event or condition occurs that results in
(A) an automatic termination, winddown or comparable event with respect to any
Qualified Receivables Transaction or (B) permits a notice of termination, a
notice of winddown, a notice of acceleration or any comparable notice to be
given under any such Qualified Receivables Transaction prior to the scheduled
termination, winddown, maturity or comparable event, provided that an event or

92

--------------------------------------------------------------------------------






condition described in clause (ii) of this paragraph (g) shall not at any time
constitute an Event of Default unless, at such time, one or more events or
conditions of the type described in clauses (i) and (ii) of this paragraph (g)
shall have occurred and be continuing with respect to Indebtedness, obligations
in respect of Hedging Agreements and/or Qualified Receivables Transactions in an
aggregate outstanding amount exceeding $75,000,000;

        (h)   an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

        (i)    the Parent Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

        (j)    the Parent Borrower or any Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

        (k)   one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 shall be rendered against the Parent Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Parent Borrower or any Subsidiary to
enforce any such judgment;

        (l)    an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to have a Material Adverse Effect;

        (m)  the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert;

        (n)   any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party or any Affiliate of any Loan
Party not to be, a valid and perfected Lien on any Collateral (other than
immaterial Collateral), with the priority required by the applicable Security
Document;

        (o)   the Subordinated Debt or any Guarantees thereof shall cease, for
any reason, to be validly subordinated to the Obligations or the obligations of
the Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the
case may be, as provided in the Subordinated Debt Documents, or any Loan Party,
any Affiliate of any Loan Party, the trustee in respect of the Subordinated Debt
or the holders of at least 25% in aggregate principal amount of the Subordinated
Debt shall so assert; or

93

--------------------------------------------------------------------------------






        (p)   a Change of Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest (and premium, if any) thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event with respect to any
Borrower described in paragraph (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest (and premium, if any) thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower.


ARTICLE VIII

THE ADMINISTRATIVE AGENT

        Each of the Lenders hereby irrevocably appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. For the purposes of Article 2692 of the Civil
Code of Quebec and without limiting the generality of the foregoing, each
Canadian Lender hereby irrevocably designates and appoints the Administrative
Agent in its capacity as agent and holder of a power of attorney of each such
Canadian Lender under this Agreement and the other Loan Documents.

        The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

        The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.2), and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Parent Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be

94

--------------------------------------------------------------------------------




deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Parent Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

        The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

        The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

        Subject to the appointment and acceptance of a successor to the
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Parent Borrower. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Parent Borrower, to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Parent Borrower and such successor. After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

        Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other Lender or any of their respective
affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective affiliates and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own

95

--------------------------------------------------------------------------------




decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or related agreement or any document furnished hereunder or
thereunder.

        For the avoidance of doubt, each of the foregoing references to the
Administrative Agent and the Lenders shall be deemed to include (a) the Canadian
Administrative Agent and the Canadian Lenders and (b) the Foreign Trade Facility
Agent and the Foreign Issuing Lenders, as applicable. Neither the Syndication
Agent nor any Documentation Agent shall have any duties or responsibilities
hereunder in its capacity as such.


ARTICLE IX

MISCELLANEOUS

        Section 9.1.    Notices.    Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

        (a)   if to the Parent Borrower, to it at 13515 Ballantyne Corporate
Place, Charlotte, North Carolina 28277, attention of Treasurer and Chief
Financial Officer (Telecopy No. 704-752-7487), and if to any Foreign Subsidiary
Borrower, to it at its address (or telecopy number) specified in the relevant
Borrowing Subsidiary Agreement with a copy to the Parent Borrower at its address
(or telecopy number) specified above;

        (b)   if to the Administrative Agent, as applicable, (i) to J.P. Morgan
Europe Limited, 125 London Wall, London, England, Attention of Caroline Walsh
(Telecopy No. 44-207-777-2360), (ii) to The Bank of Nova Scotia, 44 King Street
West, Toronto, Ontario, Canada M5H 1H1, attention of John Hall (Telecopy
No. 416-866-5991), (iii) to JPMorgan Chase Bank, Agent Bank Services Group, 1111
Fannin, Tenth Floor, Houston, Texas 77002, attention of Stephanie Sever
(Telecopy No. 713-750-2666), or (iv) to Deutsche Bank AG, Trade Center,
Königsalle 45 - 47, 40212 Düsseldorf, Germany, attention of Roland Stephan or
Irmgard Kleinsteinberg (Telecopy No. 49-211-883-9386; E-mail:
spx-ftf.agent@db.com), in each case referred to in clause (i), (ii) or
(iii) above, with a copy to JPMorgan Chase Bank, 270 Park Avenue, New York, New
York 10017, Attention of Randolph Cates (Telecopy No. 212-270- 3279); and

        (c)   if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Loan Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

        SECTION 9.2.    Waivers; Amendments.    (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative

96

--------------------------------------------------------------------------------




and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit or a Foreign Credit Instrument shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

        (b)   Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Required Lenders and each Loan Party party to the relevant
Loan Document, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document;
provided that no such agreement shall:

          (i)  increase the Commitment of any Lender without the written consent
of such Lender;

         (ii)  reduce the principal amount of or subordinate the principal of
any Loan, LC Disbursement or Foreign Credit Disbursement, or reduce the rate of
interest thereon, or reduce any premium or fees payable hereunder, without the
written consent of each Lender directly affected thereby;

        (iii)  extend the final scheduled date of maturity of any Loan, or
postpone the scheduled date of payment of the principal amount of any Loan, LC
Disbursement or Foreign Credit Disbursement, or any interest (or premium, if
any) thereon, or any fees payable hereunder, or reduce the amount of, waive,
excuse or subordinate any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby;

        (iv)  require any Lender to make Loans having an Interest Period of one
year or longer, without the written consent of such Lender;

         (v)  amend, modify or waive any provision of this Agreement in any
manner that would change the application of mandatory prepayments hereunder
disproportionately as among the Facilities without the written consent of the
Majority Facility Lenders in respect of each Facility adversely affected
thereby;

        (vi)  amend, modify or waive the first sentence of Section 2.13(a)
without the written consent of each Lender directly affected thereby;

       (vii)  change any of the provisions of this Section or the definition of
"Required Lenders" or "Majority Facility Lenders" or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);

      (viii)  release or subordinate the Guarantee from the Parent Borrower or
all or substantially all of the Guarantees from the Subsidiary Guarantors under
the Guarantee and Collateral Agreement (except as expressly provided in the Loan
Documents), without the written consent of each Lender; or

        (ix)  release or subordinate all or substantially all of the Liens of
the Security Documents on the Collateral (except as expressly provided in the
Loan Documents), without the written consent of each Lender.

97

--------------------------------------------------------------------------------






        (c)   In addition, notwithstanding the foregoing:

          (i)  this Agreement may be amended with the written consent of the
Administrative Agent, the Parent Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the refinancing of all
outstanding Initial Term Loans or all outstanding Incremental Term Loans
("Refinanced Term Loans") with a replacement "A" or "B" term loan tranche, as
applicable, hereunder ("Replacement Term Loans"), provided that (A) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (B) the Applicable
Rate for such Replacement Term Loans shall not be higher than the Applicable
Rate for such Refinanced Term Loans, (C) the weighted average life to maturity
of such Replacement Term Loans shall not be shorter than the weighted average
life to maturity of such Refinanced Term Loans at the time of such refinancing
and (D) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing;

         (ii)  this Agreement may be amended to provide for the increases in the
Commitments and/or Incremental Term Loans contemplated by Section 2.1(b), and
matters related thereto, upon (A) execution and delivery by the Parent Borrower,
the Administrative Agent and each Lender increasing its Commitment and/or
providing Incremental Term Loans of an Incremental Facility Activation Notice
and (B) such other documents with respect thereto as the Administrative Agent
shall reasonably request;

        (iii)  this Agreement may be amended (A) to add any Foreign Subsidiary
of the Parent Borrower as a Foreign Subsidiary Borrower under the Global
Revolving Facility upon execution and delivery by the Parent Borrower, such
Foreign Subsidiary and the Administrative Agent of a Borrowing Subsidiary
Agreement providing for such Subsidiary to become a Foreign Subsidiary Borrower
under the Global Revolving Facility and (B) to remove any Subsidiary as a
Foreign Subsidiary Borrower under the Global Revolving Facility upon (x) written
notice by the Parent Borrower and such Subsidiary to the Administrative Agent to
such effect and (y) repayment in full of all outstanding Obligations of such
Foreign Subsidiary Borrower under the Global Revolving Facility;

        (iv)  this Agreement may be amended (A) to add any Foreign Subsidiary of
the Parent Borrower as a Foreign Subsidiary Borrower under the Foreign Trade
Facility upon execution and delivery by the Parent Borrower, such Foreign
Subsidiary, the Foreign Trade Facility Agent and the Administrative Agent of a
Borrowing Subsidiary Agreement providing for such Subsidiary to become a Foreign
Subsidiary Borrower under the Foreign Trade Facility and (B) to remove any
Subsidiary as a Foreign Subsidiary Borrower under the Foreign Trade Facility
upon (x) written notice by the Parent Borrower and such Subsidiary to the
Foreign Trade Facility Agent and the Administrative Agent to such effect,
(y) repayment in full of all outstanding Obligations of such Foreign Subsidiary
Borrower under the Foreign Trade Facility and (z) the expiration or termination
(or full cash collateralization or provision of other credit support in a manner
consistent with the terms of Section 2.6(m)(v)) of all Foreign Credit
Instruments issued for the account of such Foreign Subsidiary Borrower; and

         (v)  this Agreement may be amended (A) to change any of the mechanics
applicable to Foreign Credit Instruments set forth in Section 2.6, with the
written consent of the Administrative Agent, the Foreign Trade Facility Agent,
the Parent Borrower and the Majority Facility Lenders in respect of the Foreign
Trade Facility, and (B) to change any of the mechanics applicable to Foreign
Credit Instruments set forth in Section 2.6 solely to the extent necessary to
permit a

98

--------------------------------------------------------------------------------






Foreign Credit Instrument to be issued in a particular country in accordance
with applicable local Requirements of Law, with the written consent of the
Administrative Agent, the Foreign Trade Facility Agent, each Foreign Issuing
Lender directly affected thereby and the Parent Borrower; provided that (x) no
amendment pursuant to this clause (v) shall have the effect of making any change
described in the proviso to Section 9.2(b) and (y) no amendment pursuant to
clause (B) above shall have the effect of making any change to Section 2.6 in
respect of Foreign Credit Instruments (and any related Foreign Trade Exposure)
issued or to be issued outside of such country.

        SECTION 9.3.    Expenses; Indemnity; Damage Waiver.    (a) The Parent
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), including the reasonable fees and
disbursements of counsel to the Administrative Agent, with statements with
respect to the foregoing to be submitted to the Parent Borrower prior to the
Effective Date (in the case of amounts to be paid on the Effective Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender or Foreign Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Foreign Credit Instrument or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit or Foreign Credit Instruments issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, Letters of Credit or Foreign Credit
Instruments.

        (b)   The Parent Borrower shall indemnify the Administrative Agent and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an "Indemnitee") against, and hold each Indemnitee harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution, delivery, enforcement,
performance and administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan, Letter of Credit or Foreign
Credit Instrument or the use of the proceeds therefrom (including any refusal by
an Issuing Lender or Foreign Issuing Lender to honor a demand for payment under
a Letter of Credit or Foreign Credit Instrument if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit or Foreign Credit Instrument, as applicable), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Parent Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Parent
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

99

--------------------------------------------------------------------------------




        (c)   To the extent that the Parent Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, any Issuing Lender, any
Foreign Issuing Lender or the Swingline Lender under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent,
such Issuing Lender, Foreign Issuing Lender or the Swingline Lender, as the case
may be, such Lender's pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Lender, such Foreign
Issuing Lender or the Swingline Lender in its capacity as such. For purposes
hereof, a Lender's "pro rata share" shall be determined based upon its share of
the sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at the time; provided that (i) in the case of amounts owing to any
Issuing Lender or the Swingline Lender, in each case in its capacity as such, a
Lender's "pro rata share" shall be determined based solely upon its share of the
sum of Domestic Revolving Exposures and unused Domestic Revolving Commitments at
the time and (ii) in the case of amounts owing to any Foreign Issuing Lender, in
its capacity as such, a Lender's "pro rata share" shall be determined based
solely upon its share of the sum of Foreign Trade Exposures and unused Foreign
Trade Commitments at the time.

        (d)   To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan, Letter of Credit or Foreign
Credit Instrument or the use of the proceeds thereof.

        (e)   All amounts due under this Section shall be payable not later than
15 days after written demand therefor. Statements payable by the Parent Borrower
pursuant to this Section shall be sent to Attention of Treasurer and Chief
Financial Officer (Telephone No. 704-752-4400) (Telecopy No. 704-752-7487), at
the address of the Parent Borrower set forth in Section 9.1, or to such other
Person or address as may be hereafter designated by the Parent Borrower in a
written notice to the Administrative Agent.

100

--------------------------------------------------------------------------------



        SECTION 9.4.    Successors and Assigns; Participations and
Assignments.    (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that a Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

        (b)   Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment to a Lender or a Lender Affiliate, each of the
Parent Borrower and the Administrative Agent must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), provided that the consent of the Administrative Agent shall be
required for any assignment to an assignee in respect of any Revolving Facility,
(ii) except in the case of an assignment to a Lender or a Lender Affiliate or an
assignment of the entire remaining amount of the assigning Lender's Commitment
or Loans, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not (x) in the case of an assignment of a Revolving Commitment, Revolving Loan
or Foreign Credit Instrument, be less than $5,000,000, and (y) in the case of an
assignment of a Term Loan Commitment or a Term Loan, be less than $1,000,000,
unless the Parent Borrower and the Administrative Agent otherwise consent,
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, (iv) the assignee, if not already a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire, (v) no
assignment of Global Revolving Commitments or Global Revolving Loans may be made
to an assignee that cannot make Loans in each of the Qualified Global Currencies
(other than Canadian dollars), (vi) no assignment of Canadian Commitments or
Canadian Dollar Loans may be made to an assignee that cannot make Loans in each
of the Qualified Global Currencies and (vii) no assignment of Foreign Trade
Commitments or Foreign Credit Instruments (except to a Lender or a Lender
Affiliate) may be made without the prior written consent of the Foreign Trade
Facility Agent; and provided further that any consent of any Borrower otherwise
required under this paragraph shall not be required if an Event of Default under
paragraph (a), (b), (h) or (i) of Article VII has occurred and is continuing.
Any such assignment need not be ratable as among the Facilities. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 9.3). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

        (c)   The Administrative Agent, acting for this purpose as an agent of
the Parent Borrower, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount of the Loans (whether or not evidenced by a promissory
note),

101

--------------------------------------------------------------------------------




LC Disbursements and Foreign Credit Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the "Register"). The entries in the
Register shall be conclusive, and each Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

        (d)   Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee is already a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. Any
assignment or transfer of all or part of a Loan evidenced by a promissory note
shall be registered as to both principal and interest on the Register only upon
surrender for registration of assignment or transfer of the promissory note
evidencing such loan, accompanied by a duly executed Assignment and Acceptance,
and thereupon one or more new promissory notes in the same aggregate principal
amount shall be issued to the designated Assignee and the old promissory notes
shall be returned by the Administrative Agent to the Parent Borrower marked
"cancelled".

        (e)   Any Lender may, without the consent of any Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a "Participant") in all or a portion of such Lender's rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender's obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) each
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. In no event shall any Participant under any
such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest (or premium, if any) on, the Loans or
any fees payable hereunder, or postpone the date of the final maturity of the
Loans, in each case to the extent subject to such participation. Subject to
paragraph (f) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.17, 2.18 and 2.19 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section, provided that, in the case of Section 2.19, such
Participant shall have complied with the requirements of said section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.8 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.20(c) as though it were a Lender.

        (f)    A Participant shall not be entitled to receive any greater
payment under Section 2.17 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Parent
Borrower's prior written consent.

        Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that any foreclosure
or similar action by such pledgee or assignee shall be subject to the provisions
of this Section 9.4 concerning assignments; and provided, further that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party

102

--------------------------------------------------------------------------------




hereto. In the case of any Lender that is a fund that invests in bank loans,
such Lender may, without the consent of any Borrower or the Administrative
Agent, assign or pledge a security interest in all or any portion of its rights
under this Agreement and/or pledge all or any portion of any instrument
evidencing its rights as a Lender under this Agreement to any trustee for, or
any other representative of, holders of obligations owed or securities issued,
by such fund, as security for such obligations or securities; provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this Section 9.4 concerning assignments.

        SECTION 9.5.    Survival.    All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit and Foreign Credit Instruments, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest (or premium, if any) on any Loan or any fee
or any other amount payable under this Agreement is outstanding and unpaid or
any Letter of Credit or Foreign Credit Instrument is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.17,
2.18, 2.19 and 9.3 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit, the Foreign Credit Instruments or the Commitments or the termination of
this Agreement or any provision hereof.

        SECTION 9.6.    Counterparts; Integration.    This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Document and any separate letter agreements with respect to fees payable to
the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall be binding upon and inure to the benefit of the
parties hereto (including the Lenders) and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

        SECTION 9.7.    Severability.    Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

        SECTION 9.8.    Right of Setoff.    Upon any amount becoming due and
payable by any Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of a
Borrower against any of and all the obligations of a Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

103

--------------------------------------------------------------------------------




        SECTION 9.9.    Governing Law; Jurisdiction; Consent to Service of
Process.    (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

        (b)   Each party to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

        (c)   Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, (i) any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section, (ii) the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court and (iii) any right it may have to claim
or recover in any legal action or proceeding referred to in this Section any
special, exemplary, punitive or consequential damages (as opposed to direct or
actual damages).

        (d)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. In addition, each
Foreign Subsidiary Borrower agrees that service of process may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Parent Borrower at its address
for notices in Section 9.1. Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

        SECTION 9.10.    Acknowledgements.    Each Borrower hereby acknowledges
that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

        (b)   neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

        (c)   no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

        SECTION 9.11.    Headings.    Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

        SECTION 9.12.    Confidentiality.    Each of the Administrative Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential

104

--------------------------------------------------------------------------------




nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority or
rating agency, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) to
any direct or indirect contractual counterparty in Hedging Agreements or other
swap agreements relating to this Agreement or such counterparty's professional
advisor, (h) with the consent of the Parent Borrower, and (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than a Borrower. For the purposes
of this Section, "Information" means all information received from any Borrower
relating to a Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Borrower; provided that such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

        SECTION 9.13.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

        SECTION 9.14.    Release of Collateral.    (a) On the first date (the
"Release Date") on which the outstanding Indebtedness under this Agreement is
rated "Baa3" or better by Moody's and "BBB-" or better by S&P, so long as no
Event of Default exists on such date, all Collateral shall be released from the
Liens created by the Guarantee and Collateral Agreement and any other Security
Document, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Loan Parties. At
the request and sole expense of any Loan Party following any such release, the
Collateral Agent shall deliver to such Loan Party any Collateral held by the
Collateral Agent under any Security Document, and execute and deliver to such
Loan Party such documents as such Loan Party shall reasonably request to
evidence such release.

        (b)   If any of the Collateral shall be Disposed of by any Loan Party in
a transaction permitted by this Agreement, then the Administrative Agent, at the
request and sole expense of such Loan Party, shall execute and deliver to such
Loan Party all releases or other documents reasonably necessary or desirable for
the release of the Liens created by the Guarantee and Collateral Agreement and
any other Security Document on such Collateral. At the request and sole expense
of the Parent Borrower, a Subsidiary Guarantor shall be released from its
obligations under the Guarantee and Collateral Agreement and any other Security
Document in the event that such Subsidiary Guarantor ceases to be a Wholly Owned
Subsidiary pursuant to a transaction expressly permitted by this Agreement and
if, as

105

--------------------------------------------------------------------------------




a result of such transaction, the Parent Borrower and its Subsidiaries own less
than 75% of the outstanding voting Capital Stock of such Subsidiary Guarantor.
In addition, at the request and sole expense of the Parent Borrower, not more
than twice during the term of this Agreement, a Subsidiary Guarantor and the
Subsidiaries of such Subsidiary Guarantor shall be released from their
respective obligations under the Guarantee and Collateral Agreement and any
other Security Document in the event that a portion of the Capital Stock of such
Subsidiary Guarantor is Disposed of in a transaction expressly permitted by
Section 6.6(d) (but which does not satisfy the requirements of the preceding
sentence), provided that the aggregate Consolidated EBITDA for the most recently
completed period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 5.1 (in each case determined
at the time of such transaction) that is attributable to the Subsidiaries
released from their obligations hereunder pursuant to this sentence shall not
exceed $40,000,000. Notwithstanding the foregoing, in no event shall any
Subsidiary be released from its obligations under the Guarantee and Collateral
Agreement or any other Security Document, in the event that such Subsidiary is a
guarantor of any other Indebtedness of any Loan Party.

        (c)   At such time as the Loans, the Reimbursement Obligations, the
Foreign Credit Reimbursement Obligations and the other Obligations shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
or Foreign Credit Instruments shall be outstanding (or shall have been fully
cash collateralized or otherwise supported in a manner consistent with the terms
of Section 2.5(j) or 2.6(m)(v), as applicable), the Collateral shall be released
from the Liens created by the Guarantee and Collateral Agreement and any other
Security Document, and each Security Document and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party thereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties. At the request and sole expense of
any Loan Party following any such termination, the Administrative Agent shall
deliver to such Loan Party any Collateral held by the Administrative Agent under
any Security Document, and execute and deliver to such Loan Party such documents
as such Loan Party shall reasonably request to evidence such termination.

        SECTION 9.15.    Judgment Currency.    (a) The Borrowers' obligations
hereunder and under the other Loan Documents to make payments in a specified
currency (the "Obligation Currency") shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or a Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the "Judgment Currency") an
amount due in the Obligation Currency, the conversion shall be made, at the rate
of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the Business Day immediately preceding the date on which the judgment is
given (such Business Day being hereinafter referred to as the "Judgment Currency
Conversion Date").

        (b)   If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the

106

--------------------------------------------------------------------------------




judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

        (c)   For purposes of determining any rate of exchange or currency
equivalent for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.

        SECTION 9.16.    USA Patriot Act Notice.    Each Lender hereby notifies
each Borrower that, pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act") and
other applicable foreign Requirements of Law, it is required to obtain, verify
and record information that identifies each Borrower, which information includes
the name and address of each Borrower and other information that will allow such
Lender to identify each Borrower in accordance with the Act or such other
Requirements of Law, as applicable.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.


 
 
SPX CORPORATION
 
 
By
/s/  PATRICK J. O'LEARY      

--------------------------------------------------------------------------------

    Name: Patrick J. O'Leary     Title: Executive Vice President & CFO
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By
/s/  MARIAN N. SCHULMAN      

--------------------------------------------------------------------------------

    Name: Marian N. Schulman     Title: Managing Director
 
 
THE BANK OF NOVA SCOTIA,
as Syndication Agent
 
 
By
/s/  D.C. MALONEY      

--------------------------------------------------------------------------------

    Name: D.C. Maloney     Title: Managing Director
 
 
BANK OF AMERICA, N.A.,
as a Documentation Agent
 
 
By
/s/  W. THOMAS BENNETT      

--------------------------------------------------------------------------------

    Name: W. Thomas Bennett     Title: Senior Vice President        


107

--------------------------------------------------------------------------------




 
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Documentation Agent
 
 
By
/s/  DONALD E. SELLERS      

--------------------------------------------------------------------------------

    Name: Donald E. Sellers     Title: Director
 
 
THE BANK OF NOVA SCOTIA,
as Canadian Administrative Agent
 
 
By
/s/  ROBERT BOOMHOUR      

--------------------------------------------------------------------------------

    Name: Robert Boomhour     Title: Director
 
 
DEUTSCHE BANK AG,
as Foreign Trade Facility Agent
 
 
By
/s/  JÜRGEN MAIWALD      

--------------------------------------------------------------------------------

    Name: Jürgen Maiwald     Title: Director
 
 
By
/s/  CHRISTIANE ROTH      

--------------------------------------------------------------------------------

    Name: Christiane Roth     Title: Vice President

108

--------------------------------------------------------------------------------



EXHIBIT A


[FORM OF]
GUARANTEE AND COLLATERAL AGREEMENT


--------------------------------------------------------------------------------



EXHIBIT B


[FORM OF]
CLOSING CERTIFICATE


        I, the undersigned, [President/Executive Vice President/Chief Financial
Officer] of [Name of Loan Party], a corporation organized and existing under the
laws of the State of                        (the "Company"), do hereby certify
on behalf of the Company that:

        1.     This Certificate is furnished pursuant to the Credit Agreement,
dated as of November 18, 2005, among SPX Corporation, a Delaware corporation
(the "Parent Borrower"), the Foreign Subsidiary Borrowers party thereto, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents party thereto (such Credit Agreement, as in effect on the date
of this Certificate, being herein called the "Credit Agreement"). Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.

        2.     The following named individuals are elected or appointed officers
of the Company, each holds the office of the Company set forth opposite his name
and has held such office since                        ,            1. The
signature written opposite the name and title of each such officer is his
genuine signature.

Name2


--------------------------------------------------------------------------------

  Office


--------------------------------------------------------------------------------

  Signature


--------------------------------------------------------------------------------


 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

        3.     Attached hereto as Exhibit A is a certified copy of the
Certificate of [Incorporation] [Formation] of the Company, as filed in the
Office of the Secretary of State of the State
of                        on                         ,    , together with all
amendments thereto adopted through the date hereof.

        4.     Attached hereto as Exhibit B is a true and correct copy of the
[By-Laws] [limited liability company agreement] of the Company which [were]
[was] duly adopted, [are] [is] in full force and effect on the date hereof, and
[have] [has] been in effect since                        ,             .

        5.     Attached hereto as Exhibit C is a true and correct copy of
resolutions which were duly adopted on            ,            [by unanimous
written consent of the [Board of Directors] [Managers] of the Company] [by a
meeting of the [Board of Directors] [Managers] of the Company at which a quorum
was present and acting throughout], and said resolutions have not been
rescinded, amended or modified. Except as attached hereto as Exhibit C, no
resolutions have been adopted by the [Board of Directors] [Managers] of the
Company which deal with the execution, delivery or performance of any of the
Loan Documents to which the Company is party.

        6.     On the date hereof, all of the conditions set forth in
Sections 4.2(a) and (b) of the Credit Agreement have been satisfied.

--------------------------------------------------------------------------------

(1)Insert a date prior to the time of any corporate action relating to the Loan
Documents or related documentation.

(2)Include name, office and signature of each officer who will sign any Loan
Document, including the officer who will sign the certification at the end of
this Certificate or related documentation.

--------------------------------------------------------------------------------



        7.     On the date hereof, the representations and warranties [of each
Loan Party] [of the Company]3 set forth in the Credit Agreement and in the other
Loan Documents are true and correct with the same effect as though such
representations and warranties had been made on the date hereof.

        8.     On the date hereof, no Default or Event of Default has occurred
and is continuing or would result from any Borrowing to occur on the date hereof
or the application of the proceeds thereof, or the issuance of any Letter of
Credit or Foreign Credit Instrument to occur on the date hereof, as applicable.

        9.     There is no proceeding for the dissolution or liquidation of the
Company or threatening its existence.

        IN WITNESS WHEREOF, I have hereunto set my hand this            day of
November, 2005.

    [NAME OF LOAN PARTY]
 
 


--------------------------------------------------------------------------------

Name:
Title:

        I, the undersigned, [Secretary/Assistant Secretary] of the Company, do
hereby certify that:

        10.   [Name of Person making above certifications] is the duly elected
and qualified [President/Executive Vice President/Chief Financial Officer] of
the Company and the signature above is his genuine signature.

        11.   The certifications made by [name of Person making above
certifications] in Items 2, 3, 4, 5, 6, 7, 8 and 9 above are true and correct.

        IN WITNESS WHEREOF, I have hereunto set my hand this             day of
November, 2005.

    [NAME OF LOAN PARTY]
 
 


--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------

(3)The Parent Borrower brings down the representations and warranties for each
Loan Party, and each other Loan Party brings down the representations and
warranties made by it.

--------------------------------------------------------------------------------



EXHIBIT C


[FORM OF]
ASSIGNMENT AND ACCEPTANCE


        Reference is made to the Credit Agreement, dated as of November 18, 2005
(as amended, supplemented or otherwise modified to the date hereof, the "Credit
Agreement"), among SPX Corporation (the "Parent Borrower"), the Foreign
Subsidiary Borrowers party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents party thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

        The Assignor identified on Schedule l hereto (the "Assignor") and the
Assignee identified on Schedule l hereto (the "Assignee") agree as follows:

        1.     The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor (except as otherwise expressly provided in
Section 2(a)), and the Assignee hereby irrevocably purchases and assumes from
the Assignor without recourse to the Assignor (except as otherwise expressly
provided in Section 2(a)), as of the Effective Date (as defined below), the
interest described in Schedule 1 hereto (the "Assigned Interest") in and to the
Assignor's rights and obligations under the Credit Agreement with respect to
those credit facilities contained in the Credit Agreement as are set forth on
Schedule 1 hereto (individually, an "Assigned Facility"; collectively, the
"Assigned Facilities"), in a principal amount for each Assigned Facility as set
forth on Schedule 1 hereto.

        2.     The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor is legally
authorized to enter into this Assignment and Acceptance and that the Assignor
has not created any adverse claim upon the interest being assigned by it
hereunder and that such interest is free and clear of any such adverse claim;
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Parent Borrower, any of its
Subsidiaries or any other obligor or the performance or observance by the Parent
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches any Notes held by it evidencing the Assigned Facilities and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Notes for a new Note or Notes payable to the Assignee and
(ii) if the Assignor has retained any interest in the Assigned Facility,
requests that the Administrative Agent exchange the attached Notes for a new
Note or Notes payable to the Assignor, in each case in amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).

        3.     The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 3.4 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Assignor, the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound

--------------------------------------------------------------------------------




by the provisions of the Credit Agreement and will perform in accordance with
its terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender including, if it is organized under
the laws of a jurisdiction outside the United States, its obligation pursuant to
Section 2.19(e) of the Credit Agreement.

        4.     The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the "Effective
Date"). Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

        5.     Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued prior to the Effective
Date and to the Assignee for amounts which have accrued on and subsequent to the
Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

        6.     From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights (except under Sections 2.17, 2.18, 2.19 and 9.3 of the
Credit Agreement for the period prior to the Effective Date) and be released
from its obligations under the Credit Agreement.

        7.     This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.

        IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

--------------------------------------------------------------------------------



Schedule 1 to
Assignment and Acceptance


Name of Assignor:
 


--------------------------------------------------------------------------------


 
  Name of Assignee:  

--------------------------------------------------------------------------------

    Effective Date of Assignment:  

--------------------------------------------------------------------------------

   


Credit Facility Assigned


--------------------------------------------------------------------------------


 
Principal Amount Assigned


--------------------------------------------------------------------------------


 
Commitment Percentage Assigned1

--------------------------------------------------------------------------------

[Name of Assignee],
as Assignee   [Name of Assignor],
as Assignor
By:
 


--------------------------------------------------------------------------------


 
By:
 


--------------------------------------------------------------------------------

Title:   Title:
Accepted:
 
Consented To:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
SPX CORPORATION2
By:
 


--------------------------------------------------------------------------------


 
By:
 


--------------------------------------------------------------------------------

Title:   Title:

--------------------------------------------------------------------------------

(1)Calculate the commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate Loans and Commitments of all
Lenders.

(2)If Parent Borrower's consent is required pursuant to Section 9.4 of the
Credit Agreement.

--------------------------------------------------------------------------------



Consented To:        
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent3
 
DEUTSCHE BANK AG,
as Foreign Trade Facility Agent4
By:
 


--------------------------------------------------------------------------------


 
By:
 


--------------------------------------------------------------------------------

Title:   Title:
 
 
 
 
By:
 


--------------------------------------------------------------------------------

        Title:

--------------------------------------------------------------------------------

(3)If Administrative Agent's consent is required pursuant to Section 9.4 of the
Credit Agreement.

(4)If Foreign Trade Facility Agent's consent is required pursuant to Section 9.4
of the Credit Agreement.

--------------------------------------------------------------------------------



EXHIBIT D-1


[FORM OF]
LEGAL OPINION OF FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP


--------------------------------------------------------------------------------



EXHIBIT D-2


[FORM OF]
LEGAL OPINION OF THE PARENT BORROWER


--------------------------------------------------------------------------------



EXHIBIT D-3


MATTERS TO BE COVERED BY
FOREIGN SUBSIDIARY OPINIONS


        1.     The Foreign Subsidiary Borrower is duly organized, validly
existing and in good standing under the laws of                        (the
"Jurisdiction").

        2.     The Foreign Subsidiary Borrower has the power and authority, and
the legal right to execute and deliver the Borrowing Subsidiary Agreement, to
perform its obligations under the Credit Agreement and to borrow under the
Credit Agreement. The Foreign Subsidiary Borrower has taken all necessary
corporate action to authorize the performance of its obligations as a "Foreign
Subsidiary Borrower" under the Credit Agreement and to authorize the execution
and delivery of the Borrowing Subsidiary Agreement and the performance of the
Credit Agreement.

        3.     Except for consents, authorizations, approvals, notices and
filings described on an attached schedule, all of which have been obtained, made
or waived and are in full force and effect, no consent or authorization of,
approval by, notice to, filing with or other act by or in respect of, any
Governmental Authority is required in connection with the borrowings by the
Foreign Subsidiary Borrower under the Credit Agreement or with the execution,
delivery, performance, validity or enforceability of the Borrowing Subsidiary
Agreement and of the Credit Agreement.

        4.     The Borrowing Subsidiary Agreement has been duly executed and
delivered on behalf of the Foreign Subsidiary Borrower.

        5.     The execution and delivery of the Borrowing Subsidiary Agreement
by the Foreign Subsidiary Borrower, the performance of its obligations
thereunder and under the Credit Agreement, the consummation of the transactions
contemplated thereby and by the Credit Agreement, the compliance by the Foreign
Subsidiary Borrower with any of the provisions of the Credit Agreement, the
borrowings under the Credit Agreement and the use of proceeds thereof, all as
provided therein, (a) will not violate, or constitute a default under, any
Requirement of Law applicable to the Foreign Subsidiary Borrower and (b) will
not result in, or require, the creation or imposition of any Lien on any of its
properties or revenues pursuant to any such Requirement of Law.

        6.     There are no taxes imposed by the Jurisdiction (a) on or by
virtue of the execution, delivery or enforcement of the Borrowing Subsidiary
Agreement or enforcement or performance of the Credit Agreement or (b) on any
payment to be made by the Foreign Subsidiary Borrower pursuant to the Credit
Agreement.

        7.     The Foreign Subsidiary Borrower is subject to civil and
commercial law with respect to its obligations under the Credit Agreement, and
the execution and delivery of the Borrowing Subsidiary Agreement and the
performance by the Foreign Subsidiary Borrower of the Credit Agreement
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither the Foreign Subsidiary Borrower nor any of its
property, whether or not held for its own account, has any immunity (sovereign
or similar immunity) from any suit or proceeding, from jurisdiction of any court
or from set-off or any legal process (whether service or notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or similar immunity) under the laws of the Jurisdiction in respect of
its obligations under the Credit Agreement.

        8.     Under the laws of the Jurisdiction, the (a) submission to the
non-exclusive jurisdiction of the courts of the State of New York, the courts of
the United States of America for the Southern District of New York and any
appellate courts from any thereof, (b) waiver of any objection to the venue of a
proceeding in a New York court [and (c) appointment of
[                        ], as process agent,] are irrevocably binding on the
Foreign Subsidiary Borrower.

        9.     To ensure the legality, validity, enforceability or admissibility
in evidence of the Borrowing Subsidiary Agreement and the Credit Agreement, it
is not necessary that the Borrowing Subsidiary Agreement, the Credit Agreement
or any other Loan Documents or any other document be filed,

--------------------------------------------------------------------------------




registered or recorded with, or executed or notarized before, any court of other
authority of the Jurisdiction or that any registration charge or stamp or
similar tax be paid on or in respect of the Borrowing Subsidiary Agreement, the
Credit Agreement, any other Loan Document or any other document.

        10.   Each of the Borrowing Subsidiary Agreement and the Credit
Agreement is in proper legal form under the laws of the Jurisdiction for the
enforcement thereof against the Foreign Subsidiary Borrower under the laws of
the Jurisdiction.

        11.   In any action or proceeding arising out of or relating to the
Credit Agreement in any court in the Jurisdiction, such court would recognize
and give effect to the choice of law provisions in the Credit Agreement wherein
the parties thereto agree that the Credit Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

        12.   It is not necessary under the laws of the Jurisdiction (a) in
order to enable the Administrative Agent and the Lenders or any of them to
enforce their respective rights under the Credit Agreement or (b) by reason of
the execution of the Credit Agreement or the Borrowing Subsidiary Agreement or
the performance of the Credit Agreement that any of them should be licensed,
qualified or entitled to carry on business in the Jurisdiction.

        13.   Neither the Administrative Agent nor any of the Lenders will be
deemed to be resident, domiciled, carrying on business or subject to taxation in
the Jurisdiction merely by reason of the execution of the Credit Agreement or
the Borrowing Subsidiary Agreement or the performance or enforcement of any
thereof. The performance by the Administrative Agent and the Lenders or any of
them of any action required or permitted under the Credit Agreement will not
violate any law or regulation, or be contrary to the public policy, of the
Jurisdiction.

        14.   If any judgment of a competent court outside the Jurisdiction were
rendered against the Foreign Subsidiary Borrower in connection with any action
arising out of or relating to the Credit Agreement, such judgment would be
recognized and could be sued upon in the courts of the Jurisdiction, and such
courts would grant a judgment which would be enforceable against the Foreign
Subsidiary Borrower in the Jurisdiction without any retrial unless it is shown
that (a) the foreign court did not have jurisdiction in accordance with its
jurisdictional rules, (b) the party against whom the judgment of such foreign
court was obtained had no notice of the proceedings or (c) the judgment of such
foreign court was obtained through collusion or fraud or was based upon clear
mistake of fact or law.

--------------------------------------------------------------------------------



EXHIBIT E


[FORM OF]
LENDER ADDENDUM


        The undersigned Lender (i) agrees to all of the provisions of the Credit
Agreement, dated as of November 18, 2005 among SPX Corporation, a Delaware
corporation (the "Parent Borrower"), the Foreign Subsidiary Borrowers party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents party thereto (the "Credit Agreement"), and
(ii) hereby becomes a party thereto, as a Lender, with obligations applicable to
such Lender thereunder, including, without limitation, the obligation to make
extensions of credit to the Borrowers in an aggregate amount not to exceed the
amount of its Term Loan Commitment, Domestic Revolving Commitment, Global
Revolving Commitment and/or Foreign Trade Commitment, as the case may be, as set
forth opposite the undersigned Lender's name in Schedule 1.1A to the Credit
Agreement, as such amount may be changed from time to time as provided in the
Credit Agreement. Capitalized terms defined in the Credit Agreement shall have
their respective defined meanings herein.


 
 


--------------------------------------------------------------------------------

(Name of Lender)
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

Dated as of November [            ], 2005

--------------------------------------------------------------------------------



EXHIBIT F


[FORM OF]
CERTIFICATE RE NON-BANK STATUS


        Reference is made to that certain Credit Agreement dated as of
November 18, 2005 (as the same may be amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), by and among SPX
Corporation, a Delaware corporation (the "Parent Borrower"), the Foreign
Subsidiary Borrowers party thereto, the financial institutions listed therein as
Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto. Capitalized terms used herein that are not defined herein
shall have the meanings ascribed to them in the Credit Agreement. [Name of
Non-U.S. Person] (the "Lender") is providing this certificate pursuant to
subsection 2.19(e)(B) of the Credit Agreement. The Lender hereby represents and
warrants that:

(i)The Lender is the sole record and beneficial owner of the Note(s) in respect
of which it is providing this certificate and it shall remain the sole
beneficial owner of the Notes at all times during which it is the record holder
of such Note.

(ii)The Lender is not a "bank" for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the "Code"). In this regard, the
Lender represents and warrants that:

(a)the Lender is not subject to regulatory or other legal requirements as a bank
in any jurisdiction; and

(b)the Lender has not been treated as a bank for purposes of any tax, securities
law or other filing or submission made to any governmental authority, any
application made to a rating agency or qualification for any exemption from tax,
securities law or other legal requirements.

(iii)The Lender meets all of the requirements under Code Section 871(h) or
881(c) to be eligible for a complete exemption from withholding of Taxes on
interest payments made to it under the Credit Agreement (i.e., no Borrower will
be required to withhold any amounts under U.S. tax law with respect to such
interest payments), including without limitation that it is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) or the Code) of the
Parent Borrower and is not a controlled foreign corporation related to the
Parent Borrower (within the meaning of Section 864(d)(4) of the Code).

(iv)The Lender shall promptly notify the Parent Borrower and the Administrative
Agent if any of the representations and warranties made herein are no longer
true and correct.

        IN WITNESS WHEREOF, the undersigned has duly executed this certificate
as of the    day of                        ,            .

    [NAME OF LENDER]
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------



EXHIBIT G


[FORM OF]
BORROWING SUBSIDIARY AGREEMENT(1)


        BORROWING SUBSIDIARY AGREEMENT, dated as
of                             , 20    (this "Agreement"), among [NAME OF
FOREIGN SUBSIDIARY BORROWER], a                        (the "Subsidiary"), SPX
CORPORATION, a Delaware corporation (the "Parent Borrower"), [DEUTSCHE BANK AG,
as Foreign Trade Facility Agent (in such capacity, the "Foreign Trade Facility
Agent"),] and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the "Administrative Agent") for the several banks and other financial
institutions or entities (the "Lenders") from time to time parties to the Credit
Agreement, dated as of November 18, 2005 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among the Parent
Borrower, the Foreign Subsidiary Borrowers (as defined in the Credit Agreement)
from time to time parties thereto, the Lenders, the Administrative Agent and the
other agents party thereto.

        The parties hereto hereby agree as follows:

        1.     Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

        2.     Pursuant to Section 2.23[(a)][(b)] of the Credit Agreement, the
Parent Borrower hereby designates the Subsidiary as a Foreign Subsidiary
Borrower in respect of the [Global Revolving Facility][Foreign Trade Facility]
under the Credit Agreement.

        3.     The Parent Borrower and the Subsidiary, jointly and severally,
represent and warrant that the representations and warranties contained in the
Credit Agreement are true and correct on and as of the date hereof to the extent
such representations and warranties relate to the Subsidiary and this Agreement.

        4.     The Parent Borrower agrees that the guarantee of the Parent
Borrower contained in the Guarantee and Collateral Agreement will apply to the
obligations of the Subsidiary as a Foreign Subsidiary Borrower.

        5.     For the avoidance of doubt, each party hereto acknowledges and
agrees that (a) the Subsidiary shall not be liable for the Obligations of any
other Loan Party and (b) the Obligations of the Subsidiary in respect of
extensions of credit under the Credit Agreement shall not be secured by any
assets of such Subsidiary.

        6.     Upon execution of this Agreement by the Parent Borrower, the
Subsidiary[, the Foreign Trade Facility Agent] and the Administrative Agent,
(i) the Subsidiary shall be a party to the Credit Agreement and shall be a
Foreign Subsidiary Borrower and a Borrower, in each case under the [Global
Revolving Facility][Foreign Trade Facility], for all purposes thereof, and
(ii) the Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

        7.     In the event of any inconsistency between the terms and
conditions of the Credit Agreement and the terms and conditions of this
Agreement, any form of [letter of credit] [Foreign Credit Instrument]
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the applicable [Foreign] Issuing Lender relating to any [Letter
of Credit] [Foreign Credit Instrument], the terms and conditions of the Credit
Agreement shall control.

--------------------------------------------------------------------------------

(1)The following agreement may be subject to adjustments that are customary for
similar agreements entered into in the Foreign Subsidiary Borrower's
jurisdiction of organization or formation, provided that such adjustments are,
in the reasonable opinion of counsel to such Borrower, required for the validity
or enforceability of such agreement and are reasonably satisfactory to the
Administrative Agent

--------------------------------------------------------------------------------



        8.     This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

        9.     This Agreement may be executed in any number of counterparts
(including by facsimile transmission), each of which shall be an original, and
all of which, when taken together, shall constitute one agreement.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their authorized officers as of the date first appearing above.


 
 
[SUBSIDIARY]
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
SPX CORPORATION
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
[DEUTSCHE BANK AG,
as Foreign Trade Facility Agent
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:]
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------



EXHIBIT H


[FORM OF]
BORROWING SUBSIDIARY TERMINATION


JPMORGAN CHASE BANK, N.A., as Administrative Agent
270 Park Avenue
New York, New York 10017

[DEUTSCHE BANK AG, as Foreign Trade Facility Agent


                        ]

[Date]

Ladies and Gentlemen:

        Reference is hereby made to the Credit Agreement, dated as of
November 18, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among SPX Corporation, a Delaware
corporation (the "Parent Borrower"), the Foreign Subsidiary Borrowers from time
to time parties thereto, the Lenders from time to time parties thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, capitalized terms used herein shall have the meanings set forth in the
Credit Agreement.

        [The Parent Borrower hereby terminates the status and rights
of                        (the "Terminated Subsidiary Borrower") as a Foreign
Subsidiary Borrower under the Global Revolving Facility. [The Parent Borrower
represents and warrants that no Letters of Credit issued for the account of the
Terminated Subsidiary Borrower are outstanding as of the date hereof (other than
Letters of Credit that have been cash collateralized in a manner consistent with
the terms of Section 2.5(j) of the Credit Agreement), that no Loans made to the
Terminated Subsidiary Borrower are outstanding as of the date hereof and that
all Obligations payable by the Terminated Subsidiary Borrower in respect of
interest and/or fees under the Global Revolving Facility (and, to the extent
notified by the Administrative Agent or any Lender, any other amounts payable by
the Terminated Subsidiary Borrower under the Global Revolving Facility) and all
LC Disbursements pursuant to the Credit Agreement have been paid in full on or
prior to the date hereof.] [The Parent Borrower acknowledges that the Terminated
Subsidiary Borrower shall continue to be a Foreign Subsidiary Borrower under the
Global Revolving Facility until such time as all Letters of Credit issued for
the account of the Terminated Subsidiary Borrower shall have expired or
terminated (or been cash collateralized in a manner consistent with the terms of
Section 2.5(j) of the Credit Agreement), all Loans made to the Terminated
Subsidiary Borrower shall have been prepaid and all amounts payable by the
Terminated Subsidiary Borrower in respect of interest and/or fees under the
Global Revolving Facility (and, to the extent notified by the Administrative
Agent or any Lender, any other amounts payable by the Terminated Subsidiary
Borrower under the Global Revolving Facility) and all LC Disbursements pursuant
to the Credit Agreement shall have been paid in full, provided that the
Terminated Subsidiary Borrower shall not have the right to make further
borrowings as a Foreign Subsidiary Borrower under the Global Revolving Facility
or request further Letters of Credit.]]

        [The Parent Borrower hereby terminates the status and rights
of                        (the "Terminated Subsidiary Borrower") as a Foreign
Subsidiary Borrower under the Foreign Trade Facility. [The Parent Borrower
represents and warrants that no Foreign Credit Instruments issued for the
account of the Terminated Subsidiary Borrower are outstanding as of the date
hereof (other than Foreign Credit Instruments that have been cash collateralized
or otherwise supported in a manner consistent with the terms of
Section 2.6(m)(v) of the Credit Agreement) and that all Obligations payable by
the Terminated Subsidiary Borrower in respect of Foreign Credit Disbursements
and/or fees under the Foreign Trade Facility (and, to the extent notified by the
Foreign Trade Facility Agent, the Administrative Agent or any Lender, any other
amounts payable by the Terminated Subsidiary

--------------------------------------------------------------------------------




Borrower under the Foreign Trade Facility) pursuant to the Credit Agreement have
been paid in full on or prior to the date hereof.] [The Parent Borrower
acknowledges that the Terminated Subsidiary Borrower shall continue to be a
Foreign Subsidiary Borrower under the Foreign Trade Facility until such time as
all Foreign Credit Instruments issued for the account of the Terminated
Subsidiary Borrower shall have expired or terminated (or been cash
collateralized or otherwise supported in a manner consistent with the terms of
Section 2.6(m)(v) of the Credit Agreement) and all Obligations payable by the
Terminated Subsidiary Borrower in respect of Foreign Credit Disbursements and/or
fees under the Foreign Trade Facility (and, to the extent notified by Foreign
Trade Facility Agent, the Administrative Agent or any Lender, any other amounts
payable by the Terminated Subsidiary Borrower under the Foreign Trade Facility)
pursuant to the Credit Agreement shall have been paid in full, provided that the
Terminated Subsidiary Borrower shall not have the right to request further
Foreign Credit Instruments or other extensions of credit as a Foreign Subsidiary
Borrower under the Foreign Trade Facility.]]

        This Borrowing Subsidiary Termination shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
This Borrowing Subsidiary Termination may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Borrowing Subsidiary Termination by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

    Very truly yours,
 
 
SPX CORPORATION
 
 
By:


--------------------------------------------------------------------------------

Title:


Acknowledged and Agreed:
 
 
[TERMINATED SUBSIDIARY BORROWER]
 
 
By:


--------------------------------------------------------------------------------

Title:
 
 

--------------------------------------------------------------------------------



EXHIBIT I


[FORM OF]
INCREMENTAL FACILITY ACTIVATION NOTICE


To:JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the Credit Agreement referred to below

        Reference is hereby made to the Credit Agreement, dated as of
November 18, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among SPX Corporation, a Delaware
corporation (the "Parent Borrower"), the Foreign Subsidiary Borrowers from time
to time parties thereto, the Lenders from time to time parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the "Administrative
Agent"), and the other agents parties thereto. Terms defined in the Credit
Agreement shall have their defined meanings when used herein.

        This notice is an Incremental Facility Activation Notice referred to in
the Credit Agreement, and the Parent Borrower and each of the Lenders party
hereto hereby notify you that:

1.Each Lender party hereto agrees to [increase the amount of
its            Commitment by $            , such that its
aggregate            Commitment is $            .] [make an Incremental Term
Loan in the amount set forth opposite such Lender's name below under the caption
"Incremental Term Loan Amount."]

2.The closing date for [such increase] [the Incremental Term Loan Facility]
is                        , 200    .

3.[The Incremental Term Loan Maturity Date is                        , 200    .]

4.[The proposed original issue discount, if any, for the Incremental Term Loan
Facility is            %.]

        [Each of the Lenders party hereto and the Parent Borrower hereby agrees
that (a) the amortization schedule relating to this Incremental Term Loan is set
forth in Annex A attached hereto and (b) the Applicable Rate for this
Incremental Term Loan shall be            .]

        The undersigned [Chief Financial Officer][Vice President—Finance] of the
Parent Borrower certifies as follows:

1.I am the duly elected, qualified and acting [Chief Financial Officer][Vice
President—Finance] of the Parent Borrower.

2.I have reviewed and am familiar with the contents of this Incremental Facility
Activation Notice.

3.I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Parent Borrower during the
accounting period ended                        , 200      [insert most recent
period for which financial statements have been delivered]. Such review did not
disclose the existence during or at the end of the accounting period covered by
the Parent Borrower's most recent financial statements delivered pursuant to
Section 5.1(a) or (b), and I have no knowledge of the existence, as of the date
of this Certificate, of any Default or Event of Default, both on the date hereof
and after giving pro forma effect to any Loans made pursuant to this Incremental
Facility Activation Notice and the application of the proceeds therefrom.

4.Attached hereto as Attachment 1 are the computations showing that after giving
pro forma effect to the making of any such Incremental Term Loans, the Parent
Borrower shall be in compliance with the financial covenants contained in
Section 6.1 of the Credit Agreement as

--------------------------------------------------------------------------------



of the last day of the most recent period of four consecutive fiscal quarters of
the Parent Borrower for which financial statements have been delivered pursuant
to Section 5.1 (calculated as if such [increase in Commitments and any Loans
thereunder had been made][Incremental Term Loans had been incurred] on the first
day of such period).

        IN WITNESS WHEREOF, the undersigned have executed this Incremental
Facility Activation Notice this    day of                        , 200    .

   

--------------------------------------------------------------------------------

Name:
Title: [Chief Financial Officer]
[Vice President-Finance]
 
 
SPX CORPORATION
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
[Amount of            Commitment Increase]
[Incremental Term Loan Amount]
 
[NAME OF LENDER]
$                  
 
By:


--------------------------------------------------------------------------------

Name:
Title:


CONSENTED TO:
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 

--------------------------------------------------------------------------------



[Annex A to
Increased Facility Activation Notice


AMORTIZATION SCHEDULE]


--------------------------------------------------------------------------------



Attachment 1 to
Increased Facility Activation Notice


[Set forth Compliance Calculations]


--------------------------------------------------------------------------------



EXHIBIT J


[FORM OF]
NEW LENDER SUPPLEMENT


        NEW LENDER SUPPLEMENT (this "New Lender Supplement"), dated            ,
200            , to the Credit Agreement, dated as of November 18, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among SPX Corporation, a Delaware corporation (the "Parent
Borrower"), the Foreign Subsidiary Borrowers from time to time parties thereto,
the Lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the "Administrative Agent"), and the
other agents parties thereto.

W I T N E S S E T H:

        WHEREAS, the Credit Agreement provides in Section 2.1(b) thereof that
any bank, financial institution or other entity may become a party to the Credit
Agreement with the consent of the Parent Borrower and the Administrative Agent
[and the Foreign Trade Facility Agent](1) (which consent shall not be
unreasonably withheld) by executing and delivering to the Parent Borrower and
the Administrative Agent a supplement to the Credit Agreement in substantially
the form of this New Lender Supplement; and

--------------------------------------------------------------------------------

(1)The consent of the Foreign Trade Facility Agent is required to add any new
Lender under the Foreign Trade Facility.

        WHEREAS, the undersigned now desires to become a party to the Credit
Agreement;

        NOW, THEREFORE, the undersigned hereby agrees as follows:

        1.     The undersigned agrees to be bound by the provisions of the
Credit Agreement, and agrees that it shall, on the date this New Lender
Supplement is accepted by the Parent Borrower and the Administrative Agent,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with [a            Commitment of
$                        ] [Incremental Term Loans of
$                        ].

        2.     The undersigned (a) represents and warrants that it is legally
authorized to enter into this New Lender Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 3.4 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Supplement; (c) agrees that it has made
and will, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, without limitation, if it is organized
under the laws of a jurisdiction outside the United States, its obligation
pursuant to Section 2.19(e) of the Credit Agreement.

--------------------------------------------------------------------------------






        3.     The address of the undersigned for notices for the purposes of
the Credit Agreement is as follows:

        4.     Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

        IN WITNESS WHEREOF, the undersigned has caused this New Lender
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

    [INSERT NAME OF LENDER]
 
 
By
 
    

--------------------------------------------------------------------------------

Name:
Title:


Accepted this            day of
                , 200      .
 
 
SPX CORPORATION
 
 
By
 
    

--------------------------------------------------------------------------------

Name:
Title:
 
 
Accepted this            day of
                , 200      .
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By
 
    

--------------------------------------------------------------------------------

Name:
Title:
 
 
[DEUTSCHE BANK AG,
as Foreign Trade Facility Agent
 
 
By
 
    

--------------------------------------------------------------------------------

Name:
Title:
 
 

--------------------------------------------------------------------------------



EXHIBIT K

[FORM OF]
UTILIZATION REQUEST

From:   [Name of Borrower]     To:   Deutsche Bank AG        
[                        ]         [                        ]    
Attn:
 
[                        ]
 
 

        [Date]

Ladies and Gentlemen:

        We refer to the Credit Agreement, dated as of November 18, 2005 (as
amended, supplemented or otherwise modified to the date hereof, the "Credit
Agreement"), among SPX Corporation, the Foreign Subsidiary Borrowers party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents party thereto. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

        We hereby give you notice that, pursuant to the Credit Agreement and
upon the terms and subject to the conditions contained therein, we request the
[issuance][amendment] of a Foreign Credit Instrument as specified below [and in
substantially the form attached]:

(i)   Our reference:   [                        ]
(ii)
 
Type of Foreign Credit Instrument:*
 
[                        ]
(iii)
 
Beneficiary:*
 
[                        ]
(iv)
 
Obligor:
 
[                        ]
(v)
 
Face Amount:*
 
[                        ]
(vi)
 
Currency:*
 
[                        ]
(vii)
 
Expiry date:*
 
[                        ]
(viii)
 
Commercial Lifetime:* /**
 
[                        ]
(ix)
 
Reference to underlying transaction:*
 
[                        ]
(x)
 
Foreign Credit Instrument deed to be delivered to:*
 
[                        ]
(xi)
 
Foreign Issuing Lender:
 
[                        ]
[In the case of an amendment:
 
 
(xii)
 
Foreign Issuing Lender:
 
[                        ]
(xiii)
 
Reference No. of Foreign Issuing Lender:
 
[                        ]
(xiv)
 
Reference No. of Foreign Trade Facility Agent:
 
[                        ]
(xv)
 
Amendment details:
 
[                        ]

--------------------------------------------------------------------------------

*Not in case of an amendment.

**In case of any Foreign Credit Instrument that comprises more than one type of
Foreign Credit Instrument the commercial lifetime for the different types to be
included.

--------------------------------------------------------------------------------



        We confirm that, on and as of the date hereof, before and after giving
effect to the issuance, amendment, renewal or extension, as applicable, of the
Foreign Credit Instrument requested hereby, (a) the representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct in all material respects and (b) no Default or Event of Default has
occurred and is continuing.


 
 
[SPX] [NAME OF FOREIGN SUBSIDIARY BORROWER]
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:

2

--------------------------------------------------------------------------------





QuickLinks


TABLE OF CONTENTS
ARTICLE I DEFINITIONS
ARTICLE II THE CREDITS
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV CONDITIONS
ARTICLE V AFFIRMATIVE COVENANTS
ARTICLE VI NEGATIVE COVENANTS
ARTICLE VII EVENTS OF DEFAULT
ARTICLE VIII THE ADMINISTRATIVE AGENT
ARTICLE IX MISCELLANEOUS
[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT
[FORM OF] CLOSING CERTIFICATE
[FORM OF] ASSIGNMENT AND ACCEPTANCE
[FORM OF] LEGAL OPINION OF FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP
[FORM OF] LEGAL OPINION OF THE PARENT BORROWER
MATTERS TO BE COVERED BY FOREIGN SUBSIDIARY OPINIONS
[FORM OF] LENDER ADDENDUM
[FORM OF] CERTIFICATE RE NON-BANK STATUS
[FORM OF] BORROWING SUBSIDIARY AGREEMENT(1)
[FORM OF] BORROWING SUBSIDIARY TERMINATION
[FORM OF] INCREMENTAL FACILITY ACTIVATION NOTICE
AMORTIZATION SCHEDULE]
[Set forth Compliance Calculations]
[FORM OF] NEW LENDER SUPPLEMENT
